EXHIBIT 10(d)
EXECUTION COPY
 
$300,000,000
SEVENTH AMENDED AND RESTATED
CREDIT AGREEMENT
Dated as of April 2, 2007
Among
CMS ENERGY CORPORATION
as the Borrower
THE BANKS NAMED HEREIN
as Banks
CITICORP USA, INC.
as Administrative Agent and Collateral Agent
UNION BANK OF CALIFORNIA, N.A.
as Syndication Agent
and
BARCLAYS BANK PLC
JPMORGAN CHASE BANK, N.A.
and
WACHOVIA BANK, NATIONAL ASSOCIATION
as Documentation Agents
 
CITIGROUP GLOBAL MARKETS INC.
and UNION BANK OF CALIFORNIA, N.A.
as Joint Book Managers and Joint Lead Arrangers
 

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

          Section   Page   ARTICLE I
DEFINITIONS AND ACCOUNTING TERMS

 
       
SECTION 1.01. Certain Defined Terms
    1  
SECTION 1.02. Computation of Time Periods; Construction.
    19  
SECTION 1.03. Accounting Terms
    20  
 
        ARTICLE II
COMMITMENTS, LOANS, FEES, PREPAYMENTS AND OUTSTANDINGS

 
       
SECTION 2.01. Making Loans
    21  
SECTION 2.02. Fees.
    21  
SECTION 2.03. Commitments; Mandatory Prepayments; Increase of Commitments.
    21  
SECTION 2.04. Computations of Outstandings
    24  
 
        ARTICLE III
LOANS

 
       
SECTION 3.01. Loans.
    24  
SECTION 3.02. Conversion of Loans
    25  
SECTION 3.03. Interest Periods
    25  
SECTION 3.04. Other Terms Relating to the Making and Conversion of Loans.
    26  
SECTION 3.05. Repayment of Loans; Interest
    28  
 
        ARTICLE IV
LETTERS OF CREDIT

 
       
SECTION 4.01. Issuing Banks
    28  
SECTION 4.02. Letters of Credit.
    29  
SECTION 4.03. Issuing Bank Fees
    30  
SECTION 4.04. Reimbursement to Issuing Banks.
    30  
SECTION 4.05. Obligations Absolute
    31  
SECTION 4.06. Indemnification; Liability of Issuing Banks and the Lenders.
    32  
SECTION 4.07. Currency Equivalents
    33  
SECTION 4.08. Judgment Currency
    33  
SECTION 4.09. Cash Collateral Agreement
    34  
SECTION 4.10. Court Order
    34  
 
        ARTICLE V
PAYMENTS, COMPUTATIONS AND YIELD PROTECTION

 
       
SECTION 5.01. Payments and Computations.
    34  
SECTION 5.02. Interest Rate Determination
    36  
SECTION 5.03. Prepayments
    36  
SECTION 5.04. Yield Protection.
    37  

i



--------------------------------------------------------------------------------



 



          Section   Page  
SECTION 5.05. Sharing of Payments, Etc
    39  
SECTION 5.06. Taxes.
    39  
SECTION 5.07. Apportionment of Payments.
    41  
SECTION 5.08. Proceeds of Collateral
    42  
 
        ARTICLE VI
CONDITIONS PRECEDENT

 
       
SECTION 6.01. Conditions Precedent to the Effectiveness of this Agreement
    43  
SECTION 6.02. Conditions Precedent to Each Extension of Credit
    45  
SECTION 6.03. Conditions Precedent to Certain Extensions of Credit
    45  
SECTION 6.04. Reliance on Certificates
    46  
 
        ARTICLE VII
REPRESENTATIONS AND WARRANTIES

 
       
SECTION 7.01. Representations and Warranties of the Borrower
    46  
 
        ARTICLE VIII
COVENANTS OF THE BORROWER

 
       
SECTION 8.01. Affirmative Covenants
    50  
SECTION 8.02. Negative Covenants
    53  
SECTION 8.03. Reporting Obligations
    59  
 
        ARTICLE IX
DEFAULTS

 
       
SECTION 9.01. Events of Default
    62  
SECTION 9.02. Remedies
    64  
 
        ARTICLE X
THE AGENTS

 
       
SECTION 10.01. Authorization and Action.
    65  
SECTION 10.02. Indemnification
    67  
SECTION 10.03. Concerning the Collateral and the Loan Documents.
    68  
 
        ARTICLE XI
MISCELLANEOUS

 
       
SECTION 11.01. Amendments, Etc
    69  
SECTION 11.02. Notices, Etc
    70  
SECTION 11.03. No Waiver of Remedies
    70  
SECTION 11.04. Costs, Expenses and Indemnification.
    70  
SECTION 11.05. Right of Set-off.
    72  
SECTION 11.06. Binding Effect
    72  
SECTION 11.07. Assignments and Participation.
    72  

ii



--------------------------------------------------------------------------------



 



          Section   Page  
SECTION 11.08. Confidentiality
    75  
SECTION 11.09. Waiver of Jury Trial
    76  
SECTION 11.10. GOVERNING LAW; SUBMISSION TO JURISDICTION
    76  
SECTION 11.11. Relation of the Parties; No Beneficiary
    77  
SECTION 11.12. Execution in Counterparts
    77  
SECTION 11.13. Survival of Agreement
    77  
SECTION 11.14. Platform.
    77  
SECTION 11.15. USA Patriot Act
    79  
 
        ARTICLE XII
NO NOVATION; REFERENCES TO THIS AGREEMENT IN LOAN DOCUMENTS

 
       
SECTION 12.01. No Novation
    79  
SECTION 12.02. References to This Agreement In Loan Documents
    79  
SECTION 12.03. Release of Enterprises
    80  

iii



--------------------------------------------------------------------------------



 



         
Exhibits
       
 
       
EXHIBIT A
  -   Form of Notice of Borrowing
EXHIBIT B
  -   Form of Notice of Conversion
EXHIBIT C
  -   Form of Opinion of James Brunner, Esq., counsel to the Borrower
EXHIBIT D
  -   Form of Opinion of Sidley Austin LLP, special counsel to the
Administrative Agent
EXHIBIT E
  -   Form of Compliance Schedule
EXHIBIT F
  -   Form of Lender Assignment
EXHIBIT G
  -   Terms of Subordination (Junior Subordinated Debt)
EXHIBIT H
  -   Terms of Subordination (Guaranty of Hybrid Preferred Securities)
EXHIBIT I
  -   Borrower Pledge Agreement
EXHIBIT J
  -   Cash Collateral Agreement
EXHIBIT K
  -   Form of Notice of Lender Addition
EXHIBIT L
  -   Form of Assumption and Acceptance
 
       
Schedules
       
 
        COMMITMENT SCHEDULE PRICING SCHEDULE
SCHEDULE I
      Certain Debt
SCHEDULE II
      Transitional Letters of Credit
SCHEDULE III
      Asset Sales

iv



--------------------------------------------------------------------------------



 



SEVENTH AMENDED AND RESTATED CREDIT AGREEMENT
Dated as of April 2, 2007
     THIS SEVENTH AMENDED AND RESTATED CREDIT AGREEMENT (the “Agreement”) is
made by and among:

  (i)   CMS Energy Corporation, a Michigan corporation (the “Borrower”),    
(ii)   the banks (the “Banks”) listed on the signature pages hereof and the
other Lenders (as hereinafter defined) from time to time party hereto,     (iii)
  Citicorp USA, Inc. (“CUSA”), as administrative agent (the “Administrative
Agent”) for the Lenders hereunder and as collateral agent (the “Collateral
Agent”) for the Lenders hereunder, and     (iv)   Union Bank of California,
N.A., as syndication agent (the “Syndication Agent”), and Barclays Bank plc,
JPMorgan Chase Bank, N.A. and Wachovia Bank, National Association, as
documentation agents (the “Documentation Agents”).

PRELIMINARY STATEMENTS
     The Borrower has requested that the Banks amend and restate the Existing
Credit Agreement (as hereafter defined) to provide the credit facility
hereinafter described in the amount and on the terms and conditions set forth
herein. The Banks have so agreed on the terms and conditions set forth herein,
and the Agents have agreed to act as agents for the Lenders and the Issuing
Banks on such terms and conditions.
     The parties hereto acknowledge and agree that neither Consumers (as
hereinafter defined) nor any of its Subsidiaries (as hereinafter defined) will
be a party to, or will in any way be bound by any provision of, this Agreement
or any other Loan Document (as hereinafter defined), and that no Loan Document
will be enforceable against Consumers or any of its Subsidiaries or their
respective assets.
     Accordingly, the parties hereto agree as follows:
ARTICLE I
DEFINITIONS AND ACCOUNTING TERMS
     SECTION 1.01. Certain Defined Terms. As used in this Agreement, the
following terms shall have the following meanings:
          “ABR”, when used in reference to any Loan or Borrowing, refers to
whether such Loan, or the Loans comprising such Borrowing, are bearing interest
at a rate determined by reference to the Alternate Base Rate.
          “ABR Loan” means a Loan that bears interest as provided in
Section 3.05(b)(i).

1



--------------------------------------------------------------------------------



 



          “Accounting Change” is defined in Section 1.03.
          “Added Lender” means any Lender which becomes a Lender hereunder, or
whose Commitment is increased (to the extent of such increase), pursuant to an
Assumption and Acceptance as provided in Section 2.03(d).
          “Adjusted LIBO Rate” means, for each Interest Period for each
Eurodollar Rate Loan made as part of the same Borrowing, an interest rate per
annum (rounded upwards, if necessary, to the next 1/16 of 1%) equal to (a) the
LIBO Rate for such Interest Period multiplied by (b) the Statutory Reserve Rate.
          “Administrative Questionnaire” means an Administrative Questionnaire
in a form supplied by the Administrative Agent.
          “Affiliate” means, with respect to any Person, any other Person
directly or indirectly controlling (including but not limited to all directors
and officers of such Person), controlled by, or under direct or indirect common
control with such Person. A Person shall be deemed to control another entity if
such Person possesses, directly or indirectly, the power to direct or cause the
direction of the management and policies of such entity, whether through the
ownership of voting securities, by contract, or otherwise.
          “Agent” means, as the context may require, the Administrative Agent,
the Collateral Agent, the Syndication Agent or the Documentation Agents, and
“Agents” means any or all of the foregoing.
          “Alternate Base Rate” means, for any day, a rate per annum equal to
the highest of (a) the Prime Rate in effect on such day, (b) 1/2 of one percent
above the CD Rate, and (c) the Federal Funds Effective Rate in effect on such
day plus 1/2 of 1%. Any change in the Alternate Base Rate due to a change in the
Prime Rate, the CD Rate or the Federal Funds Effective Rate shall be effective
from and including the effective date of such change in the Prime Rate, CD Rate
or the Federal Funds Effective Rate, respectively.
          “Alternative Currency” means euro, Indian Rupees and Canadian Dollars;
provided, that if with respect to any of the foregoing currencies (x) currency
control or other exchange regulations are imposed in the country in which such
currency is issued with the result that different types of such currency are
introduced, (y) such currency is, in the determination of the Administrative
Agent, no longer readily available or freely traded or (z) in the determination
of the Administrative Agent, a Dollar Equivalent of such currency is not readily
calculable, the Administrative Agent shall promptly notify the Lenders and the
Borrower, and such currency shall no longer be an Alternative Currency until
such time as all of the Lenders agree to reinstate such currency as an
Alternative Currency.
          “Applicable ABR Margin” means, on any date of determination, the rate
per annum then applicable to ABR Loans determined in accordance with the
provisions of the Pricing Schedule hereto.

2



--------------------------------------------------------------------------------



 



          “Applicable Eurodollar Margin” means, on any date of determination,
the rate per annum then applicable to Eurodollar Rate Loans determined in
accordance with the provisions of the Pricing Schedule hereto.
          “Applicable Lending Office” means, with respect to each Lender, at the
address specified for such Lender on its signature page to this Agreement or in
the Lender Assignment or Assignment and Acceptance pursuant to which it became a
Lender, as applicable, or at any office, branch, subsidiary or affiliate of such
Lender specified in a notice received by the Administrative Agent and the
Borrower from such Lender.
          “Applicable Rate” means:
     (i) in the case of each ABR Loan, a rate per annum equal at all times to
the sum of the Alternate Base Rate in effect from time to time plus the
Applicable ABR Margin; and
     (ii) in the case of each Eurodollar Rate Loan comprising part of the same
Borrowing, a rate per annum during each Interest Period equal at all times to
the sum of the Adjusted LIBO Rate for such Interest Period plus the Applicable
Eurodollar Margin.
          “Arrangers” means Citigroup Global Markets Inc. and Union Bank of
California, N.A.
          “Assumption and Acceptance” means an assumption and acceptance
executed by an Added Lender and the Borrower, and accepted by the Administrative
Agent, in accordance with Section 2.03(d) and in substantially the form of
Exhibit L hereto.
          “Available Commitment” means, for each Lender on any day, the unused
portion of such Lender’s Commitment, computed after giving effect to all
Extensions of Credit or prepayments to be made on such day and the application
of proceeds therefrom. “Available Commitments” means the aggregate of the
Lenders’ Available Commitments.
          “Bankruptcy Code” means Title 11 of the United States Code (11 U.S.C.
§§ 101 et seq.), as amended from time to time, and any successor statute.
          “Board” means the Board of Governors of the Federal Reserve System of
the United States of America.
          “Borrower Pledge Agreement” mean that certain Fourth Amended and
Restated Pledge and Security Agreement, dated as of April 2, 2007, by and
between the Borrower and the Collateral Agent, attached hereto as Exhibit I, as
amended, restated, supplemented or otherwise modified from time to time.
          “Borrowing” means a borrowing consisting of Loans of the same Type,
having the same Interest Period and made or Converted on the same day by the
Lenders, ratably in accordance with their respective Percentages. Any Borrowing
consisting of Loans of a particular Type may be referred to as being a Borrowing
of such “Type”. All Loans of the same Type,

3



--------------------------------------------------------------------------------



 



having the same Interest Period and made or Converted on the same day shall be
deemed a single Borrowing hereunder until repaid or next Converted.
          “Business Day” means a day of the year on which banks are not required
or authorized to close in New York City or Detroit, Michigan, and, if the
applicable Business Day relates to any Eurodollar Rate Loan, on which dealings
are carried on in the London interbank market and, if the applicable Business
Day relates to any Letter of Credit, a day of the year on which banks are not
required or authorized to close in the principal place of business of the
related Issuing Bank.
          “Canadian Dollar” means the lawful currency of Canada.
          “Canadian Dollar Sublimit” means $30,000,000.
          “Cash Collateral Account” means the “Account” as defined in the Cash
Collateral Agreement.
          “Cash Collateral Agreement” means that certain Amended and Restated
Cash Collateral Agreement, dated as of April 2, 2007, among the Borrower, the
Administrative Agent and the Collateral Agent, for the benefit of the Lenders,
attached as Exhibit J, as amended, restated, supplemented or otherwise modified
from time to time.
          “Cash Collateral Required Amount” means, as of any date of
determination, the difference of (i) one hundred five percent (105%) of the
Dollar Equivalent of the aggregate LC Outstandings at such time in respect of
undrawn Letters of Credit less (y) the amount of cash on deposit in the Cash
Collateral Account at such time which is free and clear of all rights and claims
of third parties and has not been applied against the Obligations.
          “Cash Dividend Income” means, for any period, the amount of all cash
dividends received by the Borrower from its Subsidiaries during such period that
are paid out of the net income or loss (without giving effect to: any
extraordinary gains in excess of $25,000,000, the amount of any write-off or
write-down of assets, including, without limitation, write-offs or write-downs
related to the sale of assets, impairment of assets and loss on contracts, in
each case in accordance with GAAP consistently applied, and up to $200,000,000
of other non-cash write-offs) of such Subsidiaries during such period.
          “CD Rate” means the latest three-week moving average of secondary
market morning offering rates in the United States for three-month certificates
of deposit of major United States money market banks, such three-week moving
average being determined weekly on each Monday (or, if such day is not a
Business Day, on the next succeeding Business Day) for the three-week period
ending on the previous Friday by Citibank on the basis of such rates reported by
certificate of deposit dealers to and published by the Federal Reserve Bank of
New York or, if such publication shall be suspended or terminated, on the basis
of quotations for such rates received by Citibank from three New York
certificate of deposit dealers of recognized standing selected by Citibank, in
either case, adjusted to the nearest 1/16 of one percent or, if there is no
nearest 1/16 of one percent, to the next higher 1/16 of one percent.

4



--------------------------------------------------------------------------------



 



          “Change of Control” means (a) any “person” or “group” within the
meaning of Sections 13(d) and 14(d)(2) of the Exchange Act shall become the
“beneficial owner” (as defined in Rule 13d-3 under the Exchange Act) of more
than 50% of the then outstanding voting capital stock of the Borrower, or
(b) the majority of the board of directors of the Borrower shall fail to consist
of Continuing Directors, or (c) a consolidation or merger of the Borrower shall
occur after which the holders of the outstanding voting capital stock of the
Borrower immediately prior thereto hold less than 50% of the outstanding voting
capital stock of the surviving entity, or (d) more than 50% of the outstanding
voting capital stock of the Borrower shall be transferred to any entity of which
the Borrower owns less than 50% of the outstanding voting capital stock.
          “Citibank” means Citibank, N.A., a national banking association.
          “Citigroup Parties” means Citibank, CUSA, Citigroup Global Markets
Inc. and each of their respective Affiliates, and each of their respective
officers, directors, employees, agents, advisors, and representatives.
          “Closing Date” means April 2, 2007.
          “CMS ERM” means CMS Energy Resource Management Company (formerly known
as CMS Marketing, Services and Trading Company), a Michigan corporation, all of
whose capital stock is on the Closing Date owned by Enterprises, and its
permitted successors.
          “CMS Generation” means CMS Generation Co., a Michigan corporation, all
of whose common stock is on the Closing Date owned by Enterprises, and its
permitted successors.
          “Collateral” means all property and interests in property now owned or
hereafter acquired by the Borrower upon which a Lien is granted under any of the
Loan Documents, including, without limitation, all “Collateral” under (and as
defined in) the Cash Collateral Agreement.
          “Commitment” means, for each Lender, the obligation of such Lender to
make Loans to the Borrower and to participate in Extensions of Credit resulting
from the issuance (or extension, modification or amendment) of any Letter of
Credit in an aggregate amount no greater than the amount set forth opposite such
Lender’s name on the Commitment Schedule under the heading “Commitment” or, if
such Lender has entered into one or more Lender Assignments or Assignment and
Acceptances, set forth for such Lender in the Register maintained by the
Administrative Agent pursuant to Section 11.07(h), in each case as such amount
may be modified from time to time pursuant to Section 2.03. “Commitments” means
the total of the Lenders’ Commitments hereunder. As of the Closing Date the
aggregate of all of the Lenders’ Commitments equals $300,000,000.
          “Commitment Fee Rate” means, on any date of determination, the rate
per annum determined in accordance with the provisions of the Pricing Schedule
hereto.
          “Commitment Schedule” means the Schedule identifying each Lender’s
Commitment as of the Closing Date attached hereto and identified as such.

5



--------------------------------------------------------------------------------



 



          “Commitment Termination Date” means the earlier of (i) the Maturity
Date and (ii) the date of termination or reduction in whole of the Commitments
pursuant to Section 2.03 or 9.02.
          “Communications” is defined in Section 11.14.
          “Confidential Information” has the meaning assigned to that term in
Section 11.08.
          “Consolidated Debt” means, without duplication, at any date of
determination, the aggregate debt (as such term is construed in accordance with
GAAP) of the Borrower and the Consolidated Subsidiaries; provided, however, that
Consolidated Debt shall not include (a) any Junior Subordinated Debt owned by
any Hybrid Preferred Securities Subsidiary, (b) any guaranty by the Borrower of
payments with respect to any Hybrid Preferred Securities (provided that such
guaranty is subordinated to the rights of the Lenders and Issuing Banks
hereunder and under the other Loan Documents pursuant to terms of subordination
substantially similar to those set forth in Exhibit H, or pursuant to other
terms and conditions satisfactory to the Required Lenders), (c) any Hybrid
Equity Securities, (d) any Mandatorily Convertible Securities, (e) any Project
Finance Debt of the Borrower or any Consolidated Subsidiary or (f) the principal
amount of any Securitized Bonds.
          “Consolidated EBITDA” means, with reference to any period, the pretax
operating income of the Borrower and its Subsidiaries (“Pretax Operating
Income”) for such period plus, to the extent included in determining Pretax
Operating Income (without duplication), (i) depreciation, depletion and
amortization, (ii) non-cash write-offs and write-downs, including, without
limitation, write-offs or write-downs related to the sale of assets, impairment
of assets and loss on contracts and (iii) non-cash gains or losses on
mark-to-market valuation of contracts, in each case in accordance with GAAP
consistently applied, all calculated for the Borrower and its Subsidiaries on a
consolidated basis for such period; provided, however, that Consolidated EBITDA
shall not include any operating income attributable to that portion of the
revenues of Consumers dedicated to the repayment of the Securitized Bonds.
          “Consolidated Subsidiary” means any Subsidiary whose accounts are or
are required to be consolidated with the accounts of the Borrower in accordance
with GAAP.
          “Consumers” means Consumers Energy Company, a Michigan corporation,
all of whose common stock is on the Closing Date owned by the Borrower.
          “Consumers Credit Facility” means Consumer’s existing $500,000,000
revolving loan facility, as in effect on the date hereof.
          “Continuing Director” means, as of any date of determination, any
member of the board of directors of the Borrower who (a) was a member of such
board of directors on the Closing Date, or (b) was nominated for election or
elected to such board of directors with the approval of the Continuing Directors
who were members of such board of directors at the time of such nomination or
election; provided that an individual who is so elected or nominated in
connection with a merger, consolidation, acquisition or similar transaction
shall not be a Continuing Director unless such individual was a Continuing
Director prior thereto.

6



--------------------------------------------------------------------------------



 



          “Conversion”, “Convert” or “Converted” refers to a conversion of Loans
of one Type into Loans of another Type, or to the selection of a new, or the
renewal of the same, Interest Period for Loans, as the case may be, pursuant to
Section 3.02 or 3.03.
          “Debt” means, for any Person, without duplication, any and all
indebtedness, liabilities and other monetary obligations of such Person (whether
for principal, interest, fees, costs, expenses or otherwise, and whether
contingent or otherwise) (i) for borrowed money or evidenced by bonds,
debentures, notes or other similar instruments, (ii) to pay the deferred
purchase price of property or services (except trade accounts payable arising in
the ordinary course of business which are not overdue), (iii) as lessee under
leases which shall have been or should be, in accordance with GAAP, recorded as
capital leases, (iv) under reimbursement or similar agreements with respect to
letters of credit issued thereunder (except reimbursement obligations and
letters of credit that are cash collateralized), (v) under any interest rate
swap, “cap”, “collar” or other hedging agreements; provided, however, for
purposes of the calculation of Debt for this clause (v) only, the actual amount
of Debt of such Person shall be determined on a net basis to the extent such
agreements permit such amounts to be calculated on a net basis, (vi) to pay rent
or other amounts under leases entered into in connection with sale and leaseback
transactions involving assets of such Person being sold in connection therewith,
(vii)  arising from any accumulated funding deficiency (as defined in Section
412(a) of the Internal Revenue Code of 1986, as amended) for a Plan, (viii)
arising in connection with any withdrawal liability under ERISA to any
Multiemployer Plan and (ix) arising from (A) direct or indirect guaranties in
respect of, and obligations to purchase or otherwise acquire, or otherwise to
warrant or hold harmless, pursuant to a legally binding agreement, a creditor
against loss in respect of, Debt of others referred to in clauses (i) through
(viii) above and (B) other guaranty or similar financial obligations in respect
of the performance of others, including Support Obligations. Notwithstanding the
foregoing, solely for purposes of the calculation required under
Section 8.01(j)(ii), Debt shall not include any Junior Subordinated Debt issued
by the Borrower and owned by any Hybrid Preferred Securities Subsidiary.
          “Debt Rating” means the rating assigned by S&P, Moody’s or Fitch, as
applicable, to the senior unsecured long-term debt of the Borrower (without
third-party credit enhancement).
          “Debt Rating Condition” shall be satisfied if, as of any date of
determination, two of the following three conditions are satisfied: (i) the Debt
Rating from S&P as of such date is BBB or higher, (ii) the Debt Rating from
Moody’s as of such date is Baa2 or higher and (iii) the Debt Rating from Fitch
as of such date is BBB or higher.
          “Default” means an event that, with the giving of notice or lapse of
time or both, would constitute an Event of Default.
          “Default Rate” means a rate per annum equal at all times to (i) in the
case of any amount of principal of any Loan that is not paid when due, 2% per
annum above the Applicable Rate required to be paid on such Loan immediately
prior to the date on which such amount became due, and (ii) in the case of any
amount of interest, fees or other amounts payable hereunder that is not paid
when due, 2% per annum above the Applicable Rate for an ABR Loan in effect from
time to time.

7



--------------------------------------------------------------------------------



 



          “Disclosed Matters” is defined in Section 7.01(f).
          “Dollar Equivalent” means, as to Dollars, the amount thereof, and as
to any Alternative Currency, the Dollar equivalent of such Alternative Currency
as determined by the Administrative Agent in accordance with the provisions of
Section 4.07.
          “Dollars” and the sign “$” each means the lawful currency of the
United States.
          “Eligible Bank” means any state or federally chartered bank or any
state-licensed foreign bank branch or agency.
          “Enterprises” means CMS Enterprises Company, a Michigan corporation,
all of whose common stock is on the Closing Date owned by the Borrower and its
permitted successors.
          “Environmental Laws” means all laws, rules, regulations, codes,
ordinances, orders, decrees, judgments, injunctions, notices or binding
agreements issued, promulgated or entered into by any governmental agency or
authority, relating in any way to the environment, preservation or reclamation
of natural resources, the management, release or threatened release of any
Hazardous Substance or to health and safety matters.
          “Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Borrower or any of its Subsidiaries directly
or indirectly resulting from or based upon (a) violation of any Environmental
Law, (b) the generation, use, handling, transportation, storage, treatment or
disposal of any Hazardous Substances, (c) exposure to any Hazardous Substances,
(d) the release or threatened release of any Hazardous Substances into the
environment or (e) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.
          “Equity Distributions” means, for any period, the aggregate amount of
cash received by the Borrower from its Subsidiaries during such period that are
paid out of proceeds from the sale of common equity of Subsidiaries of the
Borrower.
          “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended from time to time.
          “ERISA Affiliate” means, with respect to any Person, any trade or
business (whether or not incorporated) that is a member of a commonly controlled
trade or business under Sections 414(b), (c), (m) and (o) of the Internal
Revenue Code of 1986, as amended.
          “euro” means the euro referred to in Council Regulation
(EC) No. 1103/97 dated June 17, 1997 passed by the Counsel of the European
Union, or if different, the lawful currency of the member states of the European
Union that participate in the third stage of the Economic and Monetary Union.
          “Euro Sublimit” means $50,000,000.

8



--------------------------------------------------------------------------------



 



          “Eurodollar”, when used in reference to any Loan or Borrowing, refers
to whether such Loan, or the Loans comprising such Borrowing, are bearing
interest at a rate determined by reference to the Adjusted LIBO Rate.
          “Eurodollar Rate Loan” means a Loan that bears interest as provided in
Section 3.05(b)(ii).
          “Event of Default” is defined in Section 9.01.
          “Exchange Act” means the Securities Exchange Act of 1934, as amended.
          “Existing Credit Agreement” means that certain $300,000,000 Sixth
Amended and Restated Credit Agreement, dated as of May 18, 2005, among the
Borrower, Enterprises, the lenders from time to time parties thereto, and CUSA,
as administrative agent and as collateral agent, as the same may have been
amended, restated, supplemented or otherwise modified from time to time.
          “Extension of Credit” means (i) the making of a Borrowing (including
any Conversion), (ii) the issuance of a Letter of Credit, or (iii) the amendment
of any Letter of Credit having the effect of extending the stated termination
date thereof, increasing the LC Outstandings thereunder, or otherwise altering
any of the material terms or conditions thereof.
          “Fair Market Value” means, with respect to any asset, the value of the
consideration obtainable in a sale of such asset in the open market, assuming a
sale by a willing seller to a willing purchaser dealing at arm’s length and
arranged in an orderly manner over a reasonable period of time, each having
reasonable knowledge of the nature and characteristics of such asset, neither
being under any compulsion to act, and, if in excess of $50,000,000, as
determined in good faith by the Board of Directors of the Borrower.
          “Federal Funds Effective Rate” means, for any day, the weighted
average (rounded upwards, if necessary, to the next 1/100 of 1%) of the rates on
overnight Federal funds transactions with members of the Federal Reserve System
arranged by Federal funds brokers, as published on the next succeeding Business
Day by the Federal Reserve Bank of New York, or, if such rate is not so
published for any day that is a Business Day, the average (rounded upwards, if
necessary, to the next 1/100 of 1%) of the quotations for such day for such
transactions received by the Administrative Agent from three Federal funds
brokers of recognized standing selected by it.
          “Fee Letters” is defined in Section 2.02(b).
          “Fitch” means Fitch, Inc. or any successor thereto.
          “Foreign Lender” means any Lender that is organized under the laws of
a jurisdiction other than that in which the Borrower is located. For purposes of
this definition, the United States of America, each State thereof and the
District of Columbia shall be deemed to constitute a single jurisdiction.
          “GAAP” is defined in Section 1.03.

9



--------------------------------------------------------------------------------



 



          “Governmental Approval” means any authorization, consent, approval,
license, permit, certificate, exemption of, or filing or registration with, any
governmental authority or other legal or regulatory body, required in connection
with (i) the execution, delivery, or performance of any Loan Document by the
Borrower, (ii) the grant and perfection of any Lien in favor of the Collateral
Agent contemplated by the Loan Documents, or (iii) the exercise by any Agent (on
behalf of the Lenders) of any right or remedy provided for under the Loan
Documents.
          “Granting Lender” is defined in Section 11.07(f).
          “Hazardous Substance” means any waste, substance, or material
identified as hazardous, dangerous or toxic by any office, agency, department,
commission, board, bureau, or instrumentality of the United States or of the
State or locality in which the same is located having or exercising jurisdiction
over such waste, substance or material.
          “Hybrid Equity Securities” means any securities issued by the Borrower
or a financing vehicle of the Borrower that (i) meet two of the following three
criteria: are classified as possessing a minimum of “intermediate equity
content” by S&P, Basket C equity credit by Moody’s or 50% equity credit by Fitch
and (ii) require no repayments or prepayments and no mandatory redemptions or
repurchases, in each case, prior to at least 91 days after the later of the
termination of the Commitments and the repayment in full of the Obligations.
          “Hybrid Preferred Securities” means any preferred securities issued by
a Hybrid Preferred Securities Subsidiary, where such preferred securities have
the following characteristics:
     (i) such Hybrid Preferred Securities Subsidiary lends substantially all of
the proceeds from the issuance of such preferred securities to the Borrower or a
wholly-owned direct or indirect Subsidiary of the Borrower in exchange for
Junior Subordinated Debt issued by the Borrower or such wholly-owned direct or
indirect Subsidiary, respectively;
     (ii) such preferred securities contain terms providing for the deferral of
interest payments corresponding to provisions providing for the deferral of
interest payments on the Junior Subordinated Debt; and
     (iii) the Borrower or a wholly-owned direct or indirect Subsidiary of the
Borrower (as the case may be) makes periodic interest payments on the Junior
Subordinated Debt, which interest payments are in turn used by the Hybrid
Preferred Securities Subsidiary to make corresponding payments to the holders of
the preferred securities.
          “Hybrid Preferred Securities Subsidiary” means any Delaware statutory
trust (or similar entity) (i) all of the common equity interest of which is
owned (either directly or indirectly through one or more wholly-owned
Subsidiaries of the Borrower or Consumers) at all times by the Borrower or a
wholly-owned direct or indirect Subsidiary of the Borrower, (ii) that has been
formed for the purpose of issuing Hybrid Preferred Securities and
(iii) substantially all of the assets of which consist at all times solely of
Junior Subordinated Debt issued by the

10



--------------------------------------------------------------------------------



 



Borrower or a wholly-owned direct or indirect Subsidiary of the Borrower (as the
case may be) and payments made from time to time on such Junior Subordinated
Debt.
          “Indemnified Person” is defined in Section 11.04(b).
          “Indenture” means that certain Indenture, dated as of September 15,
1992, between the Borrower and the Trustee, as supplemented by the Seventh
Supplemental Indenture, dated as of January 25, 1999, the Tenth Supplemental
Indenture, dated as of October 12, 2000, the Eleventh Supplemental Indenture,
dated as of March 29, 2001, the Twelfth Supplemental Indenture, dated as of
July 2, 2001, the Thirteenth Supplemental Indenture, dated as of July 16, 2003,
the Fourteenth Supplemental Indenture, dated as of July 17, 2003, the Fifteenth
Supplemental Indenture, dated as of September 29, 2004, the Sixteenth
Supplemental Indenture, dated as of December 16, 2004, the Seventeenth
Supplemental Indenture, dated as of December 13, 2004, the Eighteenth
Supplemental Indenture, dated as of January 19, 2005, and the Nineteenth
Supplemental Indenture, dated as of December 13, 2005, as said Indenture may be
further amended or otherwise modified from time to time in accordance with its
terms.
          “Indian Rupee” means the lawful currency of India.
          “Indian Rupee Sublimit” means $10,000,000.
          “Interest Period” is defined in Section 3.03.
          “Issuing Bank” means any Lender designated by the Borrower in
accordance with Section 4.01(a) as the issuer of a Letter of Credit pursuant to
an Issuing Bank Agreement.
          “Issuing Bank Agreement” means an agreement between an Issuing Bank
and the Borrower, in form and substance satisfactory to the Administrative
Agent, providing for the issuance of one or more Letters of Credit, in form and
substance satisfactory to the Administrative Agent, in support of a general
corporate activity of the Borrower.
          “Junior Subordinated Debt” means any unsecured Debt of the Borrower or
a Subsidiary of the Borrower (i) issued in exchange for the proceeds of Hybrid
Preferred Securities and (ii) subordinated to the rights of the Lenders
hereunder and under the other Loan Documents pursuant to terms of subordination
substantially similar to those set forth in Exhibit G, or pursuant to other
terms and conditions satisfactory to the Required Lenders.
          “LC Payment Notice” is defined in Section 4.04(b).
          “LC Outstandings” means, for any Letter of Credit on any date of
determination, the maximum amount available to be drawn under such Letter of
Credit (assuming the satisfaction of all conditions for drawing enumerated
therein) plus any amount which has been drawn on such Letter of Credit which has
neither been reimbursed by the Borrower nor converted into an ABR Loan pursuant
to the terms of Section 4.04.
          “Lender Addition” is defined in Section 2.03(d).
          “Lender Assignment” is defined in Section 11.07(e).

11



--------------------------------------------------------------------------------



 



          “Lenders” means the Banks listed on the signature pages hereof,
together with their successors and permitted assigns and, if and to the extent
so provided in Section 4.04(c), each Issuing Bank.
          “Letter of Credit” means (i) a letter of credit issued by an Issuing
Bank pursuant to Section 4.02(a) or (ii) a Transitional Letter of Credit deemed
issued by an Issuing Bank on the Closing Date pursuant to Section 4.02(b), in
each case as such letter of credit may from time to time be amended, modified or
extended in accordance with the terms of this Agreement and the Issuing Bank
Agreement to which it relates.
          “LIBO Rate” means, with respect to any Eurodollar Borrowing for any
Interest Period, the rate appearing on Page 3750 of the Telerate Service (or on
any successor or substitute page of such Service, or any successor to or
substitute for such Service, providing rate quotations comparable to those
currently provided on such page of such Service, as determined by the
Administrative Agent from time to time for purposes of providing quotations of
interest rates applicable to dollar deposits in the London interbank market) at
approximately 11:00 a.m., London time, two Business Days prior to the
commencement of such Interest Period, as the rate for dollar deposits with a
maturity comparable to such Interest Period. In the event that such rate is not
available at such time for any reason, then the “LIBO Rate” with respect to such
Eurodollar Borrowing for such Interest Period shall be the rate at which dollar
deposits of $5,000,000 and for a maturity comparable to such Interest Period are
offered by the principal London office of the Administrative Agent in
immediately available funds in the London interbank market at approximately
11:00 a.m., London time, two Business Days prior to the commencement of such
Interest Period.
          “Lien” means any lien, security interest, or other charge or
encumbrance (including the lien or retained security title of a conditional
vendor) of any kind, or any other type of arrangement intended or having the
effect of conferring upon a creditor a preferential interest upon or with
respect to any of its properties of any character (including capital stock and
other equity interests, intercompany obligations and accounts).
          “Loan” means a loan by a Lender to the Borrower pursuant to
Section 2.01, and refers to an ABR Loan or a Eurodollar Rate Loan (each of which
shall be a “Type” of Loan). All Loans by a Lender of the same Type having the
same Interest Period and made or Converted on the same day shall be deemed to be
a single Loan by such Lender until repaid or next Converted.
          “Loan Documents” means this Agreement, any Promissory Notes, the Fee
Letters, the Issuing Bank Agreement(s), the Borrower Pledge Agreement, the Cash
Collateral Agreement and all other agreements, instruments and documents now or
hereafter executed and/or delivered pursuant hereto or thereto.
          “Mandatorily Convertible Securities” means any mandatorily convertible
equity-linked securities issued by the Borrower, so long as the terms of such
securities require no repayments or prepayments and no mandatory redemptions or
repurchases, in each case, prior to at least 91 days after the later of the
termination of the Commitments and the repayment in full of the Obligations.

12



--------------------------------------------------------------------------------



 



          “Material Adverse Change” means any event, development or circumstance
that has had or could reasonably be expected to have a material adverse effect
on (a) the business, property, financial condition, results of operations or
prospects of the Borrower and its Subsidiaries, considered as a whole, (b) the
Borrower’s ability to perform its obligations under this Agreement or any other
Loan Document or (c) the validity or enforceability of any Loan Document or the
rights or remedies of any Agent or the Lenders thereunder; provided that the
occurrence of any Restatement Event shall not constitute a Material Adverse
Change.
          “Maturity Date” means April 2, 2012.
          “Measurement Quarter” is defined in Section 8.01(i).
          “Moody’s” means Moody’s Investors Service, Inc. or any successor
thereto.
          “Multiemployer Plan” means a multiemployer plan as defined in
Section 4001(a)(3) of ERISA.
          “Net Proceeds” means, with respect to any sale, assignment or other
disposition of (but not the lease or license of) any property, or with respect
to any sale or issuance of securities or incurrence of Debt, by any Person,
gross cash proceeds received by such Person or any Subsidiary of such Person
from such sale, assignment, disposition, issuance or incurrence (including cash
received as consideration for the assumption or incurrence of liabilities
incurred in connection with or in anticipation of such transaction) after
(i) provision for all income or other taxes measured by or resulting from such
transaction, (ii) payment of all customary underwriting commissions, auditing
and legal fees, printing costs, rating agency fees and other customary and
reasonable fees and expenses incurred by such Person in connection with such
transaction, (iii) all amounts used to repay Debt (and any premium or penalty
thereon) secured by a Lien on any asset disposed of in such sale, assignment or
other disposition or which is or may be required (by the express terms of the
instrument governing such Debt or by applicable law) to be repaid in connection
with such sale, assignment, or other disposition, and (iv) deduction of
appropriate amounts to be provided by such Person or a Subsidiary of such Person
as a reserve, in accordance with GAAP consistently applied, against any
liabilities associated with the assets sold, transferred or disposed of in such
transaction and retained by such Person or a Subsidiary of such Person after
such transaction, provided that “Net Proceeds” shall include on a
dollar-for-dollar basis all amounts remaining in such reserve after such
liability shall have been satisfied in full or terminated; provided, however,
that notwithstanding the foregoing, “Net Proceeds” shall exclude (a) any amounts
received or deemed to be received by the Borrower for the purchase of the
Borrower’s capital stock in connection with the Borrower’s dividend reinvestment
program and (b) amounts received by the Borrower or any Subsidiary of the
Borrower pursuant to any transaction with the Borrower or any Subsidiary of the
Borrower otherwise permitted hereunder.
          “Net Worth” means, with respect to any Person, the excess of such
Person’s total assets over its total liabilities, total assets and total
liabilities each to be determined in accordance with GAAP consistently applied,
excluding, however, from the determination of total assets (i) goodwill,
organizational expenses, research and development expenses, trademarks, trade
names, copyrights, patents, patent applications, licenses and rights in any
thereof, and other similar

13



--------------------------------------------------------------------------------



 



intangibles, (ii) cash held in a sinking, escrow or other analogous fund
established for the purpose of redemption, retirement or prepayment of capital
stock or Debt, and (iii) any items not included in clauses (i) or (ii) above,
that are treated as intangibles in conformity with GAAP.
          “Notice of Borrowing” is defined in Section 3.01(a).
          “Notice of Conversion” is defined in Section 3.02.
          “Notice of Lender Addition” is defined in Section 2.03(d).
          “Obligations” means all unpaid principal of and accrued and unpaid
interest on the Loans, all LC Outstandings, all accrued and unpaid fees and all
expenses, reimbursements, indemnities and other obligations of the Borrower to
any of the Agents, the Arrangers, the Lenders, the Issuing Banks or any other
indemnified party arising under the Loan Documents.
          “OECD” means the Organization for Economic Cooperation and
Development.
          “Off-Balance Sheet Liability” of a Person means any of the following
obligations not appearing on such Person’s consolidated balance sheet: (i) all
lease obligations, leveraged leases, sale and leasebacks and other similar lease
arrangements of such Person, (ii) any liability under any so called “synthetic
lease” or “tax ownership operating lease” transaction entered into by such
Person, and (iii) any obligation arising with respect to any other transaction
if and to the extent that such obligation is the functional equivalent of
borrowing but that does not constitute a liability on the consolidated balance
sheet of such Person.
          “Other Taxes” is defined in Section 5.06(b).
          “Ownership Interest” of the Borrower in any Consolidated Subsidiary
means, at any date of determination, the percentage determined by dividing
(i) the aggregate amount of Project Finance Equity in such Consolidated
Subsidiary owned or controlled, directly or indirectly, by the Borrower and any
other Consolidated Subsidiary on such date, by (ii) the aggregate amount of
Project Finance Equity in such Consolidated Subsidiary owned or controlled,
directly or indirectly, by all Persons (including the Borrower and the
Consolidated Subsidiaries) on such date. Notwithstanding anything to the
contrary set forth above, if the “Ownership Interest,” calculated as set forth
above, is 50% or less, such percentage shall be deemed to equal 0%.
          “Participant” is defined in Section 11.07(b).
          “PBGC” means the Pension Benefit Guaranty Corporation (or any
successor entity) established under ERISA.
          “Percentage” means, for any Lender on any date of determination
(a) prior to the Commitment Termination Date, the percentage obtained by
dividing such Lender’s Commitment on such day by the total of the Lenders’
Commitments on such date, and multiplying the quotient so obtained by 100%, and
(b) from and after the Commitment Termination Date, the percentage obtained by
dividing (i) the sum of (A) the aggregate outstanding principal amount of such
Lender’s Loans on such day plus (B) the Dollar Equivalent of such Lender’s
obligation to

14



--------------------------------------------------------------------------------



 



purchase participations in LC Outstandings on such day by (ii) the Total
Outstandings on such date, and multiplying the quotient so obtained by 100%.
          “Permitted Investments” means each of the following so long as no such
Permitted Investment shall have a final maturity later than six months from the
date of investment therein:
     (i) direct obligations of the United States, or of any agency thereof, or
obligations guaranteed as to principal and interest by the United States or any
agency thereof;
     (ii) certificates of deposit or bankers’ acceptances issued, or time
deposits held, or investment contracts guaranteed, by any Lender, any
nationally-recognized securities dealer or any other commercial bank, trust
company, savings and loan association or savings bank organized under the laws
of the United States, or any State thereof, or of any other country which is a
member of the OECD, or a political subdivision of any such country, and in each
case having outstanding unsecured indebtedness that (on the date of acquisition
thereof) is rated AA- or better by S&P or Aa3 or better by Moody’s (or an
equivalent rating by another nationally-recognized credit rating agency of
similar standing if neither of such corporations is then in the business of
rating unsecured bank indebtedness);
     (iii) obligations with any Lender, any other bank or trust company
described in clause (ii), above, or any nationally-recognized securities dealer,
in respect of the repurchase of obligations of the type described in clause (i),
above, provided that such repurchase obligations shall be fully secured by
obligations of the type described in said clause (i) and the possession of such
obligations shall be transferred to, and segregated from other obligations owned
by, such Lender, such other bank or trust company or such securities dealer;
     (iv) commercial paper rated (on the date of acquisition thereof) A-1 or P-1
or better by S&P or Moody’s, respectively (or an equivalent rating by another
nationally-recognized credit rating agency of similar standing if neither of
such corporations is then in the business of rating commercial paper);
     (v) any eurodollar certificate of deposit issued by any Lender or any other
commercial bank, trust company, savings and loan association or savings bank
organized under the laws of the United States, or any State thereof, or of any
country which is a member of the OECD, or a political subdivision of any such
country, and in each case having outstanding unsecured indebtedness that (on the
date of acquisition thereof) is rated AA- or better by S&P or Aa3 or better by
Moody’s (or an equivalent rating by another nationally-recognized credit rating
agency of similar standing if neither of such corporations is then in the
business of rating unsecured bank indebtedness); and
     (vi) interests in any money market mutual fund which at the date of
investment in such fund has the highest fund rating by each of Moody’s and S&P
which has issued a rating for such fund (which, for S&P, shall mean a rating of
AAAm or AAAmg).

15



--------------------------------------------------------------------------------



 



          “Person” means an individual, partnership, corporation (including a
business trust), joint stock company, limited liability company, trust,
unincorporated association, joint venture or other entity, or a government or
any political subdivision or agency thereof.
          “Plan” means, with respect to any Person, an “employee benefit plan”
as defined in Section 3(3) of ERISA (other than a Multiemployer Plan) maintained
for employees of such Person or any ERISA Affiliate of such Person that is
subject to Title IV of ERISA and has “unfunded benefit liabilities” as
determined under Section 4001(a)(18) of ERISA.
          “Plan Termination Event” means, (i) with respect to any Plan, a
“reportable event” within the meaning of Section 4043 of ERISA and the
regulations issued thereunder (other than a “reportable event” not subject to
the provision for 30-day notice to the PBGC under such regulations or a
“reportable event” for which the provision for the 30-day notice to the PBGC
under such regulations has been waived), or (ii) the withdrawal by the Borrower
or any of its ERISA Affiliates from a Plan during a plan year in which it was a
“substantial employer” as defined in Section 4001(a)(2) of ERISA resulting in
liability to the Borrower or any of its ERISA Affiliates under Section 4063 or
4064 of ERISA, or (iii) the filing of a notice of intent to terminate a Plan or
the termination of a Plan under Section 4041 of ERISA, or (iv) the institution
of proceedings to terminate a Plan by the PBGC, or (v) any other event or
condition which is reasonably likely to constitute grounds under Section 4042 of
ERISA for the termination of, or the appointment of a trustee to administer, any
Plan.
          “Platform” is defined in Section 11.14
          “Prime Rate” means the rate of interest per annum publicly announced
from time to time by Citibank as its base rate in effect at its principal office
in New York City; each change in the Prime Rate shall be effective from and
including the date such change is publicly announced as being effective.
          “Project Finance Debt” means Debt of any Person that is non-recourse
to such Person (unless such Person is a special-purpose entity) and each
Affiliate of such Person, other than with respect to the interest of the holder
of such Debt in the collateral, if any, securing such Debt.
          “Project Finance Equity” means, at any date of determination,
consolidated equity of the common, preference and preferred stockholders of the
Borrower and the Consolidated Subsidiaries relating to any obligor with respect
to Project Finance Debt.
          “Promissory Note” means any promissory note of the Borrower payable to
the order of a Lender (and, if requested, its registered assigns) issued
pursuant to Section 3.01(c); and “Promissory Notes” means any or all of the
foregoing.
          “Prospective Lender” is defined in Section 3.04(d).
          “Recipient” is defined in Section 11.08.
          “Register” is defined in Section 11.07(h).

16



--------------------------------------------------------------------------------



 



          “Related Parties” means, with respect to any specified Person, such
Person’s Affiliates and the respective directors, officers, employees, agents
and advisors of such Person and such Person’s Affiliates.
          “Request for Issuance” is defined in Section 4.02(a).
          “Required Lenders” means, on any date of determination, Lenders that,
collectively, on such date hold (i) more than 50% of the Commitments of all
Lenders or (ii) if the Commitments have been terminated, interests in the Total
Outstandings in excess of 50% of the Total Outstandings. Any determination of
those Lenders constituting the Required Lenders shall be made by the
Administrative Agent and shall be conclusive and binding on all parties absent
manifest error.
          “Restatement” means the restatement of the financial statements of the
Borrower or its Subsidiaries for any fiscal quarter of 2001, as well as any
adjustment of previously announced quarterly results, but only if made to
reflect the restatement of such quarters.
          “Restatement Event” means (i) the Restatement, (ii) any lawsuit or
other action previously or hereafter brought against the Borrower, any of its
Subsidiaries or any of their Affiliates or any present or former officer or
director of the Borrower, any of its Subsidiaries or any of their Affiliates
involving or arising out of the Restatement, and any settlement thereof, or
other development with respect thereto, or (iii) the occurrence of any default
or event of default under any indenture, instrument or other agreement or
contract, or the exercise of any remedy in respect thereof, that arises directly
or indirectly as a result of any of the matters described in any of the
foregoing clauses (i) or (ii) or this clause (iii); provided, however, that, for
purposes of the definition of “Material Adverse Change”, (a) the foregoing
clause (ii) shall be inapplicable if such lawsuit or other action, settlement
(in an amount in the aggregate together with all other settlements of such
lawsuits or actions) or other development described in such clause (ii) could
reasonably be expected, in each case, to result in liability to such Person in
excess of $10,000,000 and (b) the foregoing clause (iii) shall be inapplicable
if any such event described in such clause (iii) would constitute an Event of
Default under Section 9.01(e).
          “Restricted Subsidiary” means any Subsidiary of the Borrower (other
than Consumers and its Subsidiaries) that, on a consolidated basis with any of
its Subsidiaries as of any date of determination, accounts for more than 10% of
the consolidated assets of the Borrower and its Consolidated Subsidiaries.
          “S&P” means Standard & Poor’s Ratings Group, a division of The McGraw
Hill Companies, Inc., or any successor thereto.
          “Securitized Bonds” means any nonrecourse bonds or similar
asset-backed securities issued by a special-purpose Subsidiary of Consumers
which are payable solely from specialized charges authorized by the utility
commission of the relevant state in connection with the recovery of regulatory
assets, expenditures pursuant to the Clean Air Act, 42 U.S.C. § 7401 et seq., or
other qualified costs.
          “Solvent”, when used with respect to any Person, means that at the
time of determination:

17



--------------------------------------------------------------------------------



 



     (i) the fair market value of its assets is in excess of the total amount of
its liabilities (including, without limitation, net contingent liabilities); and
     (ii) it is then able and expects to be able to pay its debts (including,
without limitation, contingent debts and other commitments) as they mature; and
     (iii) it has capital sufficient to carry on its business as conducted and
as proposed to be conducted.
For purposes of this definition, the amount of contingent liabilities at any
time shall be computed as the amount that, in light of all the facts and
circumstances known to such Person at such time, represents the amount that can
reasonably be expected to become an actual or matured liability.
          “SPC” is defined in Section 11.07(f).
          “Statutory Reserve Rate” means a fraction (expressed as a decimal),
the numerator of which is the number one and the denominator of which is the
number one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Board to which the Administrative Agent is subject for
eurocurrency funding (currently referred to as “Eurocurrency Liabilities” in
Regulation D of the Board). Such reserve percentages shall include those imposed
pursuant to such Regulation D. Eurodollar Rate Loans shall be deemed to
constitute eurocurrency funding and to be subject to such reserve requirements
without benefit of or credit for proration, exemptions or offsets that may be
available from time to time to any Lender under such Regulation D or any
comparable regulation. The Statutory Reserve Rate shall be adjusted
automatically on and as of the effective date of any change in any reserve
percentage.
          “Subsidiary” means, with respect to any Person, any corporation or
unincorporated entity of which more than 50% of the outstanding capital stock
(or comparable interest) having ordinary voting power (irrespective of whether
at the time capital stock (or comparable interest) of any other class or classes
of such corporation or entity shall or might have voting power upon the
occurrence of any contingency) is at the time directly or indirectly owned by
said Person (whether directly or through one or more other Subsidiaries). In the
case of an unincorporated entity, a Person shall be deemed to have more than 50%
of interests having ordinary voting power only if such Person’s vote in respect
of such interests comprises more than 50% of the total voting power of all such
interests in the unincorporated entity.
          “Support Obligation” means, for any Person, without duplication, any
financial obligation, contingent or otherwise, of such Person guaranteeing or
otherwise supporting any Debt or other obligation of any other Person in any
manner, whether directly or indirectly, and including any obligation of such
Person, direct or indirect (including, but not limited to, letters of credit and
surety bonds in connection therewith), (i) to purchase or pay (or advance or
supply funds for the purchase or payment of) such Debt or to purchase (or to
advance or supply funds for the purchase of) any security for the payment of
such Debt, (ii) to purchase property, securities or services for the purpose of
assuring the owner of such Debt of the payment of such Debt, (iii) to maintain
working capital, equity capital, available cash or other financial statement
condition of the primary obligor so as to enable the primary obligor to pay such
Debt, (iv) to

18



--------------------------------------------------------------------------------



 



provide equity capital under or in respect of equity subscription arrangements
(to the extent that such obligation to provide equity capital does not otherwise
constitute Debt), or (v) to perform, or arrange for the performance of, any
non-monetary obligations or non-funded debt payment obligations of the primary
obligor.
          “Takoradi Project” means the construction and operation of Takoradi 2,
a power plant currently consisting of two 110 megawatt simple-cycle units built
near Aboadze, Ghana by one or more Subsidiaries of the Borrower and the
government of Ghana’s Volta River Authority.
          “Tax Sharing Agreement” means the Amended and Restated Agreement for
the Allocation of Income Tax Liabilities and Benefits, dated as of January 1,
1994, by and among the Borrower, each of the members of the Consolidated Group
(as defined therein), and each of the corporations that become members of the
Consolidated Group.
          “Taxes” is defined in Section 5.06(a).
          “Total Outstandings” means, as of any date of determination, the sum
of (i) the aggregate principal amount of all Loans outstanding as of such date
plus (ii) the Dollar Equivalent of the aggregate LC Outstandings of all Letters
of Credit outstanding as of such date, after giving effect to all Extensions of
Credit to be made on such date and the application of the proceeds thereof.
          “Transitional Letter of Credit” is defined in Section 4.02(b).
          “Trustee” has the meaning assigned to that term in the Indenture.
          “Type” has the meaning assigned to such term (i) in the definition of
“Loan” when used in such context and (ii) in the definition of “Borrowing” when
used in such context.
          “USA Patriot Act” means the Uniting and Strengthening America by
Providing Appropriate Tools Required to Intercept and Obstruct Terrorism Act of
2001, Pub. L. No. 107-56, 115 Stat. 272 (2001), as amended.
     SECTION 1.02. Computation of Time Periods; Construction.
          (a) Unless otherwise indicated, each reference in this Agreement to a
specific time of day is a reference to New York City time. In the computation of
periods of time under this Agreement, any period of a specified number of days
or months shall be computed by including the first day or month occurring during
such period and excluding the last such day or month. In the case of a period of
time “from” a specified date “to” or “until” a later specified date, the word
“from” means “from and including” and the words “to” and “until” each means “to
but excluding”.
          (b) The definitions of terms herein shall apply equally to the
singular and plural forms of the terms defined. Whenever the context may
require, any pronoun shall include the corresponding masculine, feminine and
neuter forms. The words “include”, “includes”, and “including” shall be deemed
to be followed by the phrase “without limitation”. The word “will” shall be
construed to have the same meaning and effect as the word “shall”. Unless the
context

19



--------------------------------------------------------------------------------



 



requires otherwise (i) any definition of or reference to any agreement,
instrument or other document herein shall be construed as referring to such
agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein), (ii) any reference
herein to any Person shall be construed to include such Person’s successors and
assigns, (iii) the words “herein”, “hereof” and “hereunder”, and words of
similar import, shall be construed to refer to this Agreement in its entirety
and not to any particular provision hereof, (iv) all references herein to
Articles, Sections, Exhibits and Schedules shall be construed to refer to
Articles and Sections of, and Exhibits and Schedules to, this Agreement and
(v) the words “asset” and “property” shall be construed to have the same meaning
and effect and to refer to any and all tangible and intangible assets and
properties, including cash, securities, accounts and contract rights.
     SECTION 1.03. Accounting Terms. All accounting terms not specifically
defined herein shall be construed in accordance with generally accepted
accounting principles consistent with those applied in the preparation of the
financial statements referred to in Section 7.01(e) (“GAAP”), it being
understood that (a) the financial covenants set forth in Sections 8.01(i) and
(j) shall be calculated exclusive of (i) all debt of any Affiliate of the
Borrower (other than a Subsidiary) that is (A) consolidated on the financial
statements of the Borrower solely as a result of the effect and application of
Financial Accounting Standards Board Interpretation No. 46 and of Accounting
Research Bulletin No. 51, Consolidated Financial Statements, as modified by
Statement of Financial Accounting Standards No. 94, and (B) non-recourse to the
Borrower or any Subsidiary, (ii) all debt that is re-categorized as debt from
certain lease obligations pursuant to Emerging Issues Task Force (“EITF”) Issue
No. 01-8, any subsequent EITF Issue or recommendation or any other
interpretation, bulletin or other similar document by the Financial Accounting
Standards Board on or related to such re-categorization and (iii) other amounts
attributable to the disposition of the Palisades nuclear power plant that are
accounted for as one or more financings under GAAP and (b) for the purpose of
the calculation of the financial covenant set forth in Section 8.01(i), any
noncash effects resulting from adoption of the proposed “Statement of Financial
Accounting Standards dated March 31, 2006: Employers’ Accounting for Defined
Pension and other Postretirement Plans, an amendment of FASB Statements No. 87,
88, 106, and 132(R)” will be excluded. If any changes in generally accepted
accounting principles are hereafter required or permitted and are adopted by the
Borrower or any of its Subsidiaries, or the Borrower or any of its Subsidiaries
shall change its application of generally accepted accounting principles with
respect to any Off-Balance Sheet Liabilities, including, but not limited to, the
application of Financial Accounting Standards Board Interpretation Nos. 45 and
46 and Financial Accounting Standards Board Statement No. 150, in each case,
with the agreement of its independent certified public accountants, and such
changes result in a change in the method of calculation or the results of any of
the financial covenants, tests, restrictions or standards herein or in the
related definitions or terms used therein (“Accounting Changes”), the parties
hereto agree, at the Borrower’s request, to enter into negotiations, in good
faith, in order to amend such provisions in a credit neutral manner so as to
reflect equitably such changes with the desired result that the criteria for
evaluating the Borrower’s and its Subsidiaries’ financial condition shall be the
same after such changes as if such changes had not been made; provided, however,
until such provisions are amended in a manner reasonably satisfactory to the
Administrative Agent and the Required Lenders, no Accounting Change shall be
given effect in such calculations. In the event such amendment is entered into,
all references in this Agreement to GAAP means generally accepted accounting
principles as of the date of such amendment.

20



--------------------------------------------------------------------------------



 



Notwithstanding the foregoing, all financial statements to be delivered by the
Borrower pursuant to Section 8.03 shall be prepared in accordance with generally
accepted accounting principles in effect at such time.
ARTICLE II
COMMITMENTS, LOANS, FEES, PREPAYMENTS AND OUTSTANDINGS
     SECTION 2.01. Making Loans. Each Lender severally agrees, on the terms and
conditions hereinafter set forth, to make revolving loans in Dollars to the
Borrower and to participate in the issuance of Letters of Credit (and the LC
Outstandings thereunder) denominated in Dollars or any Alternative Currency
during the period from the Closing Date until the Commitment Termination Date in
an aggregate outstanding amount not to exceed on any day such Lender’s Available
Commitment (after giving effect to all Extensions of Credit to be made on such
day and the application of the proceeds thereof). Within the limits hereinafter
set forth, the Borrower may request Extensions of Credit hereunder, prepay Loans
or reduce or cancel Letters of Credit, and use the resulting increase in the
Available Commitments for further Extensions of Credit in accordance with the
terms hereof.
     SECTION 2.02. Fees.
          (a) The Borrower agrees to pay to the Administrative Agent for the
account of each Lender, from the Closing Date until the date on which the
Commitments shall be terminated in whole, a commitment fee equal to the product
of (i) the average daily amount of such Lender’s Available Commitment from time
to time multiplied by (ii) the Commitment Fee Rate. Such fees shall be payable
quarterly in arrears on the last day of each March, June, September and
December, commencing the first such date to occur following the Closing Date,
and on the Commitment Termination Date.
          (b) In addition to the fees provided for in subsection (a) above, the
Borrower shall pay to the Administrative Agent and/or the Arrangers, as the case
may be, the fees set forth in (i) that certain letter agreement, dated March 1,
2007 among the Borrower, the Administrative Agent, the Arrangers and the other
parties thereto and (ii) that certain letter agreement, dated March 1, 2007,
among the Borrower, the Administrative Agent and the other parties thereto
(collectively, the “Fee Letters”), in the amounts and at the times specified
therein.
          (c) The Borrower agrees to pay to the Administrative Agent, for the
ratable account of the Lenders, a letter of credit fee on the daily aggregate
amount of the LC Outstandings at a rate per annum equal to the Applicable
Eurodollar Margin, payable quarterly in arrears on the last day of each March,
June, September and December, commencing on the first such date to occur
following the Closing Date, on the Commitment Termination Date and thereafter on
demand.
     SECTION 2.03. Commitments; Mandatory Prepayments; Increase of Commitments.
          (a) Reduction of Commitments. The Borrower may (and shall provide
notice thereof to the Administrative Agent not later than 10:00 a.m. (New York
City time) on the date of termination or reduction, and the Administrative Agent
shall promptly distribute copies thereof to the Lenders) terminate in whole or
reduce ratably in part the unused portions of the Commitments; provided that any
such partial reduction shall be in the aggregate amount of $5,000,000 or an
integral multiple of $1,000,000 in excess thereof.

21



--------------------------------------------------------------------------------



 



          (b) Change of Control. Upon the occurrence of a Change of Control the
Commitments shall be reduced to zero, the principal amount outstanding
hereunder, all interest thereon and all other amounts payable under this
Agreement and the other Loan Documents shall become and be forthwith due and
payable and all of the LC Obligations shall be cash collateralized in accordance
with the terms of Section 9.02, in each case without presentment, demand,
protest or further notice of any kind, all of which are hereby expressly waived
by the Borrower.
          (c) Prepayment upon Issuance or Sale of Consumers Stock. The Borrower
shall make a mandatory prepayment promptly and in any event within 3 Business
Days after the Borrower’s receipt of any Net Proceeds from the issuance, sale,
assignment or other disposition of any capital stock or other equity interest in
Consumers (other than the issuance of preferred securities of Consumers in
respect of which the Net Proceeds received by Consumers for all such securities
do not exceed $200,000,000 in the aggregate and such Net Proceeds shall not be
distributed to the Borrower), together with (i) accrued interest to the date of
such prepayment on the principal amount prepaid and (ii) in the case of
Eurodollar Rate Loans, any amount payable to the Lenders pursuant to
Section 5.04(b), and the Commitments shall be reduced, pro rata, in an aggregate
amount equal to such Net Proceeds. Nothing in this Section 2.03(c) shall be
construed to constitute the Lenders’ consent to any transaction referenced in
this clause (c) which is not expressly permitted by Article VIII. The Borrower
shall give the Administrative Agent prior written notice or telephonic notice
promptly confirmed in writing (each of which the Administrative Agent shall
promptly transmit to each Lender) of when a prepayment required by this
Section 2.03(c) will be made (which date of prepayment shall be no later than
the date on which such prepayment becomes due and payable pursuant to this
Section 2.03(c)). All such prepayments shall be applied first to repay
outstanding ABR Loans, then to repay outstanding Eurodollar Rate Loans with
those Eurodollar Rate Loans which have earlier expiring Interest Periods being
repaid prior to those which have later expiring Interest Periods and then as
cash collateral pursuant to the Cash Collateral Agreement, to secure LC
Outstandings.
          (d) Increase of Commitments; Additional Lenders. The Borrower shall
have the right, upon at least five (5) Business Days’ notice to the
Administrative Agent, to add one or more Eligible Banks as new Lenders
hereunder, or to increase the Commitment of any existing Lender with such
existing Lender’s consent, pursuant to the terms hereof (any such addition of a
new Lender or increase in the Commitment of an existing Lender upon the request
of the Borrower pursuant to this Section 2.03(d) being referred to as a “Lender
Addition”); provided that (i) each such proposed Lender, in the case of an
Eligible Bank not already a Lender hereunder, is acceptable to the
Administrative Agent (the consent of the Administrative Agent not to be
unreasonably withheld); (ii) the amount of all increases to the Commitments made
pursuant to this Section 2.03(d) on any Business Day shall be equal to or
greater than $25,000,000 in the aggregate; and (iii) the amount of all increases
to the Commitments made pursuant to this Section 2.03(d) during the term of this
Agreement shall not exceed $250,000,000 in the aggregate. Each notice of a
proposed Lender Addition (a “Notice of Lender Addition”) shall be by telecopy,
confirmed immediately in writing, in substantially the form of Exhibit K hereto,
specifying therein (i) the name and address of the proposed Added Lender,
(ii) the date

22



--------------------------------------------------------------------------------



 



on which the Borrower wishes such Lender Addition to become effective, and
(iii) the amount of the Commitment such Added Lender would have hereunder after
giving effect to such Lender Addition. If the conditions set forth in the
proviso contained in the first sentence of this Section 2.03(d) have been
satisfied, the Administrative Agent shall forward to such Added Lender and the
Borrower for execution by such Added Lender and the Borrower an Assumption and
Acceptance. The Added Bank shall, upon such execution, return the executed
Assumption and Acceptance to the Administrative Agent, for the Administrative
Agent’s acceptance thereof.
          Upon such execution, delivery and acceptance, from and after the
effective date specified in each Assumption and Acceptance, the Added Lender
shall, in addition to the rights and obligations hereunder held by it
immediately prior to such effective date (if any), have the rights and
obligations hereunder that have been assumed by it pursuant to such Assumption
and Acceptance and, in the case of an Eligible Bank not previously a Lender
hereunder, shall become a Lender hereunder.
          By executing and delivering an Assumption and Acceptance, each Added
Lender confirms to and agrees with each party hereto as follows: (i) neither the
Administrative Agent nor any Lender makes any representation or warranty, nor
assumes any responsibility with respect to, any statements, warranties or
representations made in or in connection with this Agreement or the execution,
legality, validity, enforceability, genuineness, sufficiency or value of this
Agreement or any other instrument or document furnished pursuant hereto; and
(ii) neither the Administrative Agent nor any Lender makes any representation or
warranty, nor assumes any responsibility with respect to, the financial
condition of the Borrower or the performance or observance by the Borrower of
any of its obligations under this Agreement or any other instrument or document
furnished pursuant hereto.
          Upon its receipt of an Assumption and Acceptance executed by an Added
Lender and the Borrower, the Administrative Agent shall, if such Assumption and
Acceptance has been completed and is in substantially the form of Exhibit L
hereto, (i) accept such Assumption and Acceptance, and (ii) give prompt notice
thereof to the Borrower. If requested by an Added Lender, the Borrower, at its
own expense, shall execute and deliver to the Administrative Agent a new
Promissory Note or Promissory Notes to the order of such Added Lender in
accordance with Section 3.01(c). Such new Promissory Note or Promissory Notes
shall be dated the effective date of such Assumption and Acceptance.
          (e) Reallocation Upon Lender Addition. If there are any Borrowings
outstanding on the effective date of any Assumption and Acceptance, the Added
Lender shall purchase from the other Lenders such participations in such
Borrowings as shall be necessary to cause such Added Lender to share ratably
(based on the proportion that such Added Lender’s Commitment bears to the total
Commitments after giving effect to the Lender Addition) in each such Borrowing.
To purchase such participations, the Added Lender shall before 12:00 noon (New
York City time) on the effective date of its Assumption and Acceptance, make
available for the account of its Applicable Lending Office to the Agent at its
address referred to in Section 11.02, in Dollars and in same day funds, such
Added Lender’s ratable portion (based on the proportion that such Added Lender’s
Commitment (or the increase in such Added Lender’s Commitment, in the case of an
Added Lender which is an existing Lender hereunder) bears to the total
Commitments after giving effect to the Lender Addition) of each Borrowing then

23



--------------------------------------------------------------------------------



 



outstanding, together with an amount equal to such ratable portion of the
interest which has accrued to such date and remains unpaid on such Borrowing.
After the Agent’s receipt of such funds, the Agent will promptly make such same
day funds available to the account of each Lender in an amount equal to such
Lender’s ratable portion of such payment by the Added Lender.
     SECTION 2.04. Computations of Outstandings. Whenever reference is made in
this Agreement to the principal amount outstanding on any date under this
Agreement, such reference shall refer to the Total Outstandings. References to
the unused portion of the Commitments shall refer to the excess, if any, of the
Commitments hereunder over the Total Outstandings; and references to the unused
portion of any Lender’s Commitment shall refer to such Lender’s Percentage of
the unused Commitments.
ARTICLE III
LOANS
     SECTION 3.01. Loans.
          (a) The Borrower may request a Borrowing (other than a Conversion) by
delivering a notice (a “Notice of Borrowing”) to the Administrative Agent no
later than 12:00 noon (New York City time) on the third Business Day prior to
the proposed Borrowing or, in the case of ABR Loans, no later than 11:00 a.m.
(New York City time) on the date of the proposed Borrowing. The Administrative
Agent shall give each Lender prompt notice of each Notice of Borrowing. Each
Notice of Borrowing shall be in substantially the form of Exhibit A and shall
specify the requested (i) date of such Borrowing, (ii) Type of Loans to be made
in connection with such Borrowing, (iii) Interest Period, if any, for such Loans
and (iv) amount of such Borrowing. Each proposed Borrowing shall conform to the
requirements of Sections 3.03 and 3.04.
          (b) Each Lender shall, before 1:00 p.m. (New York City time) on the
date of such Borrowing, make available for the account of its Applicable Lending
Office to the Administrative Agent at the Administrative Agent’s offices at 2
Penns Way, Suite 200, New Castle, DE 19270, in same day funds, such Lender’s
Percentage of such Borrowing. After the Administrative Agent’s receipt of such
funds and upon fulfillment of the applicable conditions set forth in Article VI,
the Administrative Agent will make such funds available to the Borrower at the
Administrative Agent’s aforesaid address. Notwithstanding the foregoing, unless
the Administrative Agent shall have received notice from a Lender prior to the
date of any Borrowing that such Lender will not make available to the
Administrative Agent such Lender’s Percentage of such Borrowing, the
Administrative Agent may assume that such Lender has made such Percentage
available to the Administrative Agent on the date of such Borrowing in
accordance with the first sentence of this subsection (b), and the
Administrative Agent may, in reliance upon such assumption, make available to
the Borrower on such date a corresponding amount.
          (c) The Extensions of Credit made by each Lender shall be evidenced by
one or more accounts or records maintained by such Lender and by the
Administrative Agent in the ordinary course of business. The accounts or records
maintained by the Administrative Agent

24



--------------------------------------------------------------------------------



 



and each Lender shall be conclusive absent manifest error of the amount of the
Extensions of Credit made by the Lenders to the Borrower and the interest and
payments thereon. Any failure to so record or any error in doing so shall not,
however, limit or otherwise affect the obligation of the Borrower hereunder to
pay any amount owing with respect to the Obligations. In the event of any
conflict between the accounts and records maintained by any Lender and the
accounts and records of the Administrative Agent in respect of such matters, the
accounts and records of the Administrative Agent shall control in the absence of
manifest error. Any Lender may request that Loans made by it be evidenced by a
Promissory Note. In such event, the Borrower shall prepare, execute and deliver
to such Lender a Promissory Note payable to the order of such Lender (or, if
requested by such Lender, to such Lender and its registered assigns) and in a
form approved by the Administrative Agent. Thereafter, the Loans evidenced by
such Promissory Note and interest thereon shall at all times (including after
assignment pursuant to Section 11.07) be represented by one or more Promissory
Notes in such form payable to the order of the payee named therein, except to
the extent that any such Lender subsequently returns any such Promissory Note
for cancellation and requests that such Loans once again be evidenced as
described in the first sentence of this Section 3.01(c).
     SECTION 3.02. Conversion of Loans. The Borrower may from time to time
Convert any of the Loans (or portions thereof) of any Type to one or more Loans
of the same or any other Type by delivering a notice of such Conversion (a
“Notice of Conversion”) to the Administrative Agent (x) no later than 12:00 noon
(New York City time) on the third Business Day prior to the date of any proposed
Conversion into a Eurodollar Rate Loan and (y) no later than 11:00 a.m. (New
York City time) on the date of any proposed Conversion into an ABR Loan. The
Administrative Agent shall give each Lender prompt notice of each Notice of
Conversion. Each Notice of Conversion shall be in substantially the form of
Exhibit B and shall specify (i) the requested date of such Conversion, (ii) the
Type of, and Interest Period, if any, applicable to, the Loans (or portions
thereof) proposed to be Converted, (iii) the requested Type of Loans to which
such Loans (or portions thereof) are proposed to be Converted, (iv) the
requested initial Interest Period, if any, to be applicable to the Loans
resulting from such Conversion and (v) the aggregate amount of Loans (or
portions thereof) proposed to be Converted. Each proposed Conversion shall be
subject to the provisions of Sections 3.03 and 3.04.
     SECTION 3.03. Interest Periods. The period between the date of each
Eurodollar Rate Loan and the date of payment in full of such Loan shall be
divided into successive periods of months (“Interest Periods”) for purposes of
computing interest applicable thereto. The initial Interest Period for each such
Loan shall begin on the day such Loan is made, and each subsequent Interest
Period shall begin on the last day of the immediately preceding Interest Period
for such Loan. The duration of each Interest Period shall be 1, 2, 3, or
6 months, as the Borrower may, in accordance with Section 3.01 or 3.02, select;
provided, however, that:
     (i) the Borrower may not select any Interest Period for a Eurodollar Rate
Loan that ends after the Maturity Date;
     (ii) whenever the last day of any Interest Period would otherwise occur on
a day other than a Business Day, the last day of such Interest Period shall
occur on the next succeeding Business Day, provided that if such extension would
cause the last day of

25



--------------------------------------------------------------------------------



 



such Interest Period to occur in the next following calendar month, the last day
of such Interest Period shall occur on the next preceding Business Day; and
     (iii) any Interest Period that commences on the last Business Day of a
calendar month (or on a day for which there is no numerically corresponding day
in the last calendar month of such Interest Period) shall end on the last
Business Day of the last calendar month of such Interest Period.
     SECTION 3.04. Other Terms Relating to the Making and Conversion of Loans.
          (a) Notwithstanding anything in Section 3.01 or 3.02 to the contrary:
     (i) each Borrowing shall be in an aggregate amount not less than
$5,000,000, or an integral multiple of $1,000,000 in excess thereof (or such
lesser amount as shall be equal to the total amount of the Available Commitments
on such date, after giving effect to all other Extensions of Credit to be made
on such date), and shall consist of Loans to the same Borrower of the same Type,
having the same Interest Period and made or Converted on the same day by the
Lenders ratably according to their respective Percentages;
     (ii) at no time shall the number of Borrowings comprising Eurodollar Rate
Loans outstanding hereunder be greater than ten (10);
     (iii) no Eurodollar Rate Loan may be Converted on a date other than the
last day of the Interest Period applicable to such Loan unless the corresponding
amounts, if any, payable to the Lenders pursuant to Section 5.04(b) are paid
contemporaneously with such Conversion;
     (iv) if the Borrower shall either fail to give a timely Notice of
Conversion pursuant to Section 3.02 in respect of any of the Loans or fail, in
any Notice of Conversion that has been timely given, to select the duration of
any Interest Period for any of the Loans to be Converted into Eurodollar Rate
Loans in accordance with Section 3.03, such Loans shall, on the last day of the
then existing Interest Period therefor, automatically Convert into, or remain
as, as the case may be, ABR Loans; and
     (v) if, on the date of any proposed Conversion, any Event of Default or
Default shall have occurred and be continuing, all Loans then outstanding shall,
on such date, automatically Convert into, or remain as, as the case may be, ABR
Loans.
          (b) If any Lender shall notify the Administrative Agent that the
introduction of or any change in or in the interpretation of any law or
regulation makes it unlawful, or that any central bank or other governmental
authority asserts that it is unlawful, for such Lender or its Applicable Lending
Office to perform its obligations hereunder to make, or to fund or maintain,
Eurodollar Rate Loans hereunder, (i) the obligation of such Lender to make, or
to Convert Loans into, Eurodollar Rate Loans for any Borrowing from such Lender
shall be forthwith suspended until the earlier to occur of the date upon which
(A) such Lender shall cease to be a party hereto and (B) it is no longer
unlawful for such Lender to make, fund or maintain Eurodollar Rate Loans, and
(ii) if the maintenance of Eurodollar Rate Loans then outstanding through the
last day

26



--------------------------------------------------------------------------------



 



of the Interest Period therefor would cause such Lender to be in violation of
such law, regulation or assertion, the Borrower shall either prepay or Convert
all Eurodollar Rate Loans from such Lender within five days after such notice.
Promptly upon becoming aware that the circumstances that caused such Lender to
deliver such notice no longer exist, such Lender shall deliver notice thereof to
the Administrative Agent (but the failure to do so shall impose no liability
upon such Lender). Promptly upon receipt of such notice from such Lender (or
upon such Lender’s assigning all of its Commitment, Loans, participation and
other rights and obligations hereunder pursuant to Section 11.07), the
Administrative Agent shall deliver notice thereof to the Borrower and the
Lenders and such suspension shall terminate.
          (c) If the Required Lenders shall, at least one Business Day before
the date of any requested Borrowing, notify the Administrative Agent that the
Adjusted LIBO Rate for Eurodollar Rate Loans to be made in connection with such
Borrowing will not adequately reflect the cost to such Required Lenders of
making, funding or maintaining their respective Eurodollar Rate Loans for such
Borrowing, or that they are unable to acquire funding in a reasonable manner so
as to make available Eurodollar Rate Loans in the amount and for the Interest
Period requested, or if the Administrative Agent shall determine that adequate
and reasonable means do not exist to be able to determine the Adjusted LIBO
Rate, then the right of the Borrower to select Eurodollar Rate Loans for such
Borrowing and any subsequent Borrowing shall be suspended until the
Administrative Agent shall notify the Borrower and the Lenders that the
circumstances causing such suspension no longer exist, and each Loan to be made
or Converted in connection with such Borrowing shall be an ABR Loan.
          (d) If any Lender shall have delivered a notice to the Administrative
Agent described in Section 3.04(b), and if and so long as such Lender shall not
have withdrawn such notice in accordance with said Section 3.04(b), the Borrower
or the Administrative Agent may demand that such Lender assign in accordance
with Section 11.07, to one or more Eligible Banks designated by the Borrower or
the Administrative Agent (each a “Prospective Lender”), all (but not less than
all) of such Lender’s Commitment, Loans, participation and other rights and
obligations hereunder; provided, that any such demand by the Borrower during the
continuance of an Event of Default or Default shall be ineffective without the
consent of the Required Lenders. If, within 30 days following any such demand by
the Administrative Agent or the Borrower, any such Prospective Lender so
designated shall fail to consummate such assignment on terms reasonably
satisfactory to such Lender, or the Borrower and the Administrative Agent shall
have failed to designate any such Prospective Lender, then such demand by the
Borrower or the Administrative Agent shall become ineffective, it being
understood for purposes of this provision that such assignment shall be
conclusively deemed to be on terms reasonably satisfactory to such Lender, and
such Lender shall be compelled to consummate such assignment forthwith, if such
Prospective Lender (i) shall agree to such assignment in substantially the form
of the Lender Assignment attached hereto as Exhibit F and (ii) shall tender
payment to such Lender in an amount equal to the full outstanding dollar amount
accrued in favor of such Lender hereunder (as computed in accordance with the
records of the Administrative Agent), including, without limitation, all accrued
interest and fees and, to the extent not paid by the Borrower, any payments
required pursuant to Section 5.04(b).
          (e) Each Notice of Borrowing and Notice of Conversion shall be
irrevocable and binding on the Borrower. In the case of any Borrowing which the
related Notice of

27



--------------------------------------------------------------------------------



 



Borrowing or Notice of Conversion specifies is to be comprised of Eurodollar
Rate Loans, the Borrower shall indemnify each Lender against any loss, cost or
expense incurred by such Lender as a result of any failure to fulfill, on or
before the date specified in such Notice of Borrowing or Notice of Conversion
for such Borrowing, the applicable conditions (if any) set forth in this
Article III (other than failure pursuant to the provisions of Section 3.04(b) or
(c) hereof) or in Article VI, including any such loss (including loss of
anticipated profits), cost or expense incurred by reason of the liquidation or
reemployment of deposits or other funds acquired by such Lender to fund the Loan
to be made by such Lender when such Loan, as a result of such failure, is not
made on such date.
     SECTION 3.05. Repayment of Loans; Interest
          (a) Principal. The Borrower shall repay the outstanding principal
amount of the Loans on the Maturity Date (or such earlier date as may be
required pursuant to Section 2.03 or 9.02).
          (b) Interest. All Loans shall bear interest on the unpaid principal
amount thereof from the date of such Loan until such principal amount shall be
paid in full, at the Applicable Rate for such Loan (except as otherwise provided
in this subsection (b)), payable as follows:
     (i) ABR Loans. If such Loan is an ABR Loan, interest thereon shall be
payable quarterly in arrears on the last day of each March, June, September and
December, on the date of any Conversion of such ABR Loan and on the date such
ABR Loan shall become due and payable or shall otherwise be paid in full;
provided that any amount of principal that is not paid when due (whether at
stated maturity, by acceleration or otherwise) shall bear interest, from the
date on which such amount is due until such amount is paid in full, payable on
demand, at a rate per annum equal at all times to the Default Rate.
     (ii) Eurodollar Rate Loans. If such Loan is a Eurodollar Rate Loan,
interest thereon shall be payable on the last day of such Interest Period and,
if the Interest Period for such Loan has a duration of more than three months,
on that day of each third month during such Interest Period that corresponds to
the first day of such Interest Period (or, if any such month does not have a
corresponding day, then on the last day of such month); provided that any amount
of principal that is not paid when due (whether at stated maturity, by
acceleration or otherwise) shall bear interest, from the date on which such
amount is due until such amount is paid in full, payable on demand, at a rate
per annum equal at all times to the Default Rate.
ARTICLE IV
LETTERS OF CREDIT
     SECTION 4.01. Issuing Banks. Subject to the terms and conditions hereof,
the Borrower may from time to time identify and arrange for one or more Lenders
reasonably satisfactory to the Administrative Agent to act as Issuing Banks
hereunder. Any such designation by the Borrower shall be notified to the
Administrative Agent at least three (3)

28



--------------------------------------------------------------------------------



 



Business Days prior to the first date upon which the Borrower proposes that such
Issuing Bank issue its first Letter of Credit. Nothing contained herein shall be
deemed to require any Lender to agree to act as an Issuing Bank, if it does not
so desire. In the event of any conflict between any Issuing Bank Agreement and
this Agreement, the terms of this Agreement shall control.
     SECTION 4.02. Letters of Credit.
          (a) Each Letter of Credit shall be issued (or the stated maturity
thereof extended or terms thereof modified or amended) for the account of the
Borrower or a Subsidiary of the Borrower (other than Consumers or any Subsidiary
thereof) on not less than three (3) Business Days’ prior written notice thereof
to the Administrative Agent (which shall promptly distribute copies thereof to
the Lenders) and the relevant Issuing Bank and shall be denominated in Dollars
or in an Alternative Currency. Each such notice (a “Request for Issuance”) shall
be delivered no later than 12:00 noon (New York City time) on the third Business
Day prior to the proposed date of issuance, extension, modification or amendment
and shall specify (i) the date (which shall be a Business Day) of issuance of
such Letter of Credit (or the date of effectiveness of such extension,
modification or amendment) and the stated expiry date thereof (which shall be no
later than the earlier of the date that is five (5) Business Days (or, in the
case of any commercial Letter of Credit, thirty (30) Business Days) prior to the
Commitment Termination Date and the date which is one year after the requested
date of issuance, provided that any Letter of Credit with a one year tenor may
provide for the renewal thereof for additional periods of up to one year which
shall in no event extend beyond the date which is five (5) Business Days (or, in
the case of any commercial Letter of Credit, thirty (30) Business Days) prior to
the Commitment Termination Date), (ii) the proposed stated amount of such Letter
of Credit (which shall not be less than $100,000 (or the Dollar Equivalent
thereof in an Alternative Currency) unless otherwise agreed by the applicable
Issuing Bank), (iii) the currency in which such Letter of Credit shall be
denominated (which currency shall be Dollars or an Alternate Currency), and
(iv) such other information as shall demonstrate compliance of such Letter of
Credit with the requirements specified therefor in this Agreement and the
relevant Issuing Bank Agreement. Each Request for Issuance shall be irrevocable
unless modified or rescinded by the Borrower in writing not less than two
(2) Business Days prior to the proposed date of issuance (or effectiveness)
specified therein. Not later than 12:00 noon (New York City time) on the
proposed date of issuance (or effectiveness) specified in such Request for
Issuance, and upon fulfillment of the applicable conditions precedent and the
other requirements set forth herein and in the relevant Issuing Bank Agreement,
such Issuing Bank shall issue (or extend, amend or modify) such Letter of Credit
and provide notice and a copy thereof to the Administrative Agent, which shall
promptly furnish notice thereof to each Lender.
          (b) Schedule II contains a schedule of certain letters of credit
issued for the account of the Borrower prior to the Closing Date. Subject to the
satisfaction of the applicable conditions contained in Article VI, from and
after the Closing Date such letters of credit shall be deemed to be Letters of
Credit issued pursuant to this Article IV for all purposes hereunder (each such
Letter of Credit, a “Transitional Letter of Credit”). For purposes of
clarification, each term or provision applicable to the issuance of a Letter of
Credit (including conditions applicable thereto) shall be deemed to include the
deemed issuance of the Transitional Letters of Credit on the Closing Date.

29



--------------------------------------------------------------------------------



 



          (c) Each Lender severally agrees with each Issuing Bank to participate
in the Extension of Credit resulting from the issuance or deemed issuance (or
extension, modification or amendment) of each Letter of Credit issued or deemed
issued (or extended, amended or modified) pursuant to this Section 4.02 in the
manner and the amount provided in Section 4.04(b), and the issuance or deemed
issuance of such Letter of Credit shall be deemed to be a confirmation by each
Issuing Bank and each Lender of such participation in such amount.
          (d) Notwithstanding anything herein to the contrary, no Issuing Bank
shall have any obligation to, and no Issuing Bank shall, issue, extend, amend or
modify any Letter of Credit if on the date of such issuance, extension,
amendment or modification, before or after giving effect thereto, (i) the Total
Outstandings at such time would exceed the Commitments, (ii) the Dollar
Equivalent of the aggregate LC Outstandings with respect to Letters of Credit
denominated in euros would exceed the Euro Sublimit (iii) the Dollar Equivalent
of the aggregate LC Outstandings with respect to Letters of Credit denominated
in Indian Rupees would exceed the Indian Rupee Sublimit or (iv) the Dollar
Equivalent of the aggregate LC Outstandings with respect to Letters of Credit
denominated in Canadian Dollars would exceed the Canadian Dollar Sublimit.
     SECTION 4.03. Issuing Bank Fees. The Borrower shall pay directly to each
Issuing Bank such fees and expenses, if any, specified to be paid to such
Issuing Bank pursuant to each Issuing Bank Agreement to which it is a party, at
the times, and in the manner, specified in such Issuing Bank Agreement.
     SECTION 4.04. Reimbursement to Issuing Banks.
          (a) The Borrower hereby agrees to pay to the Administrative Agent for
the account of each Issuing Bank, on demand made by such Issuing Bank to the
Borrower and the Administrative Agent, on and after each date on which such
Issuing Bank shall pay any amount under any Letter of Credit issued by such
Issuing Bank, a sum in Dollars equal to the Dollar Equivalent of the amount so
paid (calculated as of the date of such payment by such Issuing Bank) plus
interest on such Dollar Equivalent of such amount from the date so paid by such
Issuing Bank until repayment to such Issuing Bank in full at a fluctuating
interest rate per annum equal at all times to the Applicable Rate for ABR Loans.
          (b) If any Issuing Bank shall not have been reimbursed in full by the
Borrower for any payment made by such Issuing Bank under a Letter of Credit
issued by such Issuing Bank on the date of such payment, such Issuing Bank shall
give the Administrative Agent and each Lender prompt notice thereof (an “LC
Payment Notice”) no later than 12:00 noon (New York City time) on the Business
Day immediately succeeding the date of such payment by such Issuing Bank. Each
Lender severally agrees to purchase from each Issuing Bank a participation in
the reimbursement obligation of the Borrower to such Issuing Bank under
subsection (a) above, by paying to the Administrative Agent for the account of
such Issuing Bank an amount in Dollars equal to such Lender’s Percentage of the
Dollar Equivalent of such unreimbursed amount paid by such Issuing Bank
(calculated as of the date of such payment by such Issuing Bank), plus interest
on such Dollar Equivalent of such amount at a rate per annum equal to the
Federal Funds Effective Rate from the date of such payment by such Issuing Bank
to the date of payment to such Issuing Bank by such Lender. Each such payment by
a Lender shall

30



--------------------------------------------------------------------------------



 



be made not later than 3:00 p.m. (New York City time) on the later to occur of
(i) the Business Day immediately following the date of such payment by such
Issuing Bank and (ii) the Business Day on which such Lender shall have received
an LC Payment Notice from such Issuing Bank. Each Lender’s obligation to make
each such payment to the Administrative Agent for the account of such Issuing
Bank shall be several and shall not be affected by the occurrence or continuance
of any Default or Event of Default or the failure of any other Lender to make
any payment under this Section 4.04. Each Lender further agrees that each such
payment shall be made without any offset, abatement, withholding or reduction
whatsoever.
          (c) The failure of any Lender to make any payment to the
Administrative Agent for the account of an Issuing Bank in accordance with
subsection (b) above, shall not relieve any other Lender of its obligation to
make payment, but no Lender shall be responsible for the failure of any other
Lender. If any Lender shall fail to make any payment to the Administrative Agent
for the account of an Issuing Bank in accordance with subsection (b) above,
within five (5) Business Days after the LC Payment Notice relating thereto,
then, for so long as such failure shall continue, such Issuing Bank shall be
deemed, for purposes of Section 5.05 and Article IX hereof and the Cash
Collateral Agreement, to be a Lender hereunder owed a Loan in an outstanding
principal amount equal to the amount due and payable by such Lender to the
Administrative Agent for the account of such Issuing Bank pursuant to subsection
(b) above.
          (d) Each participation purchased by a Lender under subsection (b)
above, shall constitute an ABR Loan in the amount in Dollars paid by such Lender
to the Administrative Agent for the account of the applicable Issuing Bank and
shall be deemed made by such Lender to the Borrower on the date of the related
payment by the relevant Issuing Bank under the applicable Letter of Credit
issued by such Issuing Bank (irrespective of the Borrower’s noncompliance, if
any, with the conditions precedent for Loans hereunder); and all such payments
by the Lenders in respect of any one such payment by such Issuing Bank shall
constitute a single Borrowing hereunder.
     SECTION 4.05. Obligations Absolute. The payment obligations of each Lender
under Section 4.04(b) and of the Borrower under this Agreement in respect of any
payment under any Letter of Credit and any Loan made under Section 4.04(d) shall
be unconditional and irrevocable, and shall be paid strictly in accordance with
the terms of this Agreement under all circumstances, including the following
circumstances:
     (i) any lack of validity or enforceability of any Loan Document or any
other agreement or instrument relating thereto or to such Letter of Credit;
     (ii) any amendment or waiver of, or any consent to departure from, all or
any of the Loan Documents;
     (iii) the existence of any claim, set-off, defense or other right which the
Borrower may have at any time against any beneficiary, or any transferee, of
such Letter of Credit (or any Persons for whom any such beneficiary or any such
transferee may be acting), any Issuing Bank, or any other Person, whether in
connection with this

31



--------------------------------------------------------------------------------



 



Agreement, the transactions contemplated herein or by such Letter of Credit, or
any unrelated transaction;
     (iv) any statement or any other document presented under such Letter of
Credit proving to be forged, fraudulent, invalid or insufficient in any respect
or any statement therein being untrue or inaccurate in any respect;
     (v) payment in good faith by any Issuing Bank under a Letter of Credit
issued by such Issuing Bank against presentation of a draft or certificate which
does not comply with the terms of such Letter of Credit; or
     (vi) any other circumstance or happening whatsoever, whether or not similar
to any of the foregoing.
     SECTION 4.06. Indemnification; Liability of Issuing Banks and the Lenders.
          (a) In addition to amounts payable as elsewhere provided in this
Agreement, the Borrower hereby agrees to pay and to protect, indemnify, and save
harmless each Indemnified Person from and against any and all liabilities and
costs that any such Indemnified Person may incur or be subject to as a
consequence, direct or indirect, of (i) the issuance, execution and delivery or
transfer of or payment or failure to pay under any Letter of Credit or (ii) the
failure of any Issuing Bank to honor a demand for payment under any Letter of
Credit as a result of any act or omission, whether rightful or wrongful, of any
present or future de jure or de facto government or governmental authority, in
each case other than to the extent solely as a result of the (x) gross
negligence or willful misconduct of such Indemnified Person as determined by a
court of competent jurisdiction by final and nonappealable judgment or (y) any
Issuing Bank’s failure to pay under any Letter of Credit after the presentation
to it of a request strictly complying with the terms and conditions of such
Letter of Credit.
          (b) The Borrower assumes all risks of the acts and omissions of any
beneficiary or transferee of any Letter of Credit. Neither the Issuing Bank that
has issued such Letter of Credit, nor any other Indemnified Person, shall be
liable or responsible for (i) the use that may be made of such Letter of Credit
or any acts or omissions of any beneficiary or transferee thereof in connection
therewith; (ii) the validity, sufficiency or genuineness of documents, or of any
endorsement thereon, even if such documents should prove to be in any or all
respects invalid, insufficient, fraudulent or forged; (iii) payment by such
Issuing Bank against presentation of documents that do not comply with the terms
of such Letter of Credit, including failure of any documents to bear any
reference or adequate reference to such Letter of Credit; or (iv) any other
circumstances whatsoever in making or failing to make payment under such Letter
of Credit, except that the Borrower shall have the right to bring suit against
such Issuing Bank, and such Issuing Bank shall be liable to the Borrower and any
Lender, to the extent of any direct, as opposed to consequential, damages
suffered by the Borrower or such Lender which the Borrower or such Lender proves
were caused by such Issuing Bank’s willful misconduct or gross negligence as
determined by a court of competent jurisdiction by final and nonappealable
judgment, including such Issuing Bank’s willful failure to make timely payment
under such Letter of Credit following the presentation to it by the beneficiary
thereof of a draft and accompanying certificate(s) which strictly comply with
the terms and conditions of such Letter

32



--------------------------------------------------------------------------------



 



of Credit. In furtherance and not in limitation of the foregoing, any Issuing
Bank may accept sight drafts and accompanying certificates presented under any
Letter of Credit issued by such Issuing Bank that appear on their face to be in
order, without responsibility for further investigation, regardless of any
notice or information to the contrary. Notwithstanding the foregoing, no Lender
shall be obligated to indemnify the Borrower for damages caused by any Issuing
Bank’s willful misconduct or gross negligence, and the obligation of the
Borrower to reimburse the Lenders hereunder shall be absolute and unconditional,
notwithstanding the gross negligence or willful misconduct of any Issuing Bank.
          (c) The Borrower’s other obligations under this Section 4.06 shall
survive the repayment of all amounts owing to the Lenders, the Issuing Banks and
the Agents under the Loan Documents and the termination of the Commitments. If
and to the extent that the obligations of the Borrower under this Section 4.06
are unenforceable for any reason, the Borrower agrees to make the maximum
contribution to the payment and satisfaction thereof which is permissible under
applicable law.
     SECTION 4.07. Currency Equivalents. The Dollar Equivalent of any amount
denominated in any Alternative Currency shall be determined by the Issuing Bank
in accordance with prevailing exchange rates, as set forth in the applicable
Issuing Bank Agreement, and notice of such amount shall be provided to the
Administrative Agent, in each case on the applicable date. The Dollar Equivalent
of the stated amount of each Letter of Credit outstanding made in an Alternative
Currency and of the amount of each participation purchased by a Lender under
Section 4.04(b) shall be recalculated hereunder on (i) each date that it shall
be necessary to determine the unused portion of each Lender’s Commitment, or the
outstanding amount of any or all Loans, LC Outstandings or any Extension of
Credit, or (ii) on any such other date which the Administrative Agent deems such
recalculation necessary or advisable or is otherwise directed to make such
recalculation by the Required Lenders, but in any event at least monthly. The
Administrative Agent agrees to provide notice to the Lenders of the relevant
Dollar Equivalent determined pursuant to each such determination and each such
recalculation as soon as practicable following such determination or
recalculation, as the case may be.
     SECTION 4.08. Judgment Currency. If for the purposes of obtaining judgment
in any court it is necessary to convert a sum due hereunder or under the
Promissory Notes in any currency (the “Original Currency”) into another currency
(the “Other Currency”) the parties hereto agree, to the fullest extent that they
may effectively do so, that the rate of exchange used shall be that at which in
accordance with normal banking procedures the Administrative Agent could
purchase the Original Currency with the Other Currency at the Administrative
Agent’s main office in New York, New York on the Business Day immediately
preceding that on which final judgment is given. The obligation of the Borrower
in respect of any sum due in the Original Currency from it to any Lender, any
Issuing Bank, the Collateral Agent or Administrative Agent hereunder or under
any other Loan Document shall, notwithstanding any judgment in any Other
Currency, be discharged only to the extent that on the Business Day following
receipt by such Lender, Issuing Bank, Collateral Agent or the Administrative
Agent (as the case may be) of any sum adjudged to be so due in such Other
Currency such Lender, Issuing Bank, Collateral Agent or Administrative Agent (as
the case may be) may in accordance with normal banking procedures purchase the
Original Currency with such Other Currency; if the amount of the Original
Currency so purchased is less than the sum originally due to such

33



--------------------------------------------------------------------------------



 



Lender, Issuing Bank, Collateral Agent or Administrative Agent (as the case may
be) in the Original Currency, the Borrower agrees, as a separate obligation and
notwithstanding any such judgment, to indemnify such Lender, Issuing Lender,
Collateral Agent or Administrative Agent (as the case may be) against such loss,
and if the amount of the Original Currency so purchased exceeds the sum
originally due in the Original Currency to any Lender, Issuing Lender,
Collateral Agent or Administrative Agent (as the case may be), such Lender,
Issuing Lender, Collateral Agent or Administrative Agent (as the case may be)
agrees to remit to the Borrower such excess.
     SECTION 4.09. Cash Collateral Agreement. The Borrower agrees that it will
maintain pursuant to the Cash Collateral Agreement a cash collateral account, in
the name of the Borrower but under the sole dominion and control of the
Collateral Agent, for the benefit of itself, the Administrative Agent, the LC
Issuers and the Lenders. The Borrower hereby pledges, assigns and grants to the
Collateral Agent, for the benefit of itself, the Administrative Agent, the LC
Issuers and the Lenders, a security interest in all of its right, title and
interest in and to all funds which may from time to time be on deposit in such
account to secure the prompt and complete payment and performance of all
reimbursement obligations of the Borrower now or hereafter existing with respect
to LC Obligations.
     SECTION 4.10. Court Order. If at any time any Issuing Bank shall have been
served with or otherwise subjected to a court order, injunction, or other
process or decree issued or granted at the instance of the Borrower restraining
or seeking to restrain such Issuing Bank from paying any amount under any Letter
of Credit issued by it (other than pursuant to any action or proceeding based on
Section 5-109 of the Uniform Commercial Code) and either (i) there has been a
drawing under such Letter of Credit which such Issuing Bank would otherwise be
obligated to pay or (ii) the stated expiration date or any reduction of the
stated amount of such Letter of Credit has occurred but the right of the
beneficiary to draw thereunder has been extended in connection with the pendency
of the related court action or proceeding, the Borrower shall provide cash
collateral pursuant to the Cash Collateral Agreement in an amount equal to one
hundred five percent (105%) of the Dollar Equivalent of the LC Outstandings at
such time in respect of such Letter of Credit.
ARTICLE V
PAYMENTS, COMPUTATIONS AND YIELD PROTECTION
     SECTION 5.01. Payments and Computations.
          (a) The Borrower shall make each payment hereunder and under the other
Loan Documents not later than 2:00 p.m. (New York City time) on the day when due
in Dollars to the Administrative Agent at its offices at 2 Penns Way, Suite 200,
New Castle, DE 19270, in same day funds, except payments to be made directly to
any Issuing Bank as expressly provided herein; any payment received after 3:00
p.m. (New York City time) shall be deemed to have been received at the start of
business on the next succeeding Business Day, unless the Administrative Agent
shall have received from, or on behalf of, the Borrower a Federal Reserve
reference number with respect to such payment before 4:00 p.m. (New York City
time). The Administrative Agent will promptly thereafter cause to be distributed
like funds relating to the payment of principal, interest, fees or other amounts
payable to the Lenders, to the respective

34



--------------------------------------------------------------------------------



 



Lenders to which the same are payable, for the account of their respective
Applicable Lending Offices, in each case to be applied in accordance with the
terms of this Agreement. If and to the extent that any distribution of any
payment from the Borrower required to be made to any Lender pursuant to the
preceding sentence shall not be made in full by the Administrative Agent on the
date such payment was received by the Administrative Agent, the Administrative
Agent shall pay to such Lender, upon demand, interest on the unpaid amount of
such distribution, at a rate per annum equal to the Federal Funds Effective
Rate, from the date of such payment by the Borrower to the Administrative Agent
to the date of payment in full by the Administrative Agent to such Lender of
such unpaid amount. Upon the Administrative Agent’s acceptance of a Lender
Assignment and recording of the information contained therein in the Register
pursuant to Section 11.07, from and after the effective date specified in such
Lender Assignment, the Administrative Agent shall make all payments hereunder
and under any Promissory Notes in respect of the interest assigned thereby to
the Lender assignee thereunder, and the parties to such Lender Assignment shall
make all appropriate adjustments in such payments for periods prior to such
effective date directly between themselves.
          (b) The Borrower hereby authorizes the Administrative Agent, each
Lender and each Issuing Bank, if and to the extent payment owed to the
Administrative Agent, such Lender or such Issuing Bank, as the case may be, is
not made when due hereunder (or, in the case of a Lender, under any Promissory
Note held by such Lender), to charge from time to time against any or all of the
Borrower’s accounts with the Administrative Agent, such Lender or such Issuing
Bank, as the case may be, any amount so due.
          (c) All computations of interest based on the Alternate Base Rate
(when the Alternate Base Rate is based on the Prime Rate) shall be made by the
Administrative Agent on the basis of a year of 365 or 366 days, as the case may
be. All other computations of interest and fees hereunder (including
computations of interest based on the Adjusted LIBO Rate, the CD Rate and the
Federal Funds Effective Rate) shall be made by the Administrative Agent on the
basis of a year of 360 days. In each such case, such computation shall be made
for the actual number of days (including the first day but excluding the last
day) occurring in the period for which such interest or fees are payable. Each
such determination by the Administrative Agent or a Lender shall be conclusive
and binding for all purposes, absent manifest error.
          (d) Whenever any payment hereunder or under any other Loan Document
shall be stated to be due on a day other than a Business Day, such payment shall
be made on the next succeeding Business Day, and such extension of time shall in
such case be included in the computation of payment of interest and fees
hereunder; provided, however, that if such extension would cause payment of
interest on or principal of Eurodollar Rate Loans to be made in the next
following calendar month, such payment shall be made on the next preceding
Business Day and such reduction of time shall in such case be included in the
computation of payment of interest hereunder.
          (e) Unless the Administrative Agent shall have received notice from
the Borrower prior to the date on which any payment is due to the Lenders
hereunder that the Borrower will not make such payment in full, the
Administrative Agent may assume that the Borrower has made such payment in full
to the Administrative Agent on such date, and the Administrative Agent may, in
reliance upon such assumption, cause to be distributed to each

35



--------------------------------------------------------------------------------



 



Lender on such due date an amount equal to the amount then due such Lender. If
and to the extent the Borrower shall not have so made such payment in full to
the Administrative Agent, such Lender shall repay to the Administrative Agent
forthwith on demand such amount distributed to such Lender, together with
interest thereon, for each day from the date such amount is distributed to such
Lender until the date such Lender repays such amount to the Administrative
Agent, at the Federal Funds Effective Rate.
          (f) Any amount payable by the Borrower hereunder or under any of the
Promissory Notes that is not paid when due (whether at stated maturity, by
acceleration or otherwise) shall (to the fullest extent permitted by law) bear
interest, from the date when due until paid in full, at a rate per annum equal
at all times to the Default Rate, payable on demand.
          (g) If at any time insufficient funds are received by and available to
the Administrative Agent to pay fully all amounts of principal, interest and
fees then due hereunder, such funds shall be applied, subject to Section 5.07,
(i) first, toward payment of interest and fees then due hereunder, ratably among
the parties entitled thereto in accordance with the amounts of interest and fees
then due to such parties, and (ii) second, toward payment of principal then due
hereunder, ratably among the parties entitled thereto.
     SECTION 5.02. Interest Rate Determination. The Administrative Agent shall
give prompt notice to the Borrower and the Lenders of the applicable interest
rate determined by the Administrative Agent for purposes of Section 3.05(b)(i)
or (ii).
     SECTION 5.03. Prepayments. The Borrower shall have no right to prepay any
principal amount of any Loans other than as follows:
          (a) The Borrower may (and shall provide notice thereof to the
Administrative Agent not later than 10:00 a.m. (New York City time) on the date
of prepayment, and the Administrative Agent shall promptly distribute copies
thereof to the Lenders), and if such notice is given, the Borrower shall, prepay
the outstanding principal amounts of the Loans made as part of the same
Borrowing, in whole or ratably in part; provided, however, that each partial
prepayment shall be in an aggregate principal amount of not less than $5,000,000
or an integral multiple of $1,000,000 in excess thereof (or such lesser amount
as shall be equal to the total amount of Loans outstanding to the Borrower).
          (b) On any date on which (i) any termination or optional or mandatory
reduction of the Commitments shall occur pursuant to Section 2.03(a) or (b) or
(ii) the Total Outstandings shall exceed the aggregate amount of the
Commitments, the Borrower shall first, pay or prepay the principal outstanding
on the Loans and/or all LC Outstandings that represent amounts that have been
drawn under Letters of Credit but have neither been reimbursed by the Borrower
nor converted into ABR Loans, second, if all of the Loans and all of such
unreimbursed amounts constituting LC Outstanding shall have been paid in full,
provide cash collateral pursuant to the Cash Collateral Agreement, to secure
remaining LC Outstandings, and third, cause an amount of Letters of Credit to be
cancelled (if necessary after taking into account the payments and provision of
cash collateral in the immediately preceding clauses), in each case, in an
aggregate amount equal to the excess, as applicable, of (A) the Total
Outstandings over (B) the aggregate amount of the sum of the Commitments
(following such termination or

36



--------------------------------------------------------------------------------



 



reduction, if any) and any cash collateral on deposit in the Cash Collateral
Account. Any payments and prepayments required by clause “first” of this
subsection (b) shall be applied to outstanding ABR Loans up to the full amount
thereof before they are applied to outstanding Eurodollar Rate Loans.
          (c) On any date on which (i) the aggregate Dollar Equivalent of all LC
Outstandings denominated in euros shall exceed the Euro Sublimit, (ii) all LC
Outstandings denominated in Indian Rupees shall exceed the Indian Rupee
Sublimit, or (iii) the aggregate Dollar Equivalent of all LC Outstandings
denominated in Canadian Dollars shall exceed the Canadian Dollar Sublimit, the
Borrower shall provide cash collateral pursuant to the Cash Collateral
Agreement, to secure the LC Outstandings in an aggregate amount equal to the
excess, as applicable, of (A)(1) the aggregate Dollar Equivalent of all LC
Outstandings denominated in euro, over (2) the sum of the Euro Sublimit and,
without duplication, such cash collateral, (B)(1) the aggregate Dollar
Equivalent of all LC Outstandings denominated in Indian Rupees, over (2) the sum
of the Indian Rupee Sublimit and, without duplication, such cash collateral or
(C)(1) the aggregate Dollar Equivalent of all LC Outstandings denominated in
Canadian Dollars, over (2) the sum of the Canadian Dollar Sublimit and, without
duplication, such cash collateral.
          (d) Any prepayment pursuant to this Section 5.03 shall be accompanied
by (i) accrued interest to the date of such prepayment on the principal amount
repaid and (ii) in the case of prepayments of Eurodollar Rate Loans, any amount
payable to the Lenders pursuant to Section 5.04(b). In the event that the
Borrower requests the release of any cash collateral pursuant to the terms of
the Cash Collateral Agreement and on the date of such request or at any time
prior to the time of such release, there has become, or there becomes, due and
payable any prepayment of any Loans under this Agreement, the Borrower hereby
directs the Administrative Agent to apply the proceeds of such release of cash
collateral to such prepayment of such Loans and agrees that any such request is
a confirmation of such direction.
     SECTION 5.04. Yield Protection.
          (a) Increased Costs. If, due to either (i) the introduction of or any
change in or in the interpretation of any law or regulation after the Closing
Date, or (ii) the compliance with any guideline or request from any central bank
or other governmental authority (whether or not having the force of law) issued
or made after the Closing Date, there shall be reasonably incurred any increase
in (A) the cost to any Lender of agreeing to make or making, funding or
maintaining Eurodollar Rate Loans, or of participating in the issuance,
maintenance or funding of any Letter of Credit, or (B) the cost to any Issuing
Bank of issuing or maintaining any Letter of Credit, then the Borrower shall
from time to time, upon demand by such Lender or Issuing Bank, as the case may
be (with a copy of such demand to the Administrative Agent), pay to the
Administrative Agent for the account of such Lender or Issuing Bank, as the case
may be, additional amounts sufficient to compensate such Lender or Issuing Bank,
as the case may be, for such increased cost. A certificate as to the amount of
such increased cost and giving a reasonable explanation thereof, submitted to
the Borrower and the Administrative Agent by such Lender or such Issuing Bank,
as the case may be, shall constitute such demand and shall be conclusive and
binding for all purposes, absent manifest error.

37



--------------------------------------------------------------------------------



 



          (b) Breakage. If (i) due to any prepayment pursuant to Section 2.03,
an acceleration of maturity of the Loans pursuant to Section 9.02, or any other
reason, any Lender receives payments of principal of any Eurodollar Rate Loan
other than on the last day of the Interest Period relating to such Loan,
(ii) the Borrower shall Convert any Eurodollar Rate Loans on any day other than
the last day of the Interest Period therefor, (iii) the Borrower shall fail to
prepay a Eurodollar Rate Loan on the date specified in a notice of prepayment or
(iv) a Eurodollar Rate Loan is not made or continued, or an ABR Loan is not
Converted to a Eurodollar Rate Loan, on the date specified by the Borrower in
the applicable Notice of Borrowing or Notice of Conversion, the Borrower shall,
promptly after demand by such Lender (with a copy of such demand to the
Administrative Agent), pay to the Administrative Agent for the account of such
Lender any amounts required to compensate such Lender for additional losses,
costs, or expenses (including anticipated lost profits) that such Lender may
reasonably incur as a result of such occurrence, including any loss, cost or
expense incurred by reason of the liquidation or reemployment of deposits or
other funds acquired by such Lender to fund or maintain such Loan. For purposes
of this subsection (b), a certificate setting forth the amount of such
additional losses, costs, or expenses and giving a reasonable explanation
thereof, submitted to the Borrower and the Administrative Agent by such Lender,
shall constitute such demand and shall be conclusive and binding for all
purposes, absent manifest error.
          (c) Capital. If any Lender or Issuing Bank determines that
(i) compliance with any law or regulation or any guideline or request from any
central bank or other governmental authority (whether or not having the force of
law) affects or would affect the amount of capital required or expected to be
maintained by such Lender or Issuing Bank, whether directly, or indirectly as a
result of commitments of any Person controlling such Lender or Issuing Bank (but
without duplication), and (ii) the amount of such capital is increased by or
based upon (A) the existence of such Lender’s or such Issuing Bank’s commitment
to lend or issue or participate in any Letter of Credit hereunder, (B) the
participation in or issuance or maintenance of any Letter of Credit or Loan or
(C) other similar such commitments, then, upon demand by such Lender or Issuing
Bank, the Borrower agrees immediately to pay to the Administrative Agent for the
account of such Lender or Issuing Bank from time to time as specified by such
Lender or Issuing Bank additional amounts sufficient to compensate such Lender
or Issuing Bank in the light of such circumstances, to the extent that such
Lender or Issuing Bank reasonably determines such increase in capital to be
allocable to the transactions contemplated hereby. A certificate as to such
amounts and giving a reasonable explanation thereof (to the extent permitted by
law), submitted to the Borrower and the Administrative Agent by such Lender or
Issuing Bank, shall be conclusive and binding for all purposes, absent manifest
error.
          (d) Notices. Each Lender and Issuing Bank hereby agrees to use its
best efforts to notify the Borrower of the occurrence of any event referred to
in subsection (a), (b) or (c) of this Section 5.04 promptly after becoming aware
of the occurrence thereof. The failure of any Lender or any Issuing Bank to
provide such notice or to make demand for payment under said subsection shall
not constitute a waiver of such Lender’s or such Issuing Bank’s (as the case may
be) rights hereunder; provided that, notwithstanding any provision to the
contrary contained in this Section 5.04, the Borrower shall not be required to
reimburse any Lender or any Issuing Bank for any amounts or costs incurred under
subsection (a), (b) or (c) of this Section 5.04 more than 90 days prior to the
date that such Lender or such Issuing Bank’s (as the case may be)

38



--------------------------------------------------------------------------------



 



notifies the Borrower in writing thereof, in each case unless, and to the extent
that, any such amounts or costs so incurred shall relate to the retroactive
application of any event notified to the Borrower which entitles such Lender or
such Issuing Bank (as the case may be) to such compensation. If any Lender or
any Issuing Bank shall subsequently determine that any amount demanded and
collected under this Section 5.04 was done so in error, such Lender or such
Issuing Bank (as the case may be) will promptly return such amount to the
Borrower.
          (e) Survival of Obligations. Subject to subsection (d) above, the
Borrower’s obligations under this Section 5.04 shall survive the repayment of
all other amounts owing to the Lenders, the Agents and the Issuing Banks under
the Loan Documents and the termination of the Commitments. If and to the extent
that the obligations of the Borrower under this Section 5.04 are unenforceable
for any reason, the Borrower agrees to make the maximum contribution to the
payment and satisfaction thereof which is permissible under applicable law.
     SECTION 5.05. Sharing of Payments, Etc. If any Lender shall obtain any
payment (whether voluntary, involuntary, through the exercise of any right of
set-off, or otherwise) on account of the Loans owing to it (other than pursuant
to Section 5.04 or Section 5.06) in excess of its ratable share of payments
obtained by all the Lenders on account of the Loans of such Lenders, such Lender
shall forthwith purchase from the other Lenders such participation in the Loans
owing to them as shall be necessary to cause such purchasing Lender to share the
excess payment ratably with each of them; provided, however, that if all or any
portion of such excess payment is thereafter recovered from such purchasing
Lender, such purchase from each Lender shall be rescinded and such Lender shall
repay to the purchasing Lender the purchase price to the extent of such recovery
together with an amount equal to such Lender’s ratable share (according to the
proportion of (i) the amount of such Lender’s required repayment to (ii) the
total amount so recovered from the purchasing Lender) of any interest or other
amount paid or payable by the purchasing Lender in respect of the total amount
so recovered. The Borrower agrees that any Lender so purchasing a participation
from another Lender pursuant to this Section 5.05 may, to the fullest extent
permitted by law, exercise all its rights of payment (including the right of
set-off) with respect to such participation as fully as if such Lender were the
direct creditor of the Borrower in the amount of such participation.
Notwithstanding the foregoing, if any Lender shall obtain any such excess
payment involuntarily, such Lender may, in lieu of purchasing participations
from the other Lenders in accordance with this Section 5.05, on the date of
receipt of such excess payment, return such excess payment to the Administrative
Agent for distribution in accordance with Section 5.01(a).
     SECTION 5.06. Taxes.
          (a) All payments by the Borrower hereunder and under the other Loan
Documents shall be made in accordance with Section 5.01, free and clear of and
without deduction for all present or future taxes, levies, imposts, deductions,
charges or withholdings, and all liabilities with respect thereto, excluding, in
the case of each Lender, each Issuing Bank and each Agent, taxes imposed on its
overall net income, and franchise taxes imposed on it by the jurisdiction under
the laws of which such Lender, Issuing Bank or Agent (as the case may be) is
organized or any political subdivision thereof and, in the case of each Lender,
taxes imposed on its overall net income, and franchise taxes imposed on it by
the jurisdiction of such Lender’s Applicable Lending Office or any political
subdivision thereof (all such non-excluded taxes,

39



--------------------------------------------------------------------------------



 



levies, imposts, deductions, charges, withholdings and liabilities being
hereinafter referred to as “Taxes”). If the Borrower shall be required by law to
deduct any Taxes from or in respect of any sum payable hereunder or under any
other Loan Document to any Lender, Issuing Bank or Agent, (i) the sum payable
shall be increased as may be necessary so that after making all required
deductions (including deductions applicable to additional sums payable under
this Section 5.06) such Lender, Issuing Bank or Agent (as the case may be)
receives an amount equal to the sum it would have received had no such
deductions been made, (ii) the Borrower shall make such deductions and (iii) the
Borrower shall pay the full amount deducted to the relevant taxation authority
or other authority in accordance with applicable law.
          (b) In addition, the Borrower agrees to pay any present or future
stamp or documentary taxes or any other excise or property taxes, charges or
similar levies that arise from any payment made hereunder or under any other
Loan Document or from the execution, delivery or registration of, or otherwise
with respect to, this Agreement or any other Loan Document (hereinafter referred
to as “Other Taxes”).
          (c) The Borrower agrees to indemnify each Lender, Issuing Bank and
Agent for the full amount of Taxes and Other Taxes (including any Taxes and any
Other Taxes imposed by any jurisdiction on amounts payable under this
Section 5.06) paid by such Lender, Issuing Bank or Agent (as the case may be)
and any liability (including penalties, interest and expenses) arising therefrom
or with respect thereto, whether or not such Taxes or Other Taxes were correctly
or legally asserted. This indemnification shall be made within thirty (30) days
from the date such Lender, Issuing Bank or Agent (as the case may be) makes
written demand therefor; provided, that such Lender, Issuing Bank or Agent (as
the case may be) shall not be entitled to demand payment under this Section 5.06
for an amount if such demand is not made within one year following the date upon
which such Lender, Issuing Bank or Agent (as the case may be) shall have been
required to pay such amount.
          (d) Within thirty (30) days after the date of any payment of Taxes,
the Borrower will furnish to the Administrative Agent, at its address referred
to in Section 11.02, the original or a certified copy of a receipt evidencing
payment thereof.
          (e) Each Bank represents and warrants that either (i) it is organized
under the laws of a jurisdiction within the United States or (ii) it has
delivered to the Borrower or the Administrative Agent duly completed copies of
such form or forms prescribed by the United States Internal Revenue Service
indicating that such Bank is entitled to receive payments without deduction or
withholding of any United States federal income taxes, as permitted by the
Internal Revenue Code of 1986, as amended. Each other Lender agrees that, on or
prior to the date upon which it shall become a party hereto, and upon the
reasonable request from time to time of the Borrower or the Administrative
Agent, such Lender will deliver to the Borrower and the Administrative Agent (to
the extent that it is not prohibited by law from doing so) either (A) a
statement that it is organized under the laws of a jurisdiction within the
United States or (B) duly completed copies of such form or forms as may from
time to time be prescribed by the United States Internal Revenue Service,
indicating that such Lender is entitled to receive payments without deduction or
withholding of any United States federal income taxes, as permitted by the
Internal Revenue Code of 1986, as amended. Each Bank that has delivered, and
each other Lender that hereafter delivers, to the Borrower and the
Administrative Agent the form or forms

40



--------------------------------------------------------------------------------



 



referred to in the two preceding sentences further undertakes to deliver to the
Borrower and the Administrative Agent, to the extent that it is not prohibited
by law from doing so, further copies of such form or forms, or successor
applicable form or forms, as the case may be, as and when any previous form
filed by it hereunder shall expire or shall become incomplete or inaccurate in
any respect. Each Lender represents and warrants that each such form supplied by
it to the Administrative Agent and the Borrower pursuant to this subsection (e),
and not superseded by another form supplied by it, is or will be, as the case
may be, complete and accurate.
     SECTION 5.07. Apportionment of Payments.
          (a) Subject to the provisions of Section 2.03, Section 5.03(b) and
Section 5.07(b), all payments of principal and interest in respect of
outstanding Loans, all payments in respect of unpaid reimbursement obligations
under Section 4.04(a), all payments of fees and all other payments in respect of
any other Obligations hereunder, shall be allocated among such of the Lenders
and the Issuing Banks as are entitled thereto, ratably or otherwise as expressly
provided herein. Except as provided in Section 5.07(b) with respect to payments
and proceeds of Collateral received after the occurrence of an Event of Default,
all such payments and any other amounts received by the Administrative Agent
from or for the benefit of the Borrower shall be applied:
     (i) first, to pay principal of and interest on any portion of the Loans
which the Administrative Agent may have advanced on behalf of any Lender other
than Citibank for which the Administrative Agent has not then been reimbursed by
such Lender or the Borrower;
     (ii) second, to pay interest on and then the principal of the Loans then
due and payable (in the order described hereinbelow);
     (iii) third to pay principal of and interest on all unpaid reimbursement
obligations under Section 4.04(a);
     (iv) fourth, to the Cash Collateral Account, to secure outstanding Letters
of Credit to the extent required pursuant to this Agreement;
     (v) fifth, to pay all other Obligations under any Loan Document then due
and payable, ratably; and
     (vi) sixth, as the Borrower so designates.
All such principal and interest payments in respect of the Loans shall be
applied first to repay outstanding ABR Loans and then to repay outstanding
Eurodollar Rate Loans with those Eurodollar Rate Loans which have earlier
expiring Interest Periods being repaid prior to those which have later expiring
Interest Periods.
          (b) During the continuance of an Event of Default and after
declaration thereof by written notice from the Administrative Agent to the
Borrower, the Administrative Agent shall apply all payments in respect of Loans,
unpaid reimbursement obligations under

41



--------------------------------------------------------------------------------



 



Section 4.04(a) or any other Obligations, and the Collateral Agent shall deliver
all proceeds of Collateral to the Administrative Agent for application, in the
following order:
     (i) first, to pay principal of and interest on any portion of the Loans
which the Administrative Agent may have advanced on behalf of any Lender other
than Citibank for which the Administrative Agent has not then been reimbursed by
such Lender or the Borrower;
     (ii) second, to pay any fees, expense reimbursements or indemnities then
due to the Agents under any of the Loan Documents;
     (iii) third, to the ratable payment of any fees, expense reimbursements or
indemnities then due to the Lenders and the Issuing Banks under any of the Loan
Documents;
     (iv) fourth, to the ratable payment of interest due in respect of the
Loans, in accordance with the Lenders’ respective Percentages;
     (v) fifth, to the ratable payment or prepayment of principal outstanding on
all Loans, in accordance with the Lenders’ respective Percentages;
     (vi) sixth, to pay principal of and interest on all unpaid reimbursement
obligations under Section 4.04(a);
     (vii) seventh, to the Cash Collateral Account to secure LC Obligations in
respect of outstanding Letters of Credit, in an amount equal to the Cash
Collateral Required Amount; and
     (viii) eighth, to the ratable payment of all other Obligations then
outstanding under the Loan Documents.
The order of priority set forth in this Section 5.07(b) and the related
provisions of this Agreement are set forth solely to determine the rights and
priorities of the Agents and the Lenders as among themselves.
     SECTION 5.08. Proceeds of Collateral. During the continuance of an Event of
Default and after declaration thereof by written notice from the Administrative
Agent to the Borrower, the Borrower shall cause all proceeds of Collateral to be
deposited pursuant to arrangements for the collection of such amounts
established by the Borrower and the Administrative Agent (or the Collateral
Agent, as applicable) for application pursuant to Section 5.07. All collections
of proceeds of Collateral which are received directly by the Borrower shall be
deemed to have been received by the Borrower as the Collateral Agent’s trustee
and, during the continuance of an Event of Default and after declaration thereof
by written notice from the Administrative Agent to the Borrower, upon the
Borrower’s receipt thereof, the Borrower shall immediately transfer all such
amounts to the Administrative Agent for application pursuant to Section 5.07.
All other proceeds of Collateral received by the Collateral Agent and/or the
Administrative Agent, whether through direct payment or otherwise, will be
deemed received by such Agent, will be the sole property of such Agent, and will
be held by such Agent, for the benefit of the Lenders for application pursuant
to Section 5.07.

42



--------------------------------------------------------------------------------



 



ARTICLE VI
CONDITIONS PRECEDENT
     SECTION 6.01. Conditions Precedent to the Effectiveness of this Agreement.
The effectiveness of this Agreement is subject to the fulfillment of the
following conditions precedent:
          (a) The Administrative Agent shall have received, on or before the
Closing Date, the following, in form and substance satisfactory to each Lender
(except where otherwise specified below) and (except for any Promissory Notes)
in sufficient copies for each Lender:
     (i) Certified copies of the resolutions of the Board of Directors, or of
the Executive Committee of the Board of Directors, of the Borrower authorizing
the Borrower to enter into each Loan Document and of all documents evidencing
other necessary corporate or other action and Governmental Approvals, if any,
with respect to each such Loan Document.
     (ii) A certificate of the Secretary or an Assistant Secretary of the
Borrower certifying the names, true signatures and incumbency of (A) the
officers of the Borrower authorized to sign the Loan Documents and the other
documents to be delivered hereunder and thereunder and (B) the representatives
of the Borrower authorized to sign notices to be provided under the Loan
Documents, which representatives shall be acceptable to the Administrative
Agent.
     (iii) Copies of the Certificate of Incorporation and by-laws of the
Borrower, together with all amendments thereto, certified by the Secretary or an
Assistant Secretary of the Borrower.
     (iv) Good Standing Certificate for the Borrower issued by the Secretary of
State of Michigan as of a recent date.
     (v) The Cash Collateral Agreement, duly executed by the Borrower.
     (vi) The Borrower Pledge Agreement, duly executed by the Borrower.
     (vii) A certified copy of Schedule I hereto, in form and substance
reasonably satisfactory to the Administrative Agent setting forth:
     (A) all Project Finance Debt of the Borrower and the Consolidated
Subsidiaries as of December 31, 2006; and
     (B) debt (as such term is construed in accordance with GAAP) of the
Borrower as of December 31, 2006.

43



--------------------------------------------------------------------------------



 



     (viii) Favorable opinions of: (A) James Brunner, Esq., General Counsel of
the Borrower, in substantially the form of Exhibit C and as to such other
matters as the Required Lenders, through the Administrative Agent, may
reasonably request and (B) Sidley Austin LLP, special counsel to the
Administrative Agent, in substantially the form of Exhibit D.
          (b) The following statements shall be true and the Administrative
Agent shall have received a certificate of a duly authorized officer of the
Borrower, dated the Closing Date and in sufficient copies for each Lender
stating that:
     (i) the representations and warranties set forth in Section 7.01 of this
Agreement are true and correct on and as of the Closing Date as though made on
and as of such date,
     (ii) no event has occurred and is continuing that constitutes a Default or
an Event of Default, and
     (iii) all Governmental Approvals necessary in connection with the Loan
Documents and the transactions contemplated thereby and the continuing
operations of the Borrower and its Subsidiaries have been obtained and are in
full force and effect, and all third party approvals necessary or advisable in
connection with the Loan Documents and the transactions contemplated thereby and
the continuing operations of the Borrower and its Subsidiaries have been
obtained and are in full force and effect, other than filings necessary to
create or perfect security interests in the Collateral or as may be required
under applicable energy, antitrust or securities laws in connection with the
exercise of remedies with respect to certain Collateral.
          (c) The Administrative Agent shall have received evidence satisfactory
to it that all financing statements relating to the Collateral have been
completed for filing or recording and/or filed, and all certificates
representing capital stock or other ownership interests included in the
Collateral have been delivered to the Collateral Agent (with duly executed stock
powers).
          (d) The Borrower shall have paid, on or before the Closing Date, all
fees under or referenced in Section 2.02(b) and all expenses referenced in
Section 11.04(a), in each case to the extent due and payable as of the Closing
Date.
          (e) The Administrative Agent shall have received each of the following
on or before the Closing Date, in each case in form and substance satisfactory
to it with sufficient copies for each Lender:
     (i) A certificate, executed by the chief executive officer and the chief
financial officer of the Borrower and Consumers, as applicable, in favor of the
Agents and the Lenders with respect to the financial statements described in
Sections 7.01(e)(i) and (ii) certifying that such financial statements have been
prepared in accordance with GAAP and are true and correct as of the date of such
certificate;
     (ii) Copies of the financial statements described in Sections 7.01(e)(i)
and (ii); and

44



--------------------------------------------------------------------------------



 



     (iii) Copies of the Borrower’s Annual Report on Form 10-K for the fiscal
year ended December 31, 2006.
          (f) The Administrative Agent shall have received evidence satisfactory
to it that on the Closing Date all “Letters of Credit” under (and as defined in)
the Existing Credit Agreement shall constitute Transitional Letters of Credit
hereunder and all “Loans” under (and as defined in) the Existing Credit
Agreement and all other amounts due under the Existing Credit Agreement have
been paid in full by the Borrower and Enterprises.
     SECTION 6.02. Conditions Precedent to Each Extension of Credit. The
obligation of each Lender or Issuing Bank, as the case may be, to make an
Extension of Credit (including the initial Extension of Credit (including the
deemed issuance of the Transitional Letters of Credit), but excluding the
Conversion of a Eurodollar Rate Loan into an ABR Loan) shall be subject to the
further conditions precedent that, on the date of such Extension of Credit and
after giving effect thereto:
          (a) The following statements shall be true (and each of the giving of
the applicable notice or request with respect thereto and the making of such
Extension of Credit without prior correction by the Borrower shall (to the
extent that such correction has been previously consented to by the Lenders and
the Issuing Banks) constitute a representation and warranty by the Borrower
that, on the date of such Extension of Credit, such statements are true):
     (i) the representations and warranties contained in Section 7.01 of this
Agreement (other than those contained in subsections (e)(iii) and (f) thereof)
are correct on and as of the date of such Extension of Credit, before and after
giving effect to such Extension of Credit and to the application of the proceeds
thereof, as though made on and as of such date; and
     (ii) no Default or Event of Default has occurred and is continuing, or
would result from such Extension of Credit or the application of the proceeds
thereof.
          (b) The Administrative Agent shall have received such other approvals,
opinions and documents as any Lender or Issuing Bank, through the Administrative
Agent, may reasonably request as to the legality, validity, binding effect or
enforceability of the Loan Documents or the business, property, financial
condition, results of operations or prospects of the Borrower and its
Consolidated Subsidiaries.
     SECTION 6.03. Conditions Precedent to Certain Extensions of Credit. The
obligation of each Lender or Issuing Bank, as the case may be, to make an
Extension of Credit (including the initial Extension of Credit (including the
deemed issuance of the Transitional Letters of Credit)) that would (after giving
effect to all Extensions of Credit on such date and the application of proceeds
thereof) increase the principal amount outstanding hereunder, or to make an
Extension of Credit of the type described in clause (ii) or (iii) of the
definition thereof (except any amendment of a Letter of Credit the sole effects
of which are to extend the stated termination date thereof and/or to make
nonmaterial modifications thereto), shall be subject to the further conditions
precedent that, on the date of such Extension of Credit and after giving effect
thereto:

45



--------------------------------------------------------------------------------



 



          (a) the following statements shall be true (and each of the giving of
the applicable notice or request with respect thereto and the making of such
Extension of Credit without prior correction by the Borrower shall (to the
extent that such correction has been previously consented to by the Lenders)
constitute a representation and warranty by the Borrower that, on the date of
such Extension of Credit, such statements are true):
     (i) unless the Debt Rating Condition is satisfied on such date, the
representation and warranty contained in subsection (e)(iii) of Section 7.01 of
this Agreement is correct on and as of the date of such Extension of Credit,
before and after giving effect to such Extension of Credit and to the
application of the proceeds thereof, as though made on and as of such date;
     (ii) the representations and warranties contained in subsection (f) of
Section 7.01 of this Agreement are correct on and as of the date of such
Extension of Credit, before and after giving effect to such Extension of Credit
and to the application of the proceeds thereof, as though made on and as of such
date; and
     (iii) no Default or Event of Default has occurred and is continuing, or
would result from such Extension of Credit or the application of the proceeds
thereof;
          (b) the Administrative Agent shall have received such other approvals,
opinions and documents as any Lender or Issuing Bank, through the Administrative
Agent, may reasonably request.
     SECTION 6.04. Reliance on Certificates. The Lenders, the Issuing Banks and
each Agent shall be entitled to rely conclusively upon the certificates
delivered from time to time by officers of the Borrower as to the names,
incumbency, authority and signatures of the respective persons named therein
until such time as the Administrative Agent may receive a replacement
certificate, in form acceptable to the Administrative Agent, from an officer of
the Borrower identified to the Administrative Agent as having authority to
deliver such certificate, setting forth the names and true signatures of the
officers and other representatives of the Borrower thereafter authorized to act
on behalf of the Borrower.
ARTICLE VII
REPRESENTATIONS AND WARRANTIES
     SECTION 7.01. Representations and Warranties of the Borrower. The Borrower
represents and warrants as follows:
          (a) Existence and Standing. Each of the Borrower, Consumers and each
of the Restricted Subsidiaries is duly organized, validly existing and in good
standing under the laws of the state of its organization and is duly qualified
to do business in, and is in good standing in, all other jurisdictions where the
nature of its business or the nature of property owned or used by it makes such
qualification necessary.
          (b) Authorization; No Conflicts. The execution, delivery and
performance by the Borrower of each Loan Document (i) are within the Borrower’s
powers, (ii) have been duly authorized by all necessary corporate action or
proceedings and (iii) do not and will not (A)

46



--------------------------------------------------------------------------------



 



require any consent or approval of the stockholders (or other applicable holder
of equity) of the Borrower (other than such consents and approvals which have
been obtained and are in full force and effect), (B) violate any provision of
the charter or by-laws of the Borrower or of law, (C) violate any legal
restriction binding on or affecting the Borrower, (D) result in a breach of, or
constitute a default under, any indenture or loan or credit agreement or any
other agreement, lease or instrument to which the Borrower is a party or by
which it or its properties may be bound or affected, or (E) result in or require
the creation of any Lien (other than pursuant to the Loan Documents) upon or
with respect to any of its respective properties.
          (c) Government Consent. No Governmental Approval is required, other
than filings necessary to create or perfect security interests in the Collateral
or as may be required under applicable energy, antitrust or securities laws in
connection with the exercise of remedies with respect to certain Collateral.
          (d) Security Interests; Enforceability. Each Loan Document (i) where
applicable, creates valid and, upon filing of the financing statements delivered
on or prior to the Closing Date and described in Section 6.01(c), perfected
security interests in the Collateral covered thereby securing the payment of all
of the Loans and reimbursement obligations purported to be secured thereby,
which security interests shall be first priority perfected security interests,
subject to Liens permitted under Section 8.02(a), and (ii) is the legal, valid
and binding obligation of the Borrower enforceable against the Borrower in
accordance with its terms; subject to the qualification, however, that the
enforcement of the rights and remedies herein and therein is subject to
bankruptcy and other similar laws of general application affecting rights and
remedies of creditors and the application of general principles of equity
(regardless of whether considered in a proceeding in equity or at law).
          (e) Financial Statements; Material Adverse Change. (i) The
consolidated balance sheets of the Borrower and its Consolidated Subsidiaries as
at December 31, 2005 and December 31, 2006, and the related consolidated
statements of income, retained earnings and cash flows of the Borrower and its
Consolidated Subsidiaries for the fiscal years then ended, included in the
Borrower’s Annual Report on Form 10-K for the fiscal year ended December 31,
2006, copies of each of which have been furnished to the Administrative Agent
for distribution to each Lender, fairly present the financial condition of the
Borrower and its Consolidated Subsidiaries as at such dates and the results of
operations of the Borrower and its Consolidated Subsidiaries for the periods
ended on such dates, all in accordance with generally accepted accounting
principles consistently applied; (ii) the consolidated balance sheets of
Consumers and its consolidated Subsidiaries as at December 31, 2005 and
December 31, 2006, and the related consolidated statements of income, retained
earnings and cash flows of Consumers and its consolidated Subsidiaries for the
fiscal years then ended, included in the Borrower’s Annual Report on Form 10-K
for the fiscal year ended December 31, 2006, copies of each of which have been
furnished to the Administrative Agent for distribution to each Lender, fairly
present the financial condition of Consumers and its consolidated Subsidiaries
as at such dates and the results of operations of Consumers and its consolidated
Subsidiaries for the periods ended on such dates, all in accordance with
generally accepted accounting principles consistently applied; (iii) since
December 31, 2006, except as disclosed in the Borrower’s Reports on Form 8-K
filed with the Securities and Exchange Commission since December 31, 2006 but
prior to the Closing Date, there has been no Material Adverse Change; and
(iv) except as a result of any Restatement

47



--------------------------------------------------------------------------------



 



Event (other than the Restatement itself), the Borrower has no material
liabilities or obligations except as reflected in the foregoing financial
statements and in Schedule I, as evidenced by the Loan Documents and as may be
incurred, in accordance with the terms of this Agreement, in the ordinary course
of business (as presently conducted) following the Closing Date.
          (f) Litigation. Except (i) as disclosed in the Borrower’s Annual
Report on Form 10-K for the fiscal year ended December 31, 2006 and the
Borrower’s Reports on Form 8-K filed with the Securities and Exchange Commission
since December 31, 2006 but prior to the Closing Date, (ii) such other similar
actions, suits and proceedings predicated on the occurrence of the same events
giving rise to any actions, suits and proceedings described in the Reports filed
with the Securities and Exchange Commission set forth in clause (i) above (all
such matters in clauses (i) and (ii) being the “Disclosed Matters”) and
(iii) any Restatement Event, there are no pending or threatened actions, suits,
investigations or proceedings against or, to the knowledge of the Borrower,
affecting the Borrower or any of its Subsidiaries or the properties of the
Borrower or any of its Subsidiaries before any court, governmental agency or
arbitrator, that would, if adversely determined, reasonably be expected to
materially adversely affect the financial condition, properties, business or
operations of the Borrower and its Subsidiaries, considered as a whole, or
affect the legality, validity or enforceability of this Agreement or any other
Loan Document. There have been no material adverse developments with respect to
the Disclosed Matters that have had or could reasonably be expected to result in
a Material Adverse Change.
          (g) Insurance. All insurance required by Section 8.01(b) is in full
force and effect.
          (h) ERISA. No Plan Termination Event has occurred nor is reasonably
expected to occur with respect to any Plan of the Borrower or any of its ERISA
Affiliates which would result in a material liability to the Borrower, except as
disclosed and consented to by the Required Lenders in writing from time to time.
Except as disclosed in the Borrower’s Annual Report on Form 10-K for the period
ended December 31, 2006, since the date of the most recent Schedule B (Actuarial
Information) to the annual report of the Borrower (Form 5500 Series), if any,
there has been no material adverse change in the funding status of the Plans
referred therein and no “prohibited transaction” has occurred with respect
thereto which is reasonably expected to result in a material liability to the
Borrower. Neither the Borrower nor any of its ERISA Affiliates has incurred nor
reasonably expects to incur any material withdrawal liability under ERISA to any
Multiemployer Plan, except as disclosed and consented to by the Required Lenders
in writing from time to time.
          (i) Casualty. No fire, explosion, accident, strike, lockout or other
labor dispute, drought, storm, hail, earthquake, embargo, act of God or of the
public enemy or other casualty (except for any such circumstance, if any, which
is covered by insurance which coverage has been confirmed and not disputed by
the relevant insurer) affecting the properties, business or operations of the
Borrower, Consumers or any Restricted Subsidiary has occurred that could
reasonably be expected to have a material adverse effect on the business,
property, financial condition, results of operations or prospects of (A) the
Borrower and its Subsidiaries, considered as a whole, or (B) Consumers and its
Subsidiaries, considered as a whole.

48



--------------------------------------------------------------------------------



 



          (j) Taxes. The Borrower and its Subsidiaries have filed all tax
returns (Federal, state and local) required to be filed and paid all taxes shown
thereon to be due, including interest and penalties, or, to the extent the
Borrower or any of its Subsidiaries is contesting in good faith an assertion of
liability based on such returns, has provided adequate reserves for payment
thereof in accordance with GAAP.
          (k) Legal Constraints on Dividends. No extraordinary judicial,
regulatory or other legal constraints exist which limit or restrict Consumers’
ability to declare or pay cash dividends with respect to its capital stock,
other than (i) pursuant to the Consumers Credit Facility or (ii) any such
restriction enacted or imposed by the Michigan Public Service Commission.
          (l) Ownership of Certain Subsidiaries. The Borrower owns (i) not less
than 80% of the outstanding shares of common stock of Enterprises and (ii) not
less than 80% of the outstanding shares of common stock of Consumers.
          (m) Accuracy of Disclosures. The Consolidated 2007-2011 Projections of
Consumers and the Borrower (the “Projections”) are based upon assumptions that
the Borrower believed were reasonable at the time the Projections were
delivered, it being recognized by the Administrative Agent and the Banks that
such projections as to future events are not to be viewed as facts and that
actual results during the period or periods covered by any such projections may
differ from the projected results, and all other financial information delivered
by the Borrower to the Administrative Agent and the Banks on and after the
Closing Date is true and correct in all material respects as at the dates and
for the periods indicated therein in light of the circumstances under which such
information was provided.
          (n) Regulation U. (i) The Borrower is not engaged in the business of
extending credit for the purpose of buying or carrying “margin stock” (within
the meaning of Regulation U issued by the Board), (ii) and no proceeds of any
Loan or any drawing under any Letter of Credit will be used to buy or carry any
margin stock or to extend credit to others for the purpose of buying or carrying
any margin stock and (iii) following application of the proceeds of each
Extension of Credit, not more than 25 percent of the value of the assets of the
Borrower and its Subsidiaries on a consolidated basis will be margin stock.
          (o) Investment Company Act. The Borrower is not an “investment
company” (within the meaning of the Investment Company Act of 1940, as amended).
          (p) Acquisition of Securities. No proceeds of any Loan or any drawing
under any Letter of Credit will be used to acquire any security in any
transaction without the approval of the board of directors of the Person issuing
such security if (i) the acquisition of such security would cause the Borrower
to own, directly or indirectly, 5.0% or more of any outstanding class of
securities issued by such Person, or (ii) such security is being acquired in
connection with a tender offer.
          (q) Material Adverse Change Information. The Borrower has not withheld
any fact from the Administrative Agent, the Issuing Banks or the Lenders in
regard to the occurrence of any Material Adverse Change.

49



--------------------------------------------------------------------------------



 



          (r) Solvency. After giving effect to the Loans to be made or Letters
of Credit to be issued on the Closing Date or such other date as Loans or
Extensions of Credit requested hereunder are made, and the disbursement of the
proceeds of such Loans or Extensions of Credit pursuant to the Borrower’s
instructions, the Borrower and its Subsidiaries, taken as a whole, are Solvent.
          (s) Project Finance Debt. Schedule I sets forth as of December 31,
2006 (i) all Project Finance Debt of the Borrower and the Consolidated
Subsidiaries, and (ii) all debt (as such term is construed in accordance with
GAAP) of the Borrower, and, as of the Closing Date, there are no defaults in the
payment of principal or interest on any such debt and no payments thereunder
have been deferred or extended beyond their stated maturity (except as disclosed
on such Schedule).
          (t) OFAC. None of the Borrower or any Subsidiary or Affiliate of the
Borrower is named on the United States Department of the Treasury’s Specially
Designated Nationals or Blocked Persons list available through
http://www.treas.gov/offices/eotffc/ofac/ sdn/t11sdn.pdf or as otherwise
published from time to time.
ARTICLE VIII
COVENANTS OF THE BORROWER
     SECTION 8.01. Affirmative Covenants. So long as any Loan or any other
amount payable hereunder or under any Promissory Note shall remain unpaid, any
Letter of Credit shall remain outstanding or any Lender shall have any
Commitment:
          (a) Payment of Taxes, Etc. The Borrower shall pay and discharge, and
shall cause each of its Subsidiaries to pay and discharge, before the same shall
become delinquent, all taxes, assessments and governmental charges, royalties or
levies imposed upon it or upon its property except, in the case of taxes, to the
extent the Borrower or any Subsidiary thereof, as the case may be, is contesting
the same in good faith and by appropriate proceedings and has set aside adequate
reserves for the payment thereof in accordance with GAAP.
          (b) Maintenance of Insurance. The Borrower shall maintain, and shall
cause each of the Restricted Subsidiaries and Consumers to maintain, insurance
covering the Borrower and each of the Restricted Subsidiaries and Consumers and
their respective properties in effect at all times in such amounts and covering
such risks as is usually carried by companies engaged in similar businesses and
owning similar properties in the same general geographical area in which the
Borrower and the Restricted Subsidiaries and Consumers operate, either with
reputable insurance companies or, in whole or in part, by establishing reserves
of one or more insurance funds, either alone or with other corporations or
associations.
          (c) Preservation of Existence, Etc. Except as otherwise permitted by
Section 8.02, the Borrower shall preserve and maintain, and shall cause each of
the Restricted Subsidiaries and Consumers to preserve and maintain, its
corporate or limited liability company existence, material rights (statutory and
otherwise) and franchises, and take such other action as may be necessary or
advisable to preserve and maintain its right to conduct its business in the
states where it shall be conducting its business.

50



--------------------------------------------------------------------------------



 



          (d) Compliance with Laws, Etc. The Borrower shall comply, and shall
cause each of the Restricted Subsidiaries and Consumers to comply, in all
material respects with the requirements of all applicable laws, rules,
regulations and orders of any governmental authority, including any such laws,
rules, regulations and orders relating to zoning, environmental protection, use
and disposal of Hazardous Substances, land use, construction and building
restrictions, and employee safety and health matters relating to business
operations.
          (e) Inspection Rights. Subject to the requirements of laws or
regulations applicable to the Borrower or its Subsidiaries, as the case may be,
and in effect at the time, at any time and from time to time upon reasonable
notice, the Borrower shall permit (i) each Agent and its agents and
representatives to examine and make copies of and abstracts from the records and
books of account of, and the properties of, the Borrower or any of its
Subsidiaries and (ii) each Agent, each of the Issuing Banks, each of the
Lenders, and their respective agents and representatives to discuss the affairs,
finances and accounts of the Borrower and its Subsidiaries with the Borrower and
its Subsidiaries and their respective officers, directors and accountants. Each
such visitation and inspection described in the preceding sentence by or on
behalf of any Lender or Issuing Bank shall, unless occurring at a time when a
Default or Event of Default shall be continuing, be at such Lender’s or Issuing
Bank’s, as applicable, expense; all other such inspections and visitations shall
be at the Borrower’s expense.
          (f) Keeping of Books. The Borrower shall keep, and shall cause each of
its Subsidiaries to keep, proper records and books of account, in which full and
correct entries shall be made of all financial transactions of the Borrower and
its Subsidiaries and the assets and business of the Borrower and its
Subsidiaries, in accordance with GAAP.
          (g) Maintenance of Properties, Etc. The Borrower shall maintain, and
shall cause each of the Restricted Subsidiaries to maintain, in substantial
conformity with all laws and material contractual obligations, good and
marketable title to all of its properties which are used or useful in the
conduct of its business; provided, however, that the foregoing shall not
restrict the sale or transfer of any asset of the Borrower or any Restricted
Subsidiary to the extent not otherwise prohibited by the terms of this
Agreement. In addition, the Borrower shall preserve, maintain, develop, and
operate, and shall cause each of its Subsidiaries to preserve, maintain, develop
and operate, in substantial conformity with all laws and material contractual
obligations, all of its material properties which are used or useful in the
conduct of its business in good working order and condition, ordinary wear and
tear excepted.
          (h) Use of Proceeds. The Borrower shall use all Extensions of Credit
for general corporate purposes (subject to the terms and conditions of this
Agreement).
          (i) Consolidated Leverage Ratio. The Borrower shall maintain, as of
the last day of each fiscal quarter (in each case, the “Measurement Quarter”), a
maximum ratio of (i) Consolidated Debt as of such day, to (ii) Consolidated
EBITDA for the immediately preceding four-fiscal-quarter period ending on such
day, of not more than 7.00 to 1.00.
          (j) Cash Coverage Ratio. The Borrower shall maintain, as of the last
day of each Measurement Quarter, a minimum ratio of (i) the sum of (A) Cash
Dividend Income for the four-fiscal-quarter period ending on such day, plus
(B) amounts received by the Borrower

51



--------------------------------------------------------------------------------



 



pursuant to the Tax Sharing Agreement during such period plus (C) the lesser of
(x) 25% of the Net Proceeds received by the Borrower during such period from the
sale, assignment or other disposition (but not the lease or license) of any
property, including without limitation, any sale of capital stock or other
equity interest in any of the Borrower’s direct or indirect Subsidiaries, and
(y) $150,000,000 to (ii) an amount equal to (A) interest expense (excluding
(1) all arrangement, underwriting and other similar fees payable in connection
with this Agreement, (2) all arrangement, underwriting and upfront fees paid in
connection with the Existing Credit Agreement and this Agreement, (3) all
interest or dividends paid on Hybrid Preferred Securities and Hybrid Equity
Securities, (4) interest expense payable by the Borrower in respect of any Debt
owing to any Subsidiary thereof and (5) all costs (including, without
limitation, any prepayment or option premium or expense) otherwise included in
interest expense recognized on early retirement of debt) accrued by the Borrower
in respect of all Debt during such period, plus (B) cash United States federal
income taxes paid by the Borrower during such period minus (C) cash interest
income received by the Borrower from Persons other than any Subsidiary of the
Borrower during such period, minus (D) all amounts received by the Borrower from
its Subsidiaries and Affiliates during such period constituting reimbursement of
interest expense and commitment, guaranty and letter of credit charges of the
Borrower to such Subsidiary or Affiliate, of not less than 1.20 to 1.00;
provided, that the Borrower shall be deemed not to be in breach of the foregoing
covenant if, during the Measurement Quarter, the Borrower has permanently
reduced the principal amount outstanding under this Agreement and the Promissory
Notes, such that the amount determined pursuant to clause (ii) above, when
recalculated on a pro forma basis assuming that the amount of such reduced
principal amount outstanding under this Agreement and the Promissory Notes were
in effect at all times during such four-fiscal-quarter period, would result in
the Borrower being in compliance with such ratio.
          (k) Further Assurances. The Borrower shall promptly execute and
deliver all further instruments and documents, and take all further action, that
may be necessary or that any Lender or any Issuing Bank through the
Administrative Agent may reasonably request in order to give effect to the
transactions contemplated by this Agreement and the other Loan Documents. In
addition, the Borrower will use all reasonable efforts to duly obtain or make
Governmental Approvals required from time to time on or prior to such date as
the same may become legally required.
          (l) Compliance with Fee Letters. The Borrower shall comply with all of
its respective obligations under the Fee Letters.
          (m) Payment of Declared Dividend. The Borrower shall cause each of its
direct Subsidiaries to pay all dividends within 30 days after declaration
thereof.
          (n) Collateral.
     (i) Subject to the following paragraph (ii), the Borrower will cause all of
its right, title and interest in, to and under the Collateral to be subject at
all times to first priority, perfected security interests in favor of the
Collateral Agent for the benefit of the Lenders to secure the Obligations,
subject in any case to Liens permitted under Section 8.02(a).

52



--------------------------------------------------------------------------------



 



     (ii) If any time (i) no Default or Event of Default exists, and (ii) the
Debt Rating Condition is satisfied, the Collateral Agent shall, promptly upon
the request of the Borrower, release its Liens on the Collateral (other than the
“Collateral” under (and as defined) in the Cash Collateral Agreement) and
terminate the Borrower Pledge Agreement. If at any time after any such release
the Debt Rating Condition shall not be satisfied, the Borrower shall cause all
of its right, title and interest in, to and under the property constituting
Collateral at the time of such release to be pledged to the Collateral Agent as
security for the Obligations pursuant to documentation reasonably satisfactory
to the Administrative Agent in form and substance.
     SECTION 8.02. Negative Covenants. So long as any Loan or any other amount
payable hereunder or under any Promissory Note shall remain unpaid, any Letter
of Credit shall remain outstanding or any Lender shall have any Commitment, the
Borrower agrees that it shall not, without the written consent of the Required
Lenders:
          (a) Liens, Etc. (1) Create, incur, assume or suffer to exist, or
permit any of the Restricted Subsidiaries to create, incur, assume or suffer to
exist, any Lien upon or with respect to any of its properties of any character
(including capital stock and other ownership interests of the Borrower’s
directly-owned Subsidiaries, intercompany obligations and accounts), whether now
owned or hereafter acquired, or (2) file, or permit any Restricted Subsidiary to
file, under the Uniform Commercial Code of any jurisdiction a financing
statement which names the Borrower or any Restricted Subsidiary as debtor (other
than financing statements that do not evidence a Lien), or (3) sign, or permit
any Restricted Subsidiary to sign, any security agreement or other document
authorizing any secured party thereunder to file any such financing statement,
or (4) assign, or permit any Restricted Subsidiary to assign, accounts,
excluding, however, from the operation of the foregoing restrictions the Liens
created under the Loan Documents and the following:
     (i) Liens for taxes, assessments or governmental charges or levies to the
extent not past due;
     (ii) cash pledges or deposits to secure (A) obligations under workmen’s
compensation laws or similar legislation, (B) public or statutory obligations,
(C) reimbursement obligations of Restricted Subsidiaries with respect to letters
of credit permitted pursuant to Section 8.02(b)(x), (D) Support Obligations and
(E) obligations of Restricted Subsidiaries in respect of hedging arrangements
and commodity purchases and sales (including any cash margins with respect
thereto); provided, that with respect to clauses (D) and (E) above the aggregate
amount of cash pledges or deposits securing such obligations shall not exceed
$400,000,000 at any one time outstanding, and (F) obligations of (x) the
Borrower in respect of interest rate swap agreements and (y) the Borrower or any
Restricted Subsidiary in respect of foreign exchange swap agreements, provided
that the aggregate amount of cash pledges or deposits securing such obligations
under this clause (F) shall not exceed $50,000,000 at any one time outstanding;
     (iii) Liens imposed by law, such as materialmen’s, mechanics’, carriers’,
workmen’s and repairmen’s liens and other similar Liens arising in the ordinary
course of

53



--------------------------------------------------------------------------------



 



business securing obligations which are not overdue or which have been fully
bonded and are being contested in good faith;
     (iv) Liens securing the obligations under the Loan Documents;
     (v) Liens securing Off-Balance Sheet Liabilities (and all refinancings and
recharacterizations thereof permitted under Section 8.02(b)(iv)) in an aggregate
amount not to exceed $775,000,000;
     (vi) purchase money Liens or purchase money security interests upon or in
property acquired or held by the Borrower or any Restricted Subsidiary in the
ordinary course of business to secure the purchase price of such property or to
secure indebtedness incurred solely for the purpose of financing the acquisition
of any such property to be subject to such Liens or security interests, or Liens
or security interests existing on any such property at the time of acquisition,
or extensions, renewals or replacements of any of the foregoing for the same or
a lesser amount, provided that no such Lien or security interest shall extend to
or cover any property other than the property being acquired and no such
extension, renewal or replacement shall extend to or cover property not
theretofore subject to the Lien or security interest being extended, renewed or
replaced, and provided, further, that the aggregate principal amount of the Debt
at any one time outstanding secured by Liens permitted by this clause (vi) shall
not exceed $15,000,000;
     (vii) utility easements, building restrictions and such other encumbrances
or charges against real property as are of a nature generally existing with
respect to properties of a similar character and which do not in any material
way affect the marketability of the same or interfere with the use thereof in
the business of the Borrower or any Restricted Subsidiary;
     (viii) Liens existing on any capital asset of any Person at the time such
Person is merged or consolidated with or into, or otherwise acquired by, the
Borrower or any Restricted Subsidiary and not created in contemplation of such
event, provided that such Liens do not encumber any other property or assets and
such merger, consolidation or acquisition is otherwise permitted under this
Agreement;
     (ix) Liens existing on any capital asset prior to the acquisition thereof
by the Borrower or any Restricted Subsidiary and not created in contemplation
thereof; provided that such Liens do not encumber any other property or assets;
     (x) Liens existing as of the Closing Date or, with respect to any
Restricted Subsidiary, such later date as such Person shall become a Restricted
Subsidiary;
     (xi) Liens securing Project Finance Debt otherwise permitted under this
Agreement;
     (xii) Liens arising out of the refinancing, extension, renewal or refunding
of any Debt secured by any Lien permitted by any of the foregoing clauses (v),
(viii), (ix), (x) or (xi); provided that (a) such Debt is not secured by any
additional assets, and (b) the

54



--------------------------------------------------------------------------------



 



amount of such Debt secured by any such Lien is otherwise permitted under this
Agreement; and
     (xiii) Liens on the capital stock of Consumers securing Debt incurred by
the Borrower or any Subsidiary thereof (other than Consumers or any Subsidiary
thereof) in an aggregate amount not to exceed $350,000,000; provided, that
(i) such Liens are pari passu with, or subordinated in priority to, the Liens
securing the Obligations, (ii) the holders of such Debt shall have entered into
an intercreditor agreement with the Collateral Agent reasonably acceptable to
the Administrative Agent as to form and substance and (iii) such Debt has terms
and conditions (including maturity, amortization, interest rates, premiums,
fees, covenants, subordination, events of default and remedies) that are
reasonably acceptable to the Administrative Agent.
          (b) Debt. Permit any Subsidiary of the Borrower (other than Consumers
or any Subsidiary thereof) to create, incur, assume or suffer to exist any debt
(as such term is construed in accordance with GAAP) other than:
     (i) debt arising by reason of the endorsement of negotiable instruments for
deposit or collection or similar transactions in the ordinary course of such
Subsidiary’s business;
     (ii) in the form of indemnities in respect of unfiled mechanics’ liens and
Liens affecting such Subsidiary’s properties permitted under
Section 8.02(a)(iii);
     (iii) debt arising under the Loan Documents;
     (iv) debt constituting Off-Balance Sheet Liabilities (including any
recharacterization thereof as debt pursuant to any changes in generally accepted
accounting principles hereafter required or permitted and which are adopted by
the Borrower or any of its Subsidiaries with the agreement of its independent
certified public accountants) to the extent permitted by Section 8.02(n), and
any extensions, renewals, refundings or replacements thereof, provided that any
such extension, renewal, refunding or replacement is in an aggregate principal
amount not greater than the principal amount of, is an obligation of the same
Person that is the obligor in respect of, and has a weighted average life to
maturity not less than the weighted average life to maturity of, the debt so
extended, renewed, refunded or replaced;
     (v) other debt outstanding on the Closing Date (including the debt of the
Borrower as of December 31, 2006 as set forth on Schedule I), and any
extensions, renewals, refundings or replacements thereof, provided that any such
extension, renewal, refunding or replacement is in an aggregate principal amount
not greater than the principal amount of, is an obligation of the same Person
that is the obligor in respect of, and has a weighted average life to maturity
not less than the weighted average life to maturity of, the debt so extended,
renewed, refunded or replaced;
     (vi) unsecured debt (a) owed to the Borrower by any Subsidiary or (b) owed
to any Subsidiary by the Borrower or any other Subsidiary;

55



--------------------------------------------------------------------------------



 



     (vii) Project Finance Debt incurred on or after the Closing Date the
proceeds of which are used by the obligor of such Project Finance Debt for
(A) working capital purposes (including construction or other capital
expenditures), (B) acquisition of additional assets or (C) redemption of equity
interests in such Person;
     (viii) capital lease obligations and other Debt secured by purchase money
Liens to the extent such Liens shall be permitted under Section 8.02(a)(vi);
     (ix) Project Finance Debt incurred by Takoradi International Company in
respect of the Takoradi Project (other than Project Finance Debt permitted to be
incurred pursuant to clause (vii) above) in an aggregate principal amount not to
exceed $20,000,000;
     (x) reimbursement obligations of Enterprises, CMS Generation or CMS ERM
with respect to letters of credit issued by Bank of America, N.A. (or any of its
affiliates), in connection with the settlement of claims related to CMS ERM’s
energy trading operations in an aggregate amount not to exceed $20,000,000; and
     (xi) additional debt (as such term is construed in accordance with GAAP)
not otherwise permitted under this Section 8.02(b) in an aggregate principal
amount not to exceed $350,000,000 at any time outstanding.
     (c) Lease Obligations. Create, incur, assume or suffer to exist, or permit
any Restricted Subsidiary to create, incur, assume or suffer to exist, any
obligations as lessee for the rental or hire of real or personal property of any
kind under leases or agreements to lease (other than leases which constitute
Debt) having an original term of one year or more which would cause the
aggregate direct or contingent liabilities of the Borrower and the Restricted
Subsidiaries in respect of all such obligations payable in any period of 12
consecutive calendar months to exceed $50,000,000.
     (d) Investments in Other Persons. Make, or permit any Restricted Subsidiary
to make, any loan or advance to any Person, or purchase or otherwise acquire any
capital stock, obligations or other securities of, make any capital contribution
to, or otherwise invest in, any Person, other than (i) Permitted Investments,
(ii) pursuant to the contractual or contingent obligations of the Borrower or
any Restricted Subsidiary as in effect as of the Closing Date (or, with respect
to any Restricted Subsidiary, such later date as such Person shall become a
Restricted Subsidiary) in an amount not to exceed such contractual or contingent
obligation as in effect on such date, (iii) investments in the capital stock or
other ownership interests of any Subsidiary of the Borrower, (iv) loans and
advances to Subsidiaries of the Borrower (other than Consumers or any Subsidiary
thereof) to the extent the corresponding debt is permitted under
Section 8.02(b)(vi), (v) investments constituting non-cash consideration
received in connection with the sale of any asset not otherwise prohibited under
this Agreement, (vi) additional loans, advances, purchases, contributions and
other investments in an amount not to exceed $600,000,000 in the aggregate at
any time and (vii) intercompany loans and advances by the Borrower to Consumers
in an aggregate principal amount not to exceed $300,000,000 at any time.

56



--------------------------------------------------------------------------------



 



     (e) Restricted Payments. Declare or pay, or permit any Restricted
Subsidiary to declare or pay, directly or indirectly, any dividend, payment or
other distribution of assets, properties, cash, rights, obligations or
securities on account of any share of any class of common stock of the Borrower
or any share of any class of capital stock or other ownership interests of any
of the Restricted Subsidiaries (other than (1) stock splits and dividends
payable solely in nonconvertible equity securities of the Borrower (other than
Redeemable Stock or Exchangeable Stock (as such terms are defined in the
Indenture on the Closing Date)) and (2) dividends and distributions made to the
Borrower or a Restricted Subsidiary), or purchase, redeem, retire, or otherwise
acquire for value, or permit any Restricted Subsidiary to purchase, redeem,
retire, or otherwise acquire for value, any shares of any class of common stock
of the Borrower or any share of any class of capital stock or other ownership
interests of any Restricted Subsidiary or any warrants, rights, or options to
acquire any such shares, now or hereafter outstanding, or make, or permit any
Restricted Subsidiary to make, any distribution of assets to any of its
shareholders (other than distributions to the Borrower or any Restricted
Subsidiary) (any such dividend, payment, distribution, purchase, redemption,
retirement or acquisition being hereinafter referred to as a “Restricted
Payment”) other than (i) pursuant to the terms of any class of capital stock of
the Borrower issued and outstanding (and as in effect on) the Closing Date, any
purchase or redemption of capital stock of the Borrower made by exchange for, or
out of the proceeds of the substantially concurrent sale of, capital stock of
the Borrower (other than Redeemable Stock or Exchangeable Stock (as such terms
are defined in the Indenture on the Closing Date)); (ii) payments made by the
Borrower or any Restricted Subsidiary pursuant to the Tax Sharing Agreement; and
(iii) any cash dividend or cash distribution on common stock of the Borrower;
provided, that no payments shall be made pursuant to the preceding clause
(iii) if an Event of Default has occurred and is continuing as of the date of
declaration or distribution thereof or would result therefrom.
     (f) Compliance with ERISA. (i) Permit to exist any “accumulated funding
deficiency” (as defined in Section 412(a) of the Internal Revenue Code of 1986,
as amended), (ii) terminate, or permit any ERISA Affiliate to terminate, any
Plan or withdraw from, or permit any ERISA Affiliate to withdraw from, any
Multiemployer Plan, so as to result in any material (in the opinion of the
Required Lenders) liability of the Borrower, any Restricted Subsidiary or
Consumers to such Plan, Multiemployer Plan or the PBGC, or (iii) permit to exist
any occurrence of any Reportable Event (as defined in Title IV of ERISA), or any
other event or condition, which presents a material (in the opinion of the
Required Lenders) risk of such a termination by the PBGC of any Plan or
withdrawal from any Multiemployer Plan so as to result in a material liability
to the Borrower, any Restricted Subsidiary or Consumers.
     (g) Transactions with Affiliates. Enter into, or permit any of its
Subsidiaries to enter into, any transaction with any of its Affiliates unless
such transaction is on terms no less favorable to the Borrower or such
Subsidiary than if the transaction had been negotiated in good faith on an
arm’s-length basis with a non-Affiliate; provided that any transaction permitted
under Sections 8.02(b), 8.02(e) or 8.02(h) shall be permitted hereunder.
     (h) Mergers, Etc. Merge with or into or consolidate with or into, or permit
any Restricted Subsidiary or Consumers to merge with or into or consolidate with
or into, any other Person, except that any Subsidiary (other than Consumers or
any Subsidiary thereof) may merge with or into the Borrower or any Restricted
Subsidiary, provided that (a) in any such

57



--------------------------------------------------------------------------------



 



merger with or into the Borrower, the Borrower is the surviving corporation,
(b) no Default or Event of Default shall be continuing or result therefrom and
(c) neither the Borrower nor any Restricted Subsidiary shall be liable with
respect to any Debt or allow its property to be subject to any Lien which it
could not become liable with respect to or allow its property to become subject
to under this Agreement or any other Loan Document on the date of such
transaction.
     (i) Sales, Etc., of Assets. Sell, lease, transfer, assign, or otherwise
dispose of all or substantially all of its assets, or permit any Restricted
Subsidiary to sell, lease, transfer, or otherwise dispose of all or
substantially all of its assets, except to give effect to a transaction
permitted by subsection (h) above or subsection (j) below, provided, further,
that neither the Borrower nor any Restricted Subsidiary shall sell, assign,
transfer, lease, convey or otherwise dispose of any property, whether now owned
or hereafter acquired, or any income or profits therefrom, or enter into any
agreement to do so, except:
     (A) the sale of property for consideration not less than the Fair Market
Value thereof so long as cash consideration resulting from such sale shall be
(x) in an amount determined by the Borrower for any sale the consideration of
which is $10,000,000 or less, or, together with all other such sales under this
clause (x), $25,000,000 or less, or (y) for all other sales, not less than 90%
of the aggregate consideration resulting from such sale;
     (B) the transfer of assets from (i) the Borrower to any Subsidiary or
(ii) a Restricted Subsidiary to the Borrower or any other Subsidiary;
     (C) the transfer of property constituting an investment otherwise permitted
under Section 8.02(d);
     (D) the sale of electricity and natural gas and other property in the
ordinary course of the Borrower’s and the Restricted Subsidiaries’ respective
businesses consistent with past practice;
     (E) any transfer of an interest in receivables and related security,
accounts or notes receivable on a limited recourse basis in connection with the
incurrence of Off-Balance Sheet Liabilities, provided, that such transfer
qualifies as a legal sale and as a sale under GAAP and the incurrence of such
Off-Balance Sheet Liabilities is permitted under Section 8.02(n);
     (F) the disposition of equipment if such equipment is obsolete or no longer
useful in the ordinary course of the Borrower’s or such Restricted Subsidiary’s
business; and
     (G) the sale of assets described on Schedule III hereto.
          (j) Maintenance of Ownership of Restricted Subsidiaries. Sell,
transfer, assign or otherwise dispose of any shares of capital stock or other
ownership interests of any Restricted Subsidiary or any warrants, rights or
options to acquire such capital stock or other ownership interests, or permit
any Restricted Subsidiary to issue, sell, transfer, assign or otherwise dispose
of any shares of its capital stock or other ownership interests or the capital

58



--------------------------------------------------------------------------------



 



stock or other ownership interests of any other Restricted Subsidiary (other
than CMS Generation) or any warrants, rights or options to acquire such capital
stock or other ownership interests, except to give effect to a transaction
permitted by subsection (d), (h) or (i) above.
          (k) Amendment of Tax Sharing Agreement. Directly or indirectly, amend,
modify, supplement, waive compliance with, seek a waiver under, or assent to
noncompliance with, any term, provision or condition of the Tax Sharing
Agreement if the effect of such amendment, modification, supplement, waiver or
assent is to (i) reduce materially any amounts otherwise payable to, or increase
materially any amounts otherwise owing or payable by, the Borrower thereunder,
or (ii) change materially the timing of any payments made by or to the Borrower
thereunder.
          (l) Conduct of Business. Engage, or permit any Restricted Subsidiary
to engage, in any business other than (a) the business engaged in by the
Borrower and its Subsidiaries on the date hereof, and (b) any business or
activities which are substantially similar, related or incidental thereto.
          (m) Organizational Documents. Amend, modify or otherwise change, or
permit any Restricted Subsidiary to amend, modify or otherwise change any of the
terms or provisions in any of their respective certificate of incorporation and
by-laws (or comparable constitutive documents) as in effect on the Closing Date
in any manner adverse to the interests of the Lenders.
          (n) Off-Balance Sheet Liabilities. Create, incur, assume or suffer to
exist, or permit any of its Subsidiaries (other than Consumers and its
Subsidiaries) to create, incur, assume or suffer to exist, Off-Balance Sheet
Liabilities (exclusive of lease obligations otherwise permitted under
Section 8.02(c)) in the aggregate in excess of $775,000,000 at any time.
     SECTION 8.03. Reporting Obligations. So long as any Loan or any other
amount payable hereunder or under any Promissory Note shall remain unpaid, any
Letter of Credit shall remain outstanding or any Lender shall have any
Commitment, the Borrower will, unless the Required Lenders shall otherwise
consent in writing, furnish to the Administrative Agent (for delivery to each
Lender), the following:
          (a) as soon as possible and in any event within five days after the
Borrower knows or should have reason to know of the occurrence of each Default
or Event of Default continuing on the date of such statement, a statement of the
chief financial officer or chief accounting officer of the Borrower setting
forth details of such Default or Event of Default and the action that the
Borrower proposes to take with respect thereto;
          (b) as soon as available and in any event within 60 days after the end
of each of the first three quarters of each fiscal year of the Borrower, (i) a
consolidated balance sheet and consolidated statements of income and retained
earnings and of cash flows of the Borrower and its Subsidiaries as at the end of
such quarter and for the period commencing at the end of the previous fiscal
year and ending with the end of such quarter (which requirement shall be deemed
satisfied by the delivery of the Borrower’s quarterly report on Form 10-Q for
such quarter), all in reasonable detail and duly certified (subject to year-end
audit adjustments) by the chief financial

59



--------------------------------------------------------------------------------



 



officer or chief accounting officer of the Borrower as fairly presenting the
financial condition of the Borrower and its Subsidiaries as at such date and the
results of the Borrower and its Subsidiaries for such periods and having been
prepared in accordance with GAAP, (ii) a consolidated balance sheet and
consolidated statements of income and retained earnings and of cash flows of
Consumers and its Subsidiaries as at the end of such quarter and for the period
commencing at the end of the previous fiscal year and ending with the end of
such quarter (which requirement shall be deemed satisfied by the delivery of the
Borrower’s quarterly report on Form 10-Q for such quarter), all in reasonable
detail and duly certified (subject to year-end audit adjustments) by the chief
financial officer or chief accounting officer of Consumers as fairly presenting
the financial condition of Consumers and its Subsidiaries as at such date and
the results of Consumers and its Subsidiaries for such periods and having been
prepared in accordance with GAAP, (iii) a schedule (substantially in the form of
Exhibit E appropriately completed) of (1) the computations used by the Borrower
in determining compliance with the covenants contained in Sections 8.01(i) and
8.01(j), (2) all Project Finance Debt of the Borrower and the Consolidated
Subsidiaries, together with the Borrower’s Ownership Interest in each such
Consolidated Subsidiary and (3) all Support Obligations of the Borrower of the
types described in clauses (iv) and (v) of the definition of Support Obligations
(whether or not each such Support Obligation or the primary obligation so
supported is fixed, conclusively determined or reasonably quantifiable), to the
extent such Support Obligations have not been previously disclosed as
“Consolidated Debt” pursuant to clause (1) above, and (iv) a certificate of the
chief financial officer or chief accounting officer of the Borrower stating that
no Default or Event of Default has occurred and is continuing or, if a Default
or Event of Default has occurred and is continuing, a statement as to the nature
thereof and the action that the Borrower proposes to take with respect thereto;
          (c) as soon as available and in any event within 120 days after the
end of each fiscal year of the Borrower, a copy of the Annual Report on Form
10-K (or any successor form) for the Borrower and its Subsidiaries for such
year, including therein (i) a consolidated balance sheet of the Borrower and its
Subsidiaries as of the end of such fiscal year and consolidated statements of
income and retained earnings and of cash flows of the Borrower and its
Subsidiaries for such fiscal year, accompanied by a report thereon of a
nationally-recognized independent public accounting firm, and (ii) a
consolidated balance sheet of Consumers and its Subsidiaries as of the end of
such fiscal year and consolidated statements of income and retained earnings and
of cash flows of Consumers and its Subsidiaries for such fiscal year,
accompanied by a report thereon of a nationally-recognized independent public
accounting firm, together with (iii) a schedule (substantially in the form of
Exhibit E appropriately completed) of (1) the computations used by such
accounting firm in determining, as of the end of such fiscal year, compliance
with the covenants contained in Sections 8.01(i) and 8.01(j), (2) all Project
Finance Debt of the Borrower and the Consolidated Subsidiaries, together with
the Borrower’s Ownership Interest in each such Consolidated Subsidiary and
(3) all Support Obligations of the Borrower of the types described in clauses
(iv) and (v) of the definition of Support Obligations (whether or not each such
Support Obligation or the primary obligation so supported is fixed, conclusively
determined or reasonably quantifiable), to the extent such Support Obligations
have not been previously disclosed as “Consolidated Debt” pursuant to clause
(1) above, and (iv) a certificate of the chief financial officer or chief
accounting officer of the Borrower stating that no Default or Event of Default
has occurred and is continuing or, if a Default or Event of Default

60



--------------------------------------------------------------------------------



 



has occurred and is continuing, a statement as to the nature thereof and the
action that the Borrower proposes to take with respect thereto;
          (d) as soon as possible and in any event (A) within 30 days after the
Borrower knows or has reason to know that any Plan Termination Event described
in clause (i) of the definition of Plan Termination Event with respect to any
Plan of the Borrower or any ERISA Affiliate of the Borrower has occurred and
could reasonably be expected to result in a material liability to the Borrower
and (B) within 10 days after the Borrower knows or has reason to know that any
other Plan Termination Event with respect to any Plan of the Borrower or any
ERISA Affiliate of the Borrower has occurred and could reasonably be expected to
result in a material liability to the Borrower, a statement of the chief
financial officer or chief accounting officer of the Borrower describing such
Plan Termination Event and the action, if any, which the Borrower proposes to
take with respect thereto;
          (e) promptly after receipt thereof by the Borrower or any of its ERISA
Affiliates from the PBGC, copies of each notice received by the Borrower or any
such ERISA Affiliate of the PBGC’s intention to terminate any Plan or to have a
trustee appointed to administer any Plan;
          (f) promptly and in any event within 30 days after the filing thereof
with the Internal Revenue Service, copies of each Schedule B (Actuarial
Information) to the annual report (Form 5500 Series) with respect to each Plan
(if any) to which the Borrower is a contributing employer;
          (g) promptly after receipt thereof by the Borrower or any of its ERISA
Affiliates from a Multiemployer Plan sponsor, a copy of each notice received by
the Borrower or any of its ERISA Affiliates concerning the imposition or amount
of withdrawal liability in an aggregate principal amount of at least $250,000
pursuant to Section 4202 of ERISA in respect of which the Borrower is reasonably
expected to be liable;
          (h) promptly after the Borrower becomes aware of the occurrence
thereof, notice of all actions, suits, proceedings or other events of the type
described in Section 7.01(f);
          (i) promptly after the sending or filing thereof, notice to the
Administrative Agent and each Lender of any sending or filing of all proxy
statements, financial statements and reports which the Borrower sends to its
public security holders (if any), all regular, periodic and special reports
which the Borrower files with the Securities and Exchange Commission or any
governmental authority which may be substituted therefor, or with any national
securities exchange, pursuant to the Exchange Act, and all final prospectuses
with respect to any securities issued or to be issued by the Borrower or any of
its Subsidiaries;
          (j) as soon as possible and in any event within five days after the
occurrence of any material default under any material agreement to which the
Borrower or any of its Subsidiaries is a party, which default would materially
adversely affect the business, property, financial condition, results of
operations or prospects of the Borrower and its Subsidiaries, considered as a
whole, any of which is continuing on the date of such certificate, a certificate
of

61



--------------------------------------------------------------------------------



 



the chief financial officer of the Borrower setting forth the details of such
material default and the action which the Borrower or any such Subsidiary
proposes to take with respect thereto; and
          (k) promptly after requested, such other information respecting the
business, properties, condition or operations, financial or otherwise, of the
Borrower and its Subsidiaries as any Agent or the Required Lenders may from time
to time reasonably request in writing.
The Borrower shall be deemed to have fulfilled its obligations pursuant to
clauses (b), (c), (h) and (i) above to the extent the Administrative Agent (and
the Lenders, if applicable) receives an electronic copy of the requisite
document or documents in a format reasonably acceptable to the Administrative
Agent, provided that a tangible copy of each requisite document delivered
electronically is made available by the Borrower promptly upon request by any
Agent or Lender.
ARTICLE IX
DEFAULTS
     SECTION 9.01. Events of Default. If any of the following events (each an
“Event of Default”) shall occur and be continuing, the Administrative Agent and
the Lenders shall be entitled to exercise the remedies set forth in
Section 9.02:
          (a) The Borrower shall fail to pay (i) any principal of any Loan when
due, (ii) any reimbursement obligation under Section 4.04(a) within one
(1) Business Day after such amount shall have become due or (iii) any interest,
fees or other Obligations (other than any principal of any Loan or any
reimbursement obligation under Section 4.04(a)) payable hereunder within five
(5) Business Days after such interest, fees or other amounts shall have become
due; or
          (b) Any representation or warranty made by or on behalf of the
Borrower in any Loan Document or certificate or other writing delivered pursuant
thereto shall prove to have been incorrect in any material respect when made or
deemed made; or
          (c) The Borrower or any of its Subsidiaries shall fail to perform or
observe any term or covenant on its part to be performed or observed contained
in Section 8.01(c), (h), (i), (j) or (m) or in Section 8.02 (and the Borrower,
each Lender and each Agent hereby agrees that an Event of Default under this
subsection (c) shall be given effect as if the defaulting Subsidiary were a
party to this Agreement); or
          (d) The Borrower or any of its Subsidiaries shall fail to perform or
observe any other term or covenant on its part to be performed or observed
contained in any Loan Document and any such failure shall remain unremedied,
after written notice thereof shall have been given to the Borrower by the
Administrative Agent, for a period of 20 Business Days (and the Borrower, each
Lender and each Agent hereby agrees that an Event of Default under this
subsection (d) shall be given effect as if the defaulting Subsidiary were a
party to this Agreement); or
          (e) The Borrower, any Restricted Subsidiary or Consumers shall fail to
pay any of its Debt (including any interest or premium thereon but excluding
Debt incurred under

62



--------------------------------------------------------------------------------



 



this Agreement) aggregating, in the case of the Borrower and each Restricted
Subsidiary, $25,000,000 or more or, in the case of Consumers, $50,000,000 or
more, when due (whether by scheduled maturity, required prepayment,
acceleration, demand or otherwise) and such failure shall continue after the
applicable grace period, if any, specified in any agreement or instrument
relating to such Debt; or any other default under any agreement or instrument
relating to any such Debt (including any “amortization event” or event of like
import in connection with any Off-Balance Sheet Liabilities), or any other
event, shall occur and shall continue after the applicable grace period, if any,
specified in such agreement or instrument, if the effect of such default or
event is (i) to accelerate, or to permit the acceleration of, the maturity of
such Debt; or any such Debt shall be declared to be due and payable, or required
to be prepaid (other than by a regularly scheduled required prepayment) prior to
the stated maturity thereof; unless in each such case the obligee under or
holder of such Debt shall have waived in writing such circumstance so that such
circumstance is no longer continuing, or (ii) with respect to any such event
occurring in connection with any Off-Balance Sheet Liabilities aggregating
$25,000,000 or more, to terminate the reinvestment of collections or proceeds of
receivables and related security under any agreements or instruments related
thereto (other than a termination resulting solely from the request of the
Borrower or its Subsidiaries); or
          (f) (i) The Borrower, any Restricted Subsidiary or Consumers shall
generally not pay its debts as such debts become due, or shall admit in writing
its inability to pay its debts generally, or shall make an assignment for the
benefit of creditors; or (ii) any proceeding shall be instituted by or against
the Borrower, any Restricted Subsidiary or Consumers seeking to adjudicate it a
bankrupt or insolvent, or seeking liquidation, winding up, reorganization,
arrangement, adjustment, protection, relief, or composition of its debts under
any law relating to bankruptcy, insolvency, or reorganization or relief of
debtors, or seeking the entry of an order for relief or the appointment of a
receiver, trustee, or other similar official for it or for any substantial part
of its property and, in the case of a proceeding instituted against the
Borrower, either such proceeding shall remain undismissed or unstayed for a
period of 60 days or any of the actions sought in such proceeding (including the
entry of an order for relief against the Borrower, a Restricted Subsidiary or
Consumers or the appointment of a receiver, trustee, custodian or other similar
official for the Borrower, such Restricted Subsidiary or Consumers or any of its
property) shall occur; or (iii) the Borrower, any Restricted Subsidiary or
Consumers shall take any corporate or other action to authorize any of the
actions set forth above in this subsection (f); or
          (g) Any judgment or order for the payment of money in excess of
$25,000,000 shall be rendered against the Borrower or any Restricted Subsidiary
or any of their respective properties and either (i) enforcement proceedings
shall have been commenced by any creditor upon such judgment or order or
(ii) there shall be any period of 30 consecutive days during which a stay of
enforcement of such judgment or order, by reason of a pending appeal or
otherwise, shall not be in effect; or
          (h) Any material provision of any Loan Document, after execution
hereof or delivery thereof under Article VI, shall for any reason other than the
express terms hereof or thereof cease to be valid and binding on any party
thereto; or the Borrower shall so assert in writing; or

63



--------------------------------------------------------------------------------



 



          (i) At any time, for any reason (except to the extent permitted by the
terms of the Loan Documents or due to any failure by the Collateral Agent to
take any action on its part to be performed under applicable law in order to
maintain the perfection or priority of any such Liens), (i) the Liens intended
to be created under any of the Loan Documents with respect to Collateral having
a Fair Market Value of $10,000,000 or more become, or the Borrower or any of its
Subsidiaries seeks to render such Liens, invalid or unperfected, or (ii) Liens
in favor of the Collateral Agent for the benefit of the Lenders contemplated by
the Loan Documents with respect to Collateral having a Fair Market Value of
$10,000,000 or more shall, at any time, for any reason, be invalidated or
otherwise cease to be in full force and effect, or such Liens shall not have the
priority contemplated by this Agreement or the Loan Documents.
     SECTION 9.02. Remedies. If any Event of Default has occurred and is
continuing, then the Administrative Agent or the Collateral Agent, as
applicable, shall at the request, or may with the consent, of the Required
Lenders, upon notice to the Borrower (i) declare the Commitments and the
obligation of each Lender to make or Convert Loans (other than Loans under
Section 4.04) and of any Issuing Bank to issue Letters of Credit to be
terminated, whereupon the same shall forthwith terminate, (ii) declare the
principal amount outstanding hereunder, all interest thereon and all other
amounts payable under this Agreement and the other Loan Documents to be
forthwith due and payable, whereupon the principal amount outstanding hereunder,
all such interest and all such amounts shall become and be forthwith due and
payable, without presentment, demand, protest or further notice of any kind, all
of which are hereby expressly waived by the Borrower, (iii) make demand on the
Borrower to pay, and the Borrower will be obligated to, upon such demand without
any further notice or act, pay to the Administrative Agent the Cash Collateral
Required Amount, which funds shall be deposited to the Cash Collateral Account
as security for the LC Outstandings and (iv) exercise in respect of any and all
Collateral, in addition to the other rights and remedies provided for herein or
otherwise available to the Administrative Agent, the Collateral Agent or the
Lenders, all the rights and remedies of a secured party on default under the
Uniform Commercial Code in effect in the State of New York and in effect in any
other jurisdiction in which Collateral is located at that time; provided,
however, that in the event of an actual or deemed entry of an order for relief
with respect to the Borrower under the Bankruptcy Code, (A) the Commitments and
the obligation of each Lender to make or Convert Loans and of any Issuing Bank
to issue Letters of Credit shall automatically be terminated, (B) the principal
amount outstanding hereunder, all such interest and all such amounts shall
automatically become and be due and payable, without presentment, demand,
protest or any notice of any kind, all of which are hereby expressly waived by
the Borrower, and (C) the Administrative Agent shall make demand on the Borrower
to pay, and the Borrower shall be obligated to, upon such demand without any
further notice or act, pay to the Administrative Agent the Cash Collateral
Required Amount, which funds shall be deposited to the Cash Collateral Account
as security for the LC Outstandings. Notwithstanding anything to the contrary
contained herein, no notice given or declaration made by the Administrative
Agent pursuant to this Section 9.02 shall affect (i) the obligation of any
Issuing Bank to make any payment under any Letter of Credit issued by such
Issuing Bank in accordance with the terms of such Letter of Credit or (ii) the
participatory interest of each Lender in each such payment. If at any time while
any Event of Default is continuing, the Administrative Agent determines that the
Cash Collateral Required Amount is greater than zero, the Administrative Agent
may make demand on the Borrower to pay, and the Borrower will be obligated to,
upon such demand without any further notice or act, pay to the Administrative
Agent the Cash Collateral Required

64



--------------------------------------------------------------------------------



 



Amount, which funds shall be deposited to the Cash Collateral Account as
security for the LC Outstandings.
ARTICLE X
THE AGENTS
     SECTION 10.01. Authorization and Action.
          (a) Each of the Lenders and each of the Issuing Banks hereby
irrevocably appoints each Agent (other than the Syndication Agent and the
Documentation Agents) as its agent and authorizes each such Agent to take such
actions on its behalf and to exercise such powers as are delegated to such Agent
by the terms of the Loan Documents, together with such actions and powers as are
reasonably incidental thereto.
          (b) Any Lender or Issuing Bank serving as an Agent hereunder shall
have the same rights and powers in its capacity as a Lender or an Issuing Bank
as any other Lender or Issuing Bank, as applicable, and may exercise the same as
though it were not an Agent, and such Lender or Issuing Bank, as applicable, and
its Affiliates may accept deposits from, lend money to and generally engage in
any kind of business with the Borrower or any of its Subsidiaries or other
Affiliate thereof as if it were not an Agent hereunder.
          (c) No Agent shall have any duties or obligations except those
expressly set forth in the Loan Documents. Without limiting the generality of
the foregoing, (i) no Agent shall be subject to any fiduciary or other implied
duties, regardless of whether a Default or an Event of Default has occurred and
is continuing, (ii) no Agent shall have any duty to take any discretionary
action or exercise any discretionary powers, except discretionary rights and
powers expressly contemplated by the Loan Documents that such Agent is required
to exercise in writing by the Required Lenders (or such other number or
percentage of the Lenders as shall be necessary under the circumstances as
provided in Section 11.01), and (iii) except as expressly set forth in the Loan
Documents, no Agent shall have any duty to disclose, or shall be liable for the
failure to disclose, any information relating to the Borrower or any of its
Subsidiaries or Affiliates that is communicated to or obtained by the Lender
serving as such Agent or any of its Affiliates in any capacity. No Agent shall
be liable for any action taken or not taken by it with the consent or at the
request of the Required Lenders (or such other number or percentage of the
Lenders as shall be necessary under the circumstances as provided in
Section 11.01 or any other provision of this Agreement) or in the absence of its
own gross negligence or willful misconduct. Each Agent shall be deemed not to
have knowledge of any Default or Event of Default unless and until written
notice thereof is given to such Agent by the Borrower or a Lender (in which case
such Agent shall promptly give a copy of such written notice to the Lenders and
the other Agents). No Agent shall be responsible for or have any duty to
ascertain or inquire into (A) any statement, warranty or representation made in
or in connection with any Loan Document, (B) the contents of any certificate,
report or other document delivered thereunder or in connection therewith,
(C) the performance or observance of any of the covenants, agreements or other
terms or conditions set forth in any Loan Document, (D) the validity,
enforceability, effectiveness or genuineness of any Loan Document or any other
agreement, instrument or document, or (E) the satisfaction of any condition set
forth in Article VI or elsewhere in any Loan Document, other than to confirm
receipt of items expressly required to be delivered to such Agent. Neither the

65



--------------------------------------------------------------------------------



 



Syndication Agent nor the Documentation Agents shall have any duties or
obligations in such capacity under any of the Loan Documents.
          (d) Each Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing believed by it to be genuine
and to have been signed or sent by the proper Person. Each Agent also may rely
upon any statement made to it orally or by telephone and believed by it to be
made by the proper Person, and shall not incur any liability for relying
thereon. Each Agent may consult with legal counsel (who may be counsel for the
Borrower), independent accountants and other experts selected by it, and shall
not be liable for any action taken or not taken by it in accordance with the
advice of any such counsel, accountants or experts.
          (e) Each Agent may perform any and all its duties and exercise its
rights and powers by or through one or more sub-agents appointed by such Agent.
Each Agent and any such sub-agent may perform any and all its duties and
exercise its rights and powers through their respective Related Parties. The
exculpatory provisions of the preceding subsections of this Section 10.01 shall
apply to any such sub-agent and to the Related Parties of each Agent and any
such sub-agent, and shall apply to their respective activities in connection
with the syndication of the credit facilities provided for herein as well as
activities as an Agent.
          (f) Subject to the appointment and acceptance of a successor Agent as
provided in this subsection (f), any Agent may resign at any time by notifying
the Lenders, the Issuing Banks and the Borrower. Upon any such resignation, the
Required Lenders shall have the right, in consultation with the Borrower, to
appoint a successor. If no successor shall have been so appointed by the
Required Lenders and shall have accepted such appointment within 30 days after
the retiring Agent gives notice of its resignation, then the retiring Agent may,
on behalf of the Lenders and the Issuing Banks, appoint a successor Agent which
shall be a Lender with an office in New York, New York, or an Affiliate of any
such Lender. Upon the acceptance of its appointment as an Agent hereunder by a
successor, such successor shall succeed to and become vested with all the
rights, powers, privileges and duties of the retiring Agent, and the retiring
Agent shall be discharged from its duties and obligations hereunder. The fees
payable by the Borrower to a successor Agent shall be the same as those payable
to its predecessor unless otherwise agreed between the Borrower and such
successor. After an Agent’s resignation hereunder, the provisions of this
Article and Section 11.04 shall continue in effect for the benefit of such
retiring Agent, its sub-agents and their respective Related Parties in respect
of any actions taken or omitted to be taken by any of them while it was acting
as an Agent.
          (g) Each Lender acknowledges that it has independently and without
reliance upon any Agent or any other Lender and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement. Each Lender also acknowledges that it
will, independently and without reliance upon any Agent or any other Lender and
based on such documents and information as it shall from time to time deem
appropriate, continue to make its own decisions in taking or not taking action
under or based upon this Agreement, any other Loan Document or any related
agreement or any document furnished hereunder or thereunder. Each Lender agrees
(except as provided in Section 11.05) that it will not take any legal action,
nor institute any actions or proceedings, against the Borrower or any other
obligor hereunder or with respect to any Collateral, without the prior

66



--------------------------------------------------------------------------------



 



written consent of the Required Lenders. Without limiting the generality of the
foregoing, no Lender may accelerate or otherwise enforce its portion of the
Loans, or unilaterally terminate its Commitment except in accordance with
Section 9.02.
          (h) Each Lender acknowledges and agrees that neither such Lender, nor
any of its Affiliates, participants or assignees, may rely on the Administrative
Agent to carry out such Lender’s, Affiliate’s, participant’s or assignee’s
customer identification program, or other obligations required or imposed under
or pursuant to the USA Patriot Act or the regulations thereunder, including the
regulations contained in 31 C.F.R. 103.121 (as hereafter amended or replaced,
the “CIP Regulations”), or any other applicable laws, rules, regulations or
orders of any governmental authority, including any programs involving any of
the following items relating to or in connection with any of the Borrower, its
Subsidiaries, its Affiliates or their agents, the Loan Documents or the
transactions hereunder or contemplated hereby: (a) any identity verification
procedures, (b) any recordkeeping, (c) comparisons with government lists,
(d) customer notices or (e) other procedures required under the CIP Regulations
or such other laws, rules, regulations or orders.
          (i) Within 10 days after the Closing Date and at such other times as
are required under the USA Patriot Act, each Lender and each of its assignees
and participants that are not incorporated under the laws of the United States
of America or a state thereof (and is not excepted from the certification
requirement contained in Section 313 of the USA Patriot Act and the applicable
regulations because it is both (a) an affiliate of a depository institution or
foreign bank that maintains a physical presence in the United States or foreign
country, and (b) subject to supervision by a banking authority regulating such
affiliated depository institution or foreign bank) shall deliver to the
Administrative Agent the certification, or, if applicable, recertification,
certifying that such Lender is not a “shell” and certifying to other matters as
required by Section 313 of the USA Patriot Act and the applicable regulations.
     SECTION 10.02. Indemnification. The Lenders agree to indemnify each Agent
(to the extent not reimbursed by the Borrower), ratably according to the
respective Percentages of the Lenders, from and against any and all liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses or disbursements of any kind or nature whatsoever which may be imposed
on, incurred by, or asserted against such Agent in any way relating to or
arising out of this Agreement or any action taken or omitted by such Agent under
this Agreement, provided that no Lender shall be liable for any portion of such
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements resulting from such Agent’s gross negligence or
willful misconduct. Without limitation of the foregoing, each Lender agrees to
reimburse the Agents and the Arrangers promptly upon demand for its ratable
share of any out-of-pocket expenses (including counsel fees) incurred by the
Agents and the Arrangers in connection with the preparation, syndication,
execution, delivery, administration, modification, amendment or enforcement
(whether through negotiations, legal proceedings or otherwise) of, or legal
advice in respect of rights or responsibilities under, this Agreement to the
extent that the Agents and the Arrangers are entitled to reimbursement for such
expenses pursuant to Section 11.04 but are not reimbursed for such expenses by
the Borrower.

67



--------------------------------------------------------------------------------



 



     SECTION 10.03. Concerning the Collateral and the Loan Documents.
          (a) Each Lender and Issuing Bank authorizes and directs the Collateral
Agent to enter into the Loan Documents relating to the Collateral for the
benefit of the Lenders and the Issuing Banks. Each Lender and Issuing Bank
agrees that any action taken by any Agent or the Required Lenders (or, where
required by the express terms of this Agreement, a greater proportion of the
Lenders) in accordance with the provisions of this Agreement or the other Loan
Documents, and the exercise by any Agent or the Required Lenders (or, where so
required, such greater proportion) of the powers set forth herein or therein,
together with such other powers as are reasonably incidental thereto, shall be
authorized and binding upon all of the Lenders and the Issuing Banks. Without
limiting the generality of the foregoing, the Collateral Agent shall have the
sole and exclusive right and authority to (i) act as the disbursing and
collecting agent for the Lenders and the Issuing Banks with respect to all
payments and collections arising in connection with this Agreement and the Loan
Documents relating to the Collateral; (ii) execute and deliver each Loan
Document relating to the Collateral and accept delivery of each such agreement
delivered by the Borrower, including any intercreditor agreement referenced in
Section 8.02(a)(xiii); (iii) act as collateral agent for the Lenders and the
Issuing Banks for purposes of the perfection of all Liens created by such
agreements and all other purposes stated therein; provided, however, the
Collateral Agent hereby appoints, authorizes and directs the other Agents, the
Lenders and the Issuing Banks to act as collateral sub-agent for the Collateral
Agent, the Lenders and the Issuing Banks for purposes of the perfection of all
Liens with respect to any property of the Borrower or any of its Subsidiaries at
any time in the possession of such Agent, such Lender or such Issuing Bank,
including, without limitation, deposit accounts maintained with, and cash held
by, such Agent, such Lender or such Issuing Bank; (iv) manage, supervise and
otherwise deal with the Collateral; (v) take such action as is necessary or
desirable to maintain the perfection and priority of the Liens created or
purported to be created by the Loan Documents; and (vi) except as may be
otherwise specifically restricted by the terms of this Agreement or any other
Loan Document, exercise all remedies given to the Collateral Agent, the Lenders
or the Issuing Banks with respect to the Collateral under the Loan Documents
relating thereto, applicable law or otherwise.
          (b) The Administrative Agent, each Lender and each Issuing Bank hereby
directs, in accordance with the terms of this Agreement, the Collateral Agent to
release any Lien held by the Collateral Agent for the benefit of the Lenders and
the Issuing Banks:
     (i) against all of the Collateral, upon payment in full of the Obligations
under the Loan Documents and termination of this Agreement;
     (ii) against all of the Collateral (other than the “Collateral” under (and
as defined in) the Cash Collateral Agreement), upon satisfaction of the
conditions set forth in Section 8.01(n)(ii);
     (iii) against any part of the Collateral sold or disposed of by the
Borrower, if such sale or disposition is otherwise permitted under this
Agreement, as certified to the Collateral Agent by the Borrower, or is otherwise
consented to by the Required Lenders;
     (iv) against any part of the “Collateral” (as defined in the Cash
Collateral Agreement) to the extent required pursuant to the Cash Collateral
Agreement; and/or

68



--------------------------------------------------------------------------------



 



     (v) against any of the Collateral upon the occurrence of any event
described in Section 8.10 of the Borrower Pledge Agreement.
The Administrative Agent, each Lender and each Issuing Bank hereby directs the
Collateral Agent to execute and deliver or file such termination and partial
release statements and do such other things as are necessary to release Liens to
be released pursuant to this Section 10.03(b) promptly upon the effectiveness of
any such release.
          (c) Each Lender and each Issuing Bank hereby directs the
Administrative Agent and the Collateral Agent to, upon the satisfaction of the
conditions precedent set forth in Section 6.01, (i) release the Guarantors (as
defined in the Existing Credit Agreement) from, and terminate, the Guaranty (as
defined in the Existing Credit Agreement), (ii) release Enterprises and the
Grantors (as defined in the Existing Credit Agreement) from, release all Liens
granted pursuant to and terminate the Subsidiary Pledge Agreement (as defined in
the Existing Credit Agreement) and (iii) release any Lien held by the Collateral
Agent for the benefit of the Lenders and the Issuing Banks in any assets of the
Borrower other than the capital stock of Consumers and related property pledged
by the Borrower pursuant to the Borrower Pledge Agreement.
ARTICLE XI
MISCELLANEOUS
     SECTION 11.01. Amendments, Etc. No amendment or waiver of any provision of
any Loan Document, nor consent to any departure by the Borrower therefrom, shall
in any event be effective unless the same shall be in writing and signed by the
Required Lenders, and then such waiver or consent shall be effective only in the
specific instance and for the specific purpose for which given; provided,
however, that no amendment, waiver or consent shall, unless in writing and
signed by all the Lenders, do any of the following: (i) waive, modify or
eliminate any of the conditions specified in Article VI, (ii) increase the
Commitments of the Lenders that may be maintained hereunder (other than pursuant
to Section 2.03(d)), (iii) reduce or forgive the principal of, or interest on,
any Loan, the commitment fee payable pursuant to Section 2.02(a) or other any
fees or other amounts payable hereunder (other than fees payable to the
Administrative Agent pursuant to Section 2.02(b)), (iv) postpone any date fixed
for any payment of principal of, or interest on, any Loan or any fees or other
amounts payable hereunder (other than fees payable to the Administrative Agent
pursuant to Section 2.02(b)) (except with respect to any modifications of the
provisions relating to amounts, timing or application of prepayments of Loans
and other Obligations which modification shall require only the approval of the
Required Lenders), (v) change the definition of “Required Lenders” contained in
Section 1.01 or change any other provision that specifies the percentage of the
Commitments or of the aggregate unpaid principal amount of the Loans or the
number of Lenders which shall be required for the Lenders or any of them to take
any action hereunder, (vi) amend, waive or modify Section 2.03(b) or this
Section 11.01, (vii) release the Collateral Agent’s Lien on all of the
Collateral or any portion of the Collateral in excess of $50,000,000 (except as
provided in Section 10.03(b)), (viii) extend the Commitment Termination Date or
the Maturity Date, (ix) amend, waive or modify any provision of Section 5.01(g),
5.05 or 5.07 that provides for or ensures ratable distributions to the Lenders
or (x) amend, waive or modify any provision of Section 4.02 that requires each
Letter of Credit to have a stated expiry date no later than five (5) Business
Days (or, in the case of any commercial Letter of Credit, thirty (30) Business
Days) prior to the Commitment Termination

69



--------------------------------------------------------------------------------



 



Date; and provided, further, that no amendment, waiver or consent shall, unless
in writing and signed by each affected Agent in addition to the Lenders required
above to take such action, affect the rights or duties of any Agent under this
Agreement or any other Loan Document; and provided, further, that no amendment,
waiver or consent shall, unless in writing and signed by each Issuing Bank in
addition to the Lenders required above to take such action, affect the rights or
duties of any Issuing Bank under this Agreement or any other Loan Document. Any
request from the Borrower for any amendment, waiver or consent under this
Section 11.01 shall be addressed to the Administrative Agent.
     SECTION 11.02. Notices, Etc. Subject to Section 11.14, all notices and
other communications provided for hereunder and under the other Loan Documents
shall be in writing and mailed, sent by courier service, telecopied or
delivered, (i) if to Borrower, at its address at One Energy Plaza, Jackson,
Michigan 49201, Attention: James E. Brunner, General Counsel, with a copy to
Laura L. Mountcastle, Vice President, Investor Relations and Treasurer, One
Energy Plaza, Jackson, Michigan 49201; (ii) if to any Bank, at the address set
forth on the signature page hereto with respect to such Bank; (iii) if to any
Issuing Bank, at its address specified in the Issuing Bank Agreement to which it
is a party; (iv) if to any Lender other than a Bank, at its Applicable Lending
Office specified in the Lender Assignment or Assignment and Acceptance pursuant
to which it became a Lender; (v) if to the Administrative Agent with respect to
funding or payment of any amounts hereunder, at its address at 2 Penns Way,
Suite 200, New Castle, DE 19270, Attn: Dawn Conover, Telephone No.
(302) 894-6063, Telecopy No. (302) 894-6120; (vi) if to the Administrative Agent
for any other reason or to the Collateral Agent, at its address at 388 Greenwich
Street, New York, New York 10003, Attn: Nick McKee, Telephone No.
(212) 816-8592, Telecopy No. (212) 816-8098; or, as to each party, at such other
address as shall be designated by such party in a written notice to the other
parties. Each such notice or other communication shall be effective (i) if given
by telecopy transmission, when transmitted to the telecopy number specified in
this Section 11.02 and confirmation of receipt is received, (ii) if given by
mail, 5 days after such communication is deposited in the mails with first class
postage prepaid, addressed as aforesaid, or (iii) if given by any other means,
when delivered at the address specified in this Section 11.02, except that
notices and communications to any Agent pursuant to Article II, III, or X shall
not be effective until received by such Agent.
     SECTION 11.03. No Waiver of Remedies. No failure on the part of the
Borrower, any Lender, any Issuing Bank or any Agent to exercise, and no delay in
exercising, any right hereunder or under any other Loan Document shall operate
as a waiver thereof; nor shall any single or partial exercise of any such right
preclude any other or further exercise thereof or the exercise of any other
right. The remedies herein provided are cumulative and not exclusive of any
remedies provided by law.
     SECTION 11.04. Costs, Expenses and Indemnification.
          (a) The Borrower agrees to (i) reimburse on demand all reasonable
costs and expenses of each Agent and each Arranger (including reasonable fees
and expenses of counsel to the Agents) in connection with (A) the preparation,
syndication, negotiation, execution and delivery of the Loan Documents and
(B) the care and custody of any and all collateral, and any proposed
modification, amendment, or consent relating to any Loan Document, and (ii) to
pay on demand all reasonable costs and expenses of each Agent and, on and after
the date upon which

70



--------------------------------------------------------------------------------



 



the principal amount outstanding hereunder becomes or is declared to be due and
payable pursuant to Section 9.02 or an Event of Default specified in
Section 9.01(a) shall have occurred and be continuing, each Lender (including
fees and expenses of counsel to the Agents, special Michigan counsel to the
Lenders and, from and after such date, counsel for each Lender (including the
allocated costs and expenses of in-house counsel)) in connection with the
workout, restructuring or enforcement (whether through negotiations, legal
proceedings or otherwise) of this Agreement, the other Loan Documents and the
other documents to be delivered hereunder.
          (b) The Borrower agrees to indemnify each Agent, each Arranger, each
Issuing Bank, each Lender, and each Related Party of any of the foregoing
Persons (each such Person being called an “Indemnified Person”) against, and
hold each Indemnified Person harmless from, any and all losses, claims, damages,
liabilities and related expenses, including the reasonable fees, charges and
disbursements of any counsel for any Indemnified Person, incurred by or asserted
against any Indemnified Person arising out of, in connection with, or as a
result of (i) the execution or delivery of any Loan Document or any other
agreement or instrument contemplated hereby or thereby, the performance by the
parties to the Loan Documents of their respective obligations thereunder or the
consummation of the transactions contemplated hereby or thereby, (ii) any Loan
or other Extension of Credit or the use or proposed use of the proceeds
therefrom, (iii) any actual or alleged presence or release of any Hazardous
Substance on or from any property owned or operated by the Borrower or any of
its Subsidiaries, or any Environmental Liability related in any way to the
Borrower or any of its Subsidiaries, (iv) the use of the Platform as
contemplated herein, or (v) any actual or prospective claim, litigation,
investigation or proceeding relating to any of the foregoing, whether based on
contract, tort or any other theory and regardless of whether any Indemnified
Person is a party thereto; provided, that such indemnity shall not, as to any
Indemnified Person, be available to the extent that such losses, claims,
damages, liabilities or related expenses are determined by a court of competent
jurisdiction by final and nonappealable judgment to have resulted from the gross
negligence or willful misconduct of such Indemnified Person. The Borrower shall
pay any civil penalty or fine assessed by the Office of Foreign Assets Control
against any Indemnified Person and all reasonable costs and expenses (including
reasonable fees and expenses of counsel to such Indemnified Persons) incurred in
connection with defense thereof, as a result of acts or omissions of the
Borrower contrary to the representation made in Section 7.01(t).
          (c) The Borrower’s other obligations under this Section 11.04 shall
survive the repayment of all amounts owing to the Lenders, the Issuing Banks and
the Agents under the Loan Documents and the termination of the Commitments. If
and to the extent that the obligations of the Borrower under this Section 11.04
are unenforceable for any reason, the Borrower agrees to make the maximum
contribution to the payment and satisfaction thereof which is permissible under
applicable law.
          (d) To the extent permitted by applicable law, the Borrower shall not
assert, and the Borrower hereby waives, any claim against each Lender, each
Agent and their respective Affiliates, directors, employees, attorneys, agents
or sub-agents, on any theory of liability, for special, indirect, consequential
or punitive damages (as opposed to direct or actual damages) (whether or not the
claim therefor is based on contract, tort or duty imposed by any applicable
legal requirement) arising out of, in connection with, arising out of, as a
result of, or in any way related to, this Agreement or any Loan Document or any
agreement or instrument contemplated

71



--------------------------------------------------------------------------------



 



hereby or thereby or referred to herein or therein, the transactions
contemplated hereby or thereby, any Borrowing or the use of the proceeds thereof
or any act or omission or event occurring in connection therewith, and the
Borrower hereby waives, releases and agrees not to sue upon any such claim or
any such damages, whether or not accrued and whether or not known or suspected
to exist in its favor.
     SECTION 11.05. Right of Set-off.
          (a) Upon (i) the occurrence and during the continuance of any Event of
Default and (ii) the making of the request or the granting of the consent
specified by Section 9.02 to authorize the Administrative Agent to declare the
principal amount outstanding hereunder to be due and payable pursuant to the
provisions of Section 9.02, each Lender and Issuing Bank is hereby authorized at
any time and from time to time, to the fullest extent permitted by law, to set
off and apply any and all deposits (general or special, time or demand,
provisional or final) at any time held and other indebtedness at any time owing
by such Lender or such Issuing Bank, as applicable, to or for the credit or the
account of the Borrower, against any and all of the obligations of the Borrower
now or hereafter existing under this Agreement and the Promissory Notes held by
such Lender or the Issuing Bank Agreement to which such Issuing Bank is a party,
as the case may be, irrespective of whether or not such Lender or such Issuing
Bank, as applicable, shall have made any demand under this Agreement or such
Promissory Notes or such Issuing Bank Agreement, as the case may be, and
although such obligations may be unmatured. Each Lender and Issuing Bank agrees
to notify promptly the Borrower after any such set-off and application made by
such Lender or Issuing Bank, as the case may be, provided that the failure to
give such notice shall not affect the validity of such set-off and application.
The rights of each Lender and Issuing Bank under this Section 11.05 are in
addition to other rights and remedies (including other rights of set-off) which
such Lender and Issuing Bank may have.
          (b) The Borrower agrees that it shall have no right of off-set,
deduction or counterclaim in respect of its obligations hereunder, and that the
obligations of the Lenders hereunder are several and not joint. Nothing
contained herein shall constitute a relinquishment or waiver of the Borrower’s
rights to any independent claim that the Borrower may have against any Agent or
any Lender for such Agent’s or such Lender’s, as the case may be, gross
negligence or willful misconduct, but no Lender shall be liable for any such
conduct on the part of any Agent or any other Lender, and no Agent shall be
liable for any such conduct on the part of any Lender or any other Agent.
     SECTION 11.06. Binding Effect. This Agreement shall become effective when
it shall have been executed by the Borrower and the Agents and when the
Administrative Agent shall have been notified by each Bank that such Bank has
executed it and thereafter shall be binding upon and inure to the benefit of the
Borrower, the Agents and each Lender and their respective successors and
assigns, except that, the Borrower shall not have the right to assign its rights
hereunder or any interest herein without the prior written consent of the
Lenders.
     SECTION 11.07. Assignments and Participation.
          (a) Any Lender may sell participations in all or a portion of its
rights and obligations under this Agreement pursuant to subsection (b) below and
any Lender may assign

72



--------------------------------------------------------------------------------



 



all or any part of its rights and obligations under this Agreement pursuant to
subsection (c) below.
          (b) Any Lender may sell participations to one or more banks or other
entities (each a “Participant”) in all or a portion of its rights and
obligations under this Agreement (including, without limitation, all or a
portion of its Commitment and its outstanding Loan), provided that (i) such
Lender’s obligations under this Agreement (including, without limitation, its
Commitment to the Borrower hereunder) shall remain unchanged, (ii) such Lender
shall remain solely responsible to the other parties hereto for the performance
of such obligations, (iii) such Lender shall remain the holder of the Loans of
such Lender for all purposes of this Agreement and (iv) the Borrower shall
continue to deal solely and directly with such Lender in connection with such
Lender’s rights and obligations under this Agreement. Each Lender shall retain
the sole right to approve, without the consent of any Participant, any
amendment, modification or waiver of any provision of the Loan Documents other
than any amendment, modification or waiver with respect to any Loan or
Commitment in which such Participant has an interest which would require consent
of all of the Lenders pursuant to the terms of Section 11.01 or of any other
Loan Document. The Borrower agrees that each Participant shall be deemed to have
the right of set-off provided in Section 11.05 in respect of its participating
interest in amounts owing under the Loan Documents to the same extent as if the
amount of its participating interest were owing directly to it as a Lender under
the Loan Documents, provided that each Lender shall retain the right of set-off
provided in Section 11.05 with respect to the amount of participating interests
sold to each Participant. The Lenders agree to share with each Participant, and
each Participant, by exercising the right of set-off provided in Section 11.05,
agrees to share with each Lender, any amount received pursuant to the exercise
of its right of set-off, such amounts to be shared in accordance with
Section 11.05 as if each Participant were a Lender. The Borrower further agrees
that each Participant shall be entitled to the benefits of Sections 5.04 and
5.06 to the same extent as if it were a Lender and had acquired its interest by
assignment pursuant to Section 11.07(c); provided that (i) a Participant shall
not be entitled to receive any greater payment under Section 5.04 or 5.06 than
the Lender who sold the participating interest to such Participant would have
received had it retained such interest for its own account, unless the sale of
such interest to such Participant is made with the prior written consent of the
Borrower, and (ii) any Participant not incorporated under the laws of the United
States of America or any State thereof agrees to comply with the provisions of
Section 5.06 to the same extent as if it were a Lender.
          (c) Any Lender may, in the ordinary course of its business and in
accordance with applicable law, with the consent of the Administrative Agent and
each Issuing Bank (such consent not to be unreasonably withheld or delayed), at
any time assign to any other Lender or to any Eligible Bank all or any part of
its rights and obligations under this Agreement, provided, that the aggregate of
the Commitments and the principal amount the Loans subject to any such
assignment (other than assignments to a Federal Reserve Bank, or to any other
Lender, or to any direct or indirect contractual counterparties in swap
agreements relating to the Loans to the extent required in connection with the
physical settlement of any Lender’s obligations pursuant thereto) shall be
$5,000,000 (or such lesser amount consented to by the Administrative Agent);
provided, that, unless such Lender is assigning all of its rights and
obligations hereunder, after giving effect to such assignment the assigning
Lender shall have Commitments and Loans in the

73



--------------------------------------------------------------------------------



 



aggregate of not less than $5,000,000 (unless otherwise consented to by the
Administrative Agent).
          (d) Any Lender may, in connection with any sale or participation or
proposed sale or participation pursuant to this Section 11.07 disclose to the
purchaser or Participant or proposed purchaser or Participant any information
relating to the Borrower furnished to such Lender by or on behalf of the
Borrower, provided that prior to any such disclosure of non-public information,
the purchaser or Participant or proposed purchaser or Participant (which
Participant is not an affiliate of a Lender) shall agree to preserve the
confidentiality of any confidential information (except any such disclosure as
may be required by law or regulatory process) relating to the Borrower received
by it from such Lender.
          (e) Assignments under this Section 11.07 shall be made pursuant to an
agreement (a “Lender Assignment”) substantially in the form of Exhibit F hereto
or in such other form as may be agreed to by the parties thereto and shall not
be effective until a $3,500 fee has been paid to the Administrative Agent by the
assignee, which fee shall cover the cost of processing such assignment,
provided, that such fee shall not be incurred in the event of an assignment by
any Lender of all or a portion of its rights under this Agreement to (i) a
Federal Reserve Bank, (ii) a Lender (iii) an affiliate of the assigning Lender
(which affiliate shall be an Eligible Bank) or (iv) to any direct or indirect
contractual counterparties in swap agreements relating to the Loans to the
extent required in connection with the physical settlement of any Lender’s
obligations pursuant thereto.
          (f) Notwithstanding anything to the contrary contained herein, any
Lender (a “Granting Lender”) may grant to a special purpose funding vehicle (an
“SPC”), identified as such in writing from time to time by the Granting Lender
to the Administrative Agent and the Borrower, the option to provide to the
Borrower all or any part of any Loan that such Granting Lender is obligated to
make to the Borrower pursuant to this Agreement; provided that (i) nothing
herein shall constitute a commitment by any SPC to make any Loan, (ii) if an SPC
elects not to exercise such option or otherwise fails to provide all or any part
of such Loan, the Granting Lender shall remain obligated to make such Loan
pursuant to the terms hereof, (iii) the Borrower shall not be required to pay
any amount under Section 5.06 that is greater than the amount which it would
have been required to pay had there been no grant to an SPC and (iv) any SPC (or
assignee of an SPC) will comply, if applicable, with the provisions contained in
Section 5.06. No grant by any Granting Lender to an SPC agreeing to provide a
Loan or the making of such Loan by such SPC shall operate to relieve such
Granting Lender of its liabilities and obligations hereunder, except to the
extent of the making of such Loan by such SPC. The making of a Loan by an SPC
hereunder shall utilize the Commitment of the Granting Lender to the same
extent, and as if, such Loan were made by such Granting Lender. Each party
hereto hereby agrees that no SPC shall be liable for any indemnity or similar
payment obligation under this Agreement (all liability for which shall remain
with the Granting Lender). In addition, each party hereto hereby agrees (which
agreement shall survive the termination of this Agreement) that any SPC may
(i) with notice to, but without the prior written consent of, the Borrower and
the Administrative Agent and without paying any processing fee therefor, assign
all or a portion of its interests in any Loans to the Granting Lender or to any
financial institutions (consented to by the Administrative Agent in its sole
discretion) providing liquidity and/or credit support to or for the account of
such SPC to support the funding or maintenance of Loans and (ii) disclose on

74



--------------------------------------------------------------------------------



 



a confidential basis any non-public information relating to the Loans to any
rating agency, commercial paper dealer or provider of any surety, guarantee or
credit or liquidity enhancement to such SPC. This Section 11.07(f) may not be
amended without the written consent of any SPC that holds an option to provide
Loans. No recourse under any obligation, covenant, or agreement of the SPC
contained in this Agreement shall be had against any shareholder, officer, agent
or director of the SPC as such, by the enforcement of any assessment or by any
proceeding, by virtue of any statute or otherwise; it being expressly agreed and
understood that this Agreement is a corporate obligation of the SPC and no
personal liability shall attach to or be incurred by any officer, agent or
member of the SPC as such, or any of them under or by reason of any of the
obligations, covenants or agreements of the SPC contained in this Agreement, or
implied therefrom, and that any and all personal liability for breaches by the
SPC of any such obligations, covenants or agreements, either at law or by
statute or constitution, of every such shareholder, officer, agent or director
is hereby expressly waived by all parties to this Agreement as a condition of
and consideration for the SPC entering into this Agreement; provided, however,
that the foregoing shall not relieve any such person or entity of any liability
they might otherwise have as a result of fraudulent actions or omissions taken
by them. All parties to this Agreement acknowledge and agree that the SPC shall
only be liable for any claims that each of them may have against the SPC only to
the extent of the SPC’s assets. The provisions of this clause shall survive the
termination of this Agreement.
          (g) Any Lender may at any time pledge or assign a security interest in
all or any portion of its rights under this Agreement to secure obligations of
such Lender, including without limitation any pledge or assignment to secure
obligations to a Federal Reserve Bank; provided, that no such pledge or
assignment shall release such Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.
          (h) The Administrative Agent shall maintain at its address referred to
in Section 11.02 a copy of each Lender Assignment and each Assumption and
Acceptance delivered to and accepted by it and a register for the recordation of
the names and addresses of the Lenders and the Commitment of, and principal
amount of the Loans owing to, each Lender from time to time (the “Register”).
The entries in the Register shall be conclusive and binding for all purposes,
absent manifest error, and the Borrower, the Agents, the Issuing Banks and the
Lenders may treat each Person whose name is recorded in the Register as a Lender
hereunder for all purposes of this Agreement. The Register shall be available
for inspection by the Borrower, any Issuing Bank or any Lender at any reasonable
time and from time to time upon reasonable prior notice.
     SECTION 11.08. Confidentiality. In connection with the negotiation and
administration of this Agreement and the other Loan Documents, the Borrower has
furnished and will from time to time furnish to the Agents, the Issuing Banks
and the Lenders (each, a “Recipient”) written information which is identified to
the Recipient when delivered as confidential (such information, other than any
such information which (i) was publicly available, or otherwise known to the
Recipient, at the time of disclosure, (ii) subsequently becomes publicly
available other than through any act or omission by the Recipient or
(iii) otherwise subsequently becomes known to the Recipient other than through a
Person whom the Recipient knows to be acting in violation of his or its
obligations to the Borrower, being hereinafter referred to as “Confidential
Information”). The Recipient will not knowingly disclose any such Confidential
Information to

75



--------------------------------------------------------------------------------



 



any third party (other than to those persons who have a confidential
relationship with the Recipient), and will take all reasonable steps to restrict
access to such information in a manner designed to maintain the confidential
nature of such information, in each case until such time as the same ceases to
be Confidential Information or as the Borrower may otherwise instruct. It is
understood, however, that the foregoing will not restrict the Recipient’s
ability to freely exchange such Confidential Information with its Affiliates,
prospective Participants in or assignees of the Recipient’s position herein or
direct or indirect counterparties (or their advisors) to any swap,
securitization or derivative transaction relating to the Obligations, but the
Recipient’s ability to so exchange Confidential Information shall be conditioned
upon any such Person entering into an agreement as to confidentiality similar to
this Section 11.08. It is further understood that the foregoing will not
prohibit the disclosure of any or all Confidential Information if and to the
extent that such disclosure may be required (1) by a regulatory agency,
self-regulatory body or otherwise in connection with an examination of the
Recipient’s records by appropriate authorities, (2) pursuant to court order,
subpoena or other legal process or in connection with any proceeding, suit or
other action relating to any Loan Document or (3) otherwise, as required by law;
in the event of any required disclosure under clause (2) or (3), above, the
Recipient agrees to use reasonable efforts to inform the Borrower as promptly as
practicable to the extent not prohibited by law. Notwithstanding any other
provision of this Agreement, each party (and each Participant pursuant to
Section 11.07) (and each employee, representative or other agent of such party
(or Participant)) may disclose to any and all persons, without limitation of any
kind, the U.S. tax treatment and U.S. tax structure of the transactions
contemplated by the Loan Documents and all materials of any kind (including
opinions or other tax analyses) that are provided to such party relating to such
U.S. tax treatment and U.S. tax structure, other than any information for which
nondisclosure is reasonably necessary in order to comply with applicable
securities laws.
     SECTION 11.09. Waiver of Jury Trial. THE BORROWER, THE AGENTS, THE ISSUING
BANKS AND THE LENDERS EACH HEREBY IRREVOCABLY WAIVES ALL RIGHT TO TRIAL BY JURY
IN ANY ACTION, PROCEEDING OR COUNTERCLAIM ARISING OUT OF OR RELATING TO THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT, OR ANY OTHER INSTRUMENT OR DOCUMENT
DELIVERED HEREUNDER OR THEREUNDER.
     SECTION 11.10. GOVERNING LAW; SUBMISSION TO JURISDICTION. THIS AGREEMENT
AND THE PROMISSORY NOTES SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH,
THE LAWS OF THE STATE OF NEW YORK (INCLUDING SECTION 5-1401 OF THE GENERAL
OBLIGATIONS LAWS OF THE STATE OF NEW YORK, BUT OTHERWISE WITHOUT REGARD TO
CONFLICTS OF LAW PRINCIPLES). THE BORROWER, THE LENDERS, THE ISSUING BANKS AND
THE AGENTS, EACH (I) IRREVOCABLY SUBMITS TO THE JURISDICTION OF ANY NEW YORK
STATE COURT OR FEDERAL COURT SITTING IN NEW YORK CITY IN ANY ACTION ARISING OUT
OF ANY LOAN DOCUMENT, (II) AGREES THAT ALL CLAIMS IN SUCH ACTION MAY BE DECIDED
IN SUCH COURT, (III) WAIVES, TO THE FULLEST EXTENT IT MAY EFFECTIVELY DO SO, THE
DEFENSE OF AN INCONVENIENT FORUM AND (IV) CONSENTS TO THE SERVICE OF PROCESS BY
MAIL. A FINAL JUDGMENT IN ANY SUCH ACTION SHALL BE CONCLUSIVE AND MAY BE
ENFORCED IN OTHER JURISDICTIONS. NOTHING HEREIN SHALL AFFECT

76



--------------------------------------------------------------------------------



 



THE RIGHT OF ANY PARTY TO SERVE LEGAL PROCESS IN ANY MANNER PERMITTED BY LAW OR
AFFECT ITS RIGHT TO BRING ANY ACTION IN ANY OTHER COURT. THE BORROWER AGREES
THAT THE AGENTS SHALL HAVE THE RIGHT TO PROCEED AGAINST THE BORROWER OR ITS
PROPERTY IN A COURT IN ANY LOCATION TO ENABLE THE AGENTS, THE ISSUING BANKS AND
THE LENDERS TO REALIZE ON THE COLLATERAL OR ANY OTHER SECURITY FOR THE
OBLIGATIONS, OR TO ENFORCE A JUDGMENT OR OTHER COURT ORDER ENTERED IN FAVOR OF
ANY AGENT, ANY ISSUING BANK OR ANY LENDER. THE BORROWER AGREES THAT IT WILL NOT
ASSERT ANY PERMISSIVE COUNTERCLAIMS IN ANY PROCEEDING BROUGHT BY ANY AGENT, ANY
ISSUING BANK OR ANY LENDER TO REALIZE ON THE COLLATERAL OR ANY OTHER SECURITY
FOR THE OBLIGATIONS, OR TO ENFORCE A JUDGMENT OR OTHER COURT ORDER IN FAVOR OF
ANY AGENT, ANY ISSUING BANK OR ANY LENDER. THE BORROWER WAIVES ANY OBJECTION
THAT IT MAY HAVE TO THE LOCATION OF THE COURT IN WHICH ANY AGENT, ANY ISSUING
BANK OR ANY LENDER MAY COMMENCE A PROCEEDING DESCRIBED IN THIS SECTION.
     SECTION 11.11. Relation of the Parties; No Beneficiary. No term, provision
or requirement, whether express or implied, of any Loan Document, or actions
taken or to be taken by any party thereunder, shall be construed to create a
partnership, association, or joint venture between such parties or any of them.
No term or provision of this Agreement or any other Loan Document shall be
construed to confer a benefit upon, or grant a right or privilege to, any Person
other than the parties hereto or thereto. The Borrower hereby acknowledges that
none of the Agents, the Lenders or the Issuing Banks has any fiduciary
relationship with or fiduciary duty to the Borrower arising out of or in
connection with this Agreement or any of the other Loan Documents, and the
relationship between the Agents, the Lenders and the Issuing Banks, on the one
hand, and the Borrower, on the other hand, in connection herewith or therewith
is solely that of debtor and creditor.
     SECTION 11.12. Execution in Counterparts. This Agreement may be executed in
any number of counterparts and by different parties hereto in separate
counterparts, each of which when so executed shall be deemed to be an original
and all of which taken together shall constitute one and the same Agreement.
     SECTION 11.13. Survival of Agreement. All covenants, agreements,
representations and warranties made herein and in the certificates pursuant
hereto shall be considered to have been relied upon by the Agents, the Lenders
and the Issuing Banks and shall survive the making by the Lenders and the
Issuing Banks of the Extensions of Credit and the execution and delivery to the
Lenders of any Promissory Notes evidencing the Extensions of Credit and shall
continue in full force and effect so long as any Promissory Note or any amount
due hereunder is outstanding and unpaid, any Letter of Credit remains
outstanding or any Commitment of any Lender has not been terminated.
     SECTION 11.14. Platform.
          (a) The Borrower shall use its commercially reasonable best efforts to
transmit to the Administrative Agent all information, documents and other
materials that it is

77



--------------------------------------------------------------------------------



 



obligated to furnish to the Administrative Agent pursuant to this Agreement and
the other Loan Documents, including, without limitation, all notices, requests,
financial statements, financial and other reports, certificates and other
information materials, but excluding any such communication that (i) relates to
a notice of borrowing or other extension of credit or a conversion of an
existing interest rate on any Loan or Borrowing (including, without limitation,
any Notice of Conversion), (ii) relates to the payment of any principal or other
amount due hereunder prior to the scheduled date therefor, (iii) provides notice
of any Default or Event of Default hereunder or (iv) is required to be delivered
to satisfy any condition precedent to the effectiveness of this Agreement and/or
any Extension of Credit hereunder (all such non-excluded communications being
referred to herein collectively as “Communications”), in an electronic/soft
medium in a format reasonably acceptable to the Administrative Agent to
oploanswebadmin@citigroup.com (or such other e-mail address designated by the
Administrative Agent from time to time). In addition, the Borrower shall
continue to provide the Communications to the Administrative Agent in the manner
specified in this Agreement but only to the extent requested by the
Administrative Agent. Each Lender, each Issuing Bank and the Borrower further
agrees that the Administrative Agent may make the Communications available to
the Lenders and the Issuing Banks by posting the Communications on IntraLinks or
a substantially similar electronic transmission system (the “Platform”);
provided, however, that upon written notice to the Administrative Agent and the
Borrower, any Lender or any Issuing Bank (such lender a “Declining Lender”) may
decline to receive Communications via the Platform and shall direct the Borrower
to provide, and the Borrower shall so provide, such Communications to such
Declining Lender by delivery to such Declining Lender’s address set forth on the
signature pages hereto, or as specified in the Lender Assignment or Assignment
and Acceptance pursuant to which it became a Lender or as otherwise directed in
such notice. Subject to the conditions set forth in the proviso in the
immediately preceding sentence, nothing in this Section 11.14 shall prejudice
the right of the Administrative Agent to make the Communications available to
the Lenders in any other manner specified herein.
          (b) Each Lender and Issuing Bank (other than a Declining Lender)
agrees that e-mail notice to it (at the address provided pursuant to the next
sentence and deemed delivered as provided in the next paragraph) specifying that
Communications have been posted to the Platform shall constitute effective
delivery of such Communications to such Lender or such Issuing Bank, as
applicable, for purposes of this Agreement. Each Lender and Issuing Bank (other
than a Declining Lender) agrees (i) to notify the Administrative Agent in
writing (including by electronic communication) from time to time to ensure that
the Administrative Agent has on record an effective e-mail address for such
Lender or such Issuing Bank, as applicable, to which the foregoing notice may be
sent by electronic transmission and (ii) that the foregoing notice may be sent
to such e-mail address.
          (c) Each party hereto (other than a Declining Lender) agrees that any
electronic communication referred to in this Section 11.14 shall be deemed
delivered upon the posting of a record of such communication as “sent” in the
e-mail system of the sending party or, in the case of any such communication to
the Administrative Agent, upon the posting of a record of such communication as
“received” in the e-mail system of the Administrative Agent, provided that if
such communication is not so received by the Administrative Agent during the
normal business hours of the Administrative Agent, such communication shall be
deemed delivered at the opening of business on the next business day for the
Administrative Agent.

78



--------------------------------------------------------------------------------



 



          (d) Each party hereto acknowledges that the distribution of material
through an electronic medium is not necessarily secure and there are
confidentiality and other risks associated with such distribution.
          (e) EACH PARTY HERETO FURTHER ACKNOWLEDGES AND AGREES THAT:
     (i) NONE OF THE ADMINISTRATIVE AGENT, ITS AFFILIATES NOR ANY OF THEIR
RESPECTIVE OFFICERS, DIRECTORS, EMPLOYEES, AGENTS, ADVISORS OR REPRESENTATIVES
(COLLECTIVELY, THE “CITIGROUP PARTIES”) WARRANTS THE ADEQUACY OF THE PLATFORM OR
THE ACCURACY OR COMPLETENESS OF ANY COMMUNICATIONS, AND EACH CITIGROUP PARTY
EXPRESSLY DISCLAIMS LIABILITY FOR ERRORS OR OMISSIONS IN ANY COMMUNICATIONS, AND
     (ii) NO WARRANTY OF ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING,
WITHOUT LIMITATION, ANY WARRANTY OF MERCHANTABILITY, FITNESS FOR A PARTICULAR
PURPOSE, NON-INFRINGEMENT OF THIRD PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER
CODE DEFECTS, IS MADE BY ANY CITIGROUP PARTY IN CONNECTION WITH ANY
COMMUNICATIONS OR THE PLATFORM.
          (f) This Section 11.14 shall terminate on the date that neither CUSA
nor any of the Citigroup Parties is the Administrative Agent under this
Agreement.
     SECTION 11.15. USA Patriot Act. Each Lender hereby notifies the Borrower
that pursuant to requirements of the USA Patriot Act , it is required to obtain,
verify and record information that identifies the Borrower, which information
includes the name and address of the Borrower and other information that will
allow such Lender to identify the Borrower in accordance with the USA Patriot
Act.
ARTICLE XII
NO NOVATION; REFERENCES TO THIS AGREEMENT IN LOAN DOCUMENTS
     SECTION 12.01. No Novation. It is the express intent of the parties hereto
that this Agreement (i) shall re-evidence, in part, the Borrower’s indebtedness
under the Existing Credit Agreement, (ii) is entered into in substitution for,
and not in payment of, the obligations of the Borrower under the Existing Credit
Agreement, and (iii) is in no way intended to constitute a novation of any of
the Borrower’s indebtedness which was evidenced by the Existing Credit Agreement
or any of the other Loan Documents.
     SECTION 12.02. References to This Agreement In Loan Documents. Upon the
effectiveness of this Agreement, on and after the date hereof, each reference in
any other Loan Document to the Existing Credit Agreement (including any
reference therein to “the Credit Agreement,” “thereunder,” “thereof,” “therein”
or words of like import referring thereto) means and be a reference to this
Agreement.

79



--------------------------------------------------------------------------------



 



     SECTION 12.03. Release of Enterprises. Each of the parties hereto agrees
that, upon the effectiveness of this Agreement (including the satisfaction of
the condition precedent set forth in Section 6.01(f)), Enterprises shall be
released from all of its obligations as a “Borrower” under (and as defined in)
the Existing Credit Agreement.
[Signature pages follow.]

80



--------------------------------------------------------------------------------



 



            CMS ENERGY CORPORATION, as Borrower
      By:   /s/ Laura L. Mountcastle         Name:   Laura L. Mountcastle       
Title:   Vice President and Treasurer   

1



--------------------------------------------------------------------------------



 



         

                  CITICORP USA, INC., as Collateral Agent and as Administrative
Agent    
 
           
 
  By:   /s/ Amit Vasani    
 
           
 
      Name: Amit Vasani    
 
      Title: Vice President    
 
                CITIBANK, N.A., as a Lender    
 
           
 
  By:   /s/ Amit Vasani    
 
           
 
      Name: Amit Vasani    
 
      Title: Vice President    

             
 
  Address:   388 Greenwich St.    
 
      New York, NY 10013    
 
  Attn:   Amit Vasani         Telephone: (212) 816-4166         Fax:
(646) 291-1685    

2



--------------------------------------------------------------------------------



 



                  UNION BANK OF CALIFORNIA, N.A.,
as Syndication Agent and a Lender    
 
           
 
  By:   /s/ Bryan P. Read    
 
           
 
      Name: Bryan P. Read
Title: Vice President    

             
 
  Address:   445 S. Figueroa St., 15th Floor    
 
      Los Angeles, CA 90071    
 
  Attn:   Robert J. Olson         Telephone: (213) 236-7407         Fax:
(213) 236-4096    

3



--------------------------------------------------------------------------------



 



                  BARCLAYS BANK PLC, as a Documentation
Agent and a Lender    
 
           
 
  By:   /s/ Gary Wenslow    
 
           
 
      Name: Gary Wenslow    
 
      Title: Associate Director    
 
           

             
 
  Address:   200 Park Avenue    
 
      New York, NY 10166    
 
  Attn:   Sydney G. Dennis         Telephone: (212) 412-2470         Fax:
(212) 412-2844    

4



--------------------------------------------------------------------------------



 



                  JPMORGAN CHASE BANK, N.A.,
as a Documentation Agent and a Lender    
 
           
 
  By:   /s/ Thomas Casey    
 
           
 
      Name: Thomas Casey    
 
      Title: Vice President    

             
 
  Address:   200 Park Avenue / 4    
 
      New York, NY 10017    
 
  Attn:   Thomas L. Casey         Telephone: (212) 270-5305         Fax:
(212) 270-3089    

5



--------------------------------------------------------------------------------



 



                  WACHOVIA BANK, NATIONAL ASSOCIATION,
as a Documentation Agent and a Lender    
 
           
 
  By:   /s/ Lawrence P. Sullivan    
 
           
 
      Name: Lawrence P. Sullivan    
 
      Title: Managing Director    

             
 
  Address:   191 Peachtree Street NE, 28th Floor    
 
      MC GA8050    
 
      Atlanta, GA 30303    
 
  Attn:   Larry N. Gross         Telephone: (404) 332-4158         Fax:
(404) 332-4058    

6



--------------------------------------------------------------------------------



 



                  MERRILL LYNCH BANK USA, as a Lender    
 
           
 
  By:   /s/ Derek Befus    
 
           
 
      Name: Derek Befus    
 
      Title: Vice President    

             
 
  Address:   15 West South Temple, Ste. 300    
 
      Salt Lake City, UT 84101    
 
  Attn:   Frank Stepan         Telephone: (801) 526-8316         Fax:
(801) 531-7470    

7



--------------------------------------------------------------------------------



 



                  BNP PARIBAS, as a Lender    
 
           
 
  By:   /s/ Dan Dozine    
 
           
 
      Name: Dan Dozine    
 
      Title: Managing Director    
 
           
 
  By:   /s/ Leonardo Osorio    
 
           
 
      Name: Leonardo Osorio    
 
      Title: Director    

             
 
  Address:   787 Seventh Avenue, 31st Floor    
 
      New York, NY 10019    
 
  Attn:   Mark Renaud         Telephone: (212) 841-2807         Fax:
(212) 841-2052    

8



--------------------------------------------------------------------------------



 



                  SUNTRUST BANK, as a Lender    
 
           
 
  By:   /s/ Yann Pirio    
 
           
 
      Name: Yann Pirio    
 
      Title: Vice President    

             
 
  Address:   303 Peachtree Street, 10th Floor    
 
      Mail Code 1929    
 
      Atlanta GA 30308    
 
  Attn:   Yann Pirio         Telephone: (404) 813-5498         Fax:
(404) 827-6270    

9



--------------------------------------------------------------------------------



 



                  UBS LOAN FINANCE LLC, as a Lender    
 
           
 
  By:   /s/ Richard L Tavrow    
 
           
 
      Name: Richard L. Tavrow    
 
      Title: Director    
 
           
 
  By:   /s/ Irja R. Otsa    
 
           
 
      Name: Irja R. Otsa    
 
      Title: Associate Director    

             
 
  Address:   677 Washington Boulevard    
 
      Stamford, CT 06901    
 
  Attn:   Shaneequa Thomas         Telephone: (203) 719-3385         Fax:
(203) 719-3888    

10



--------------------------------------------------------------------------------



 



                  DEUTSCHE BANK TRUST COMPANY AMERICAS,
as a Lender    
 
           
 
  By:   /s/ Marcus M. Tarkington    
 
           
 
      Name: Marcus M. Tarkington    
 
      Title: Director    
 
           
 
  By:   /s/ Paul O’Leary    
 
           
 
      Name: Paul O’Leary    
 
      Title: Vice President    

             
 
  Address:   60 Wall Street    
 
      NYC 60-4405    
 
      New York, NY 10005    
 
  Attn:   Marcus Tarkington         Telephone: (212) 250-6153         Fax:
(212) 797-0070    

11



--------------------------------------------------------------------------------



 



                  KEYBANK NATIONAL ASSOCIATION, as a Lender    
 
           
 
  By:   /s/ Sherrie I Manson    
 
           
 
      Name: Sherrie I Manson    
 
      Title: Sr. Vice President    

             
 
  Address:   127 Public Square    
 
      Mailcode: OH-01-27-0623    
 
      Cleveland, OH 44114    
 
  Attn:   Sherrie I. Manson         Telephone: (216) 689-3443         Fax:
(216) 689-4981    

12



--------------------------------------------------------------------------------



 



            COMERICA BANK, as a Lender
      By:   /s/ Blake Arnett         Name:   Blake Arnett        Title:  
Assistant Vice President   

13



--------------------------------------------------------------------------------



 



         

            LASALLE BANK, NATIONAL ASSOCIATION, as a Lender
      By:   /s/ Gregory E. Castle         Name:   Gregory E. Castle       
Title:   First Vice President   

14



--------------------------------------------------------------------------------



 



         

            CREDIT SUISSE, CAYMAN ISLANDS BRANCH, as a Lender
      By:   /s/ Cassandra Droogan         Name:   Cassandra Droogan       
Title:   Vice President              By:   /s/ Nupur Kumar         Name:   Nupur
Kumar        Title:   Associate   

15



--------------------------------------------------------------------------------



 



         

            FIFTH THIRD BANK, as a Lender
      By:   /s/ Randall S. Wolffis         Name:   Randall S. Wolffis       
Title:   Vice President   

16



--------------------------------------------------------------------------------



 



         

            WELLS FARGO BANK, NATIONAL ASSOCIATION, as a Lender
      By:   /s/ Scott Bjelde         Name:   Scott Bjelde        Title:   Senior
Vice President   

17



--------------------------------------------------------------------------------



 



         

            THE BANK OF NOVA SCOTIA, as a Lender
      By:   /s/ Thane Rattew         Name:   Thane Rattew        Title:  
Managing Director   

18



--------------------------------------------------------------------------------



 



         

            BAYERISCHE LANDESBANK, as a Lender
      By:   /s/ John Gregory         Name:   John Gregory        Title:   Vice
President              By:   /s/ Annette Schmidt         Name:   Annette
Schmidt        Title:   First Vice President   

19



--------------------------------------------------------------------------------



 



         

            HUNTINGTON NATIONAL BANK, as a Lender
      By:   /s/ Mark Wilson         Name:   Mark Wilson        Title:   Senior
Vice President   

20



--------------------------------------------------------------------------------



 



         

            GOLDMAN SACHS CREDIT PARTNERS, L.P., as a Lender
      By:   /s/ Mark Walton         Name:   Mark Walton        Title:  
Authorized Signatory   

21



--------------------------------------------------------------------------------



 



         

            SUMITOMO MITSUI BANKING CORP., as a Lender
      By:   /s/ Masakazu Hasegawa n         Name:   Masakazu Hasegawa       
Title:   Joint General Manager     

22



--------------------------------------------------------------------------------



 



COMMITMENT SCHEDULE

          Lender   Commitment
CITIBANK, N.A.
  $ 19,125,000  
UNION BANK OF CALIFORNIA, N.A.
  $ 19,125,000  
BARCLAYS BANK PLC
  $ 19,125,000  
JPMORGAN CHASE BANK, N.A.
  $ 19,125,000  
WACHOVIA BANK, NATIONAL ASSOCIATION
  $ 19,125,000  
MERRILL LYNCH BANK USA
  $ 19,125,000  
BNP PARIBAS
  $ 15,375,000  
SUNTRUST BANK
  $ 15,375,000  
UBS LOAN FINANCE LLC
  $ 15,375,000  
DEUTSCHE BANK TRUST COMPANY AMERICAS
  $ 15,375,000  
KEYBANK NATIONAL ASSOCIATION
  $ 11,250,000  
COMERICA BANK
  $ 11,250,000  
LASALLE BANK MIDWEST, N.A.
  $ 11,250,000  
CREDIT SUISSE, CAYMAN ISLANDS BRANCH
  $ 11,250,000  
FIFTH THIRD BANK
  $ 11,250,000  
WELLS FARGO BANK, NATIONAL ASSOCIATION
  $ 11,250,000  
THE BANK OF NOVA SCOTIA
  $ 11,250,000  
BAYERISCHE LANDESBANK
  $ 11,250,000  
HUNTINGTON NATIONAL BANK
  $ 11,250,000  
GOLDMAN SACHS CREDIT PARTNERS L.P.
  $ 11,250,000  
SUMITOMO MITSUI BANKING CORP.
  $ 11,250,000  

 



--------------------------------------------------------------------------------



 



PRICING SCHEDULE

                              Applicable ABR   Applicable   Commitment Specified
Rating   Margin   Eurodollar Margin   Fee Rate
Baa2/BBB/BBB or higher
    0.00 %     0.50 %     0.15 %
Baa3/BBB-/BBB-
    0.00 %     0.75 %     0.175 %
Ba1/BB+/BB+
    0.00 %     1.00 %     0.20 %
Ba2/BB/BB
    0.25 %     1.25 %     0.25 %
Ba3/BB-/BB-
    0.50 %     1.50 %     0.30 %
Below Ba3/BB-/BB-
    1.00 %     2.00 %     0.50 %

“Specified Rating” shall be determined as follows:

(a)   If each of Moody’s, S&P or Fitch shall issue a rating (a “Facility
Rating”) of the obligations of the Borrower under the Facility, the Specified
Rating shall be:

  (i)   If all such Facility Ratings are the same, such Facility Ratings;    
(ii)   If two of such Facility Ratings are the same, such Facility Ratings; and
    (ii)   If all such Facility Ratings are different, the middle of such
Facility Ratings.

(b)   If only two of Moody’s, S&P or Fitch shall issue a Facility Rating, the
Specified Rating shall be the higher of such Facility Ratings; provided, that if
a split of greater than one ratings category occurs between such Facility
Ratings, the Specified Rating shall be the ratings category that is one category
below the higher of such Facility Ratings.

(c)   If only one of Moody’s, S&P or Fitch shall issue a Facility Rating, the
Specified Rating shall be such Facility Rating.

(d)   If (I) none of Moody’s, S&P or Fitch shall issue a Facility Rating and
(II) any of Moody’s, S&P or Fitch shall issue a Debt Rating, the Specified
Rating shall be the ratings category that is one category above the Specified
Rating determined pursuant to the clauses (a)-(c) above as if such Debt Rating
were a Facility Rating.

(c)   If none of Moody’s, S&P or Fitch shall issue either a Facility Rating or a
Debt Rating, the Specified Rating shall be Ba3/BB-/BB-.

 



--------------------------------------------------------------------------------



 



EXHIBIT A
FORM OF NOTICE OF BORROWING
[Date]
Citicorp USA, Inc., as Administrative
   Agent for the Lenders parties to the
   Credit Agreement referred to below
Attention:                                        
Ladies and Gentlemen:
          The undersigned, CMS Energy Corporation (the “Borrower”), refers to
the Seventh Amended and Restated Credit Agreement, dated as of April 2, 2007 (as
amended, modified or supplemented from time to time, the “Credit Agreement”, the
terms defined therein and not otherwise defined herein being used herein as
therein defined), among CMS Energy Corporation, the Lenders named therein and
Citicorp USA, Inc., as Administrative Agent and as Collateral Agent, and hereby
gives you notice, irrevocably, pursuant to Section 3.01 of the Credit Agreement
that the undersigned hereby requests a Borrowing under the Credit Agreement, and
in that connection sets forth below the information relating to such Borrowing
(the “Proposed Borrowing”) as required by Section 3.01(a) of the Credit
Agreement:
          (i) The Business Day of the Proposed Borrowing is
                    , 20___.
          (ii) The Type of Loans comprising the Proposed Borrowing is [ABR
Loans] [Eurodollar Rate Loans],
          (iii) The aggregate amount of the Proposed Borrowing is
$                    .
          [(iv) The initial Interest Period for each Loan made as part of the
Proposed Borrowing is_months.]’ 1
          The undersigned hereby acknowledges that the delivery of this Notice
of Borrowing shall constitute a representation and warranty by the Borrower
that, on the date of the Proposed Borrowing, the statements contained in
Sections 6.02(a) and 6.03(a) of the Credit Agreement are true.

                  Very truly yours,    
 
                CMS ENERGY CORPORATION    
 
           
 
  By        
 
           
 
      Name:    
 
      Title:    

 

1   To be included for a Proposed Borrowing comprised of Eurodollar Rate Loans.

Ex. A-1

 



--------------------------------------------------------------------------------



 



EXHIBIT B
FORM OF NOTICE OF CONVERSION
[Date]
Citicorp USA, Inc., as Administrative
   Agent for the Lenders parties to the
   Credit Agreement referred to below
Attention:                                         
Ladies and Gentlemen:
          The undersigned, CMS Energy Corporation (the “Borrower’”), refers to
the Seventh Amended and Restated Credit Agreement, dated as of April 2, 2007 (as
amended, modified or supplemented from time to time, the “Credit Agreement”, the
terms defined therein and not otherwise defined herein being used herein as
therein defined), among CMS Energy Corporation, the Lenders named therein and
Citicorp USA, Inc., as Administrative Agent and as Collateral Agent, and hereby
gives you notice, irrevocably, pursuant to Section 3.02 of the Credit Agreement
that the undersigned hereby requests a Conversion of certain of its Loans under
the Credit Agreement, and in that connection sets forth below the information
relating to such Conversion (the “Proposed Conversion”) as required by
Section 3.02 of the Credit Agreement:
          (i) The Business Day of the Proposed Conversion is
                    , 20___.
          (ii) The Type of Loans comprising the Proposed Conversion is [ABR
Loans] [Eurodollar Rate Loans].
          (iii) The aggregate amount of the Proposed Conversion is
$                    .
          (iv) The Type of Loans to which such Loans are proposed to be
Converted is [ABR Loans] [Eurodollar Rate Loans].
          (v) The Interest Period for each Loan made as part of the Proposed
Conversion is_month(s). 1
     The undersigned hereby certifies that the Borrower’s request for the
Proposed Conversion is made in compliance with Sections 3.02, 3.03 and 3.04 of
the Credit Agreement. [The undersigned hereby acknowledges that the delivery of
this Notice of Conversion shall constitute a representation and warranty by the
Borrower that, on the date of the Proposed Conversion, (i) the statements
contained in Section 6.02(a) of the Credit Agreement are true and (ii) no
Default has occurred and is continuing] 2.

              Very truly yours,

CMS ENERGY CORPORATION
 
       
 
  By    
 
       
 
      Name:
 
      Title:

 

1   Delete for ABR Loans.   2   Delete if Conversion is into ABR Loans.

Ex. B-1

 



--------------------------------------------------------------------------------



 



EXHIBIT C
FORM OF OPINION OF
JAMES BRUNNER, ESQ., COUNSEL TO THE BORROWER
See attached.
Ex. C-1

 



--------------------------------------------------------------------------------



 



[CMS Energy Logo]

         
 
  General Offices:   Tel: (517) 788-1257
 
  One Energy Plaza   Fax: (517) 788-1761
 
  Jackson, Ml 49201   e-Mail: jebrunner@cmsenergy.com

JAMES E. BRUNNER
Senior Vice President and
General Counsel

[April 2, 2007]
Citicorp USA, Inc.,
as Administrative Agent and Collateral Agent
and
The Lenders listed on Schedule 1
attached hereto
Re:      $300,000,000 Seventh Amended and Restated Credit Agreement
Dear Ladies and Gentlemen:
          I am Senior Vice President and General Counsel of CMS Energy
Corporation, a Michigan corporation (“CMS”). I have represented CMS in
connection with the Seventh Amended and Restated Credit Agreement, dated as of
the date hereof (the “Credit Agreement”), among CMS as the Borrower, the Lenders
(as defined therein), Citicorp USA, Inc. as Administrative Agent and as
Collateral Agent (in such capacity, the “Collateral Agent”).
          This opinion is delivered to you pursuant to Section 6.01(a)(viii)(A)
of the Credit Agreement. Capitalized terms used herein that are defined in, or
by reference in, the Credit Agreement have the meanings assigned to such terms
therein, or by reference therein, unless otherwise defined herein. The Uniform
Commercial Code, as in effect in the State of Michigan on the date hereof, is
referred to herein as the ‘TJCC-” Terms used herein that are defined in
Article 9 of the UCC and not otherwise defined herein have the meanings assigned
to such terms therein, “Applicable Contracts” mean those agreements or
instruments set forth on Schedule II attached hereto.
          In connection with this opinion, I, or another attorney admitted to
the Bar in the State of Michigan in the CMS Legal Department have
(i) investigated such questions of law, and (ii) examined originals, or
certified, conformed or reproduction copies, of such agreements, instruments,
documents and records of CMS, such certificates of public officials and such
other documents, as I have deemed necessary or appropriate for the purposes of
this opinion. I, or another attorney admitted to the Bar in the State of
Michigan in the CMS Legal Department have examined, among other documents, the
following (each dated the date hereof unless otherwise noted):
          (a) the Credit Agreement;
          (b) the Fourth Amended and Restated Pledge and Security Agreement,
dated as of December 8, 2003, made by CMS in favor of the Collateral Agent on
behalf of and for the ratable benefit of the Lenders, as

 



--------------------------------------------------------------------------------



 



supplemented by the Pledge Supplement related thereto, dated as of the date
hereof, executed by CMS in favor of the Collateral Agent (the “Pledge
Agreement”-):
          (c) copies of the following financing statements:
               (i) Two (2) financing statements on a UCC-1 Form (and the related
filings made on a UCC-3 Amendment Form) naming “CMS Energy Corporation” as
debtor and “Citicorp USA, Inc., as Collateral Agent” as secured party
(collectively, the “CMS Pre-Closing Financing Statements”), copies of which are
attached hereto as Exhibit A, which CMS Pre-Closing Financing Statements have
been filed in the Office of the Secretary of State of the State of Michigan (the
“Michigan Filing Office”);
               (ii) Two (2) financing statements on a UCC-3 Amendment Form
related to the CMS Pre-Closing Financing Statements, copies of which are
attached hereto as Exhibit B (the “CMS Post-Closing Financing Statements” and,
collectively with the CMS Pre-Closing Financing Statements, the “CMS Amended
Financing Statements”);
               (iii) Ten (10) financing statements on a UCC-1 Form (and the
related filings made on a UCC-3 Termination Form) naming each of the Subsidiary
Grantors as debtor and “Citicorp USA, Inc., as Collateral Agent” as secured
party (collectively, the “Subsidiary Pre-Closing Financing Statements”), copies
of which are attached hereto as Exhibit C, which Subsidiary Pre-Closing
Financing Statements have been filed in the Michigan Filing Office. The
Subsidiary Pre-Closing Financing Statements and the CMS Pre-Closing Financing
Statements are collectively referred to herein as the “Pre-Closing Financing
Statements;” and
               (iv) Ten (10) financing statements on a UCC-3 Termination Form
related to the Subsidiary Pre-Closing Financing Statements, copies of which are
attached hereto as Exhibit D (the “Subsidiary Post-Closing Financing Statements”
and, collectively with the Subsidiary Pre-Closing Financing Statements, the
“Subsidiary Amended Financing Statements”). The Subsidiary Post-Closing
Financing Statements and the CMS Post-Closing Financing Statements are
collectively referred to herein as the “Post-Closing Financing Statements.” The
Subsidiary Amended Financing Statements and the CMS Amended Financing Statements
are collectively referred to herein as the “Amended Financing Statements.”
          The documents referred to in items (a) and (b) above are referred to
herein collectively as the “Documents”.
          In all such examinations, we have assumed the legal capacity of all
natural persons, the genuineness of all signatures of parties (other than the
signatures of the officers of CMS), the authenticity of original and certified
documents and the conformity to original or certified copies of all copies
submitted to me as conformed or facsimile, electronic or photostatic copies.
          To the extent it may be relevant to the opinions expressed herein, I
have assumed (i) that all of the parties to the Documents (other than CMS) are
validly existing and in good standing under the laws of their respective
jurisdictions of organization and have the power and authority to execute (if
applicable) and deliver the Documents, to perform their obligations thereunder
and to consummate the transactions contemplated thereby, (ii) that the Documents
have been duly authorized, executed (if applicable) and delivered by all of the
parties thereto (other than CMS), and constitute valid and binding obligations
of all the

 



--------------------------------------------------------------------------------



 



parties thereto (other than CMS), and (iii) each of the CMS Pre-Closing
Financing Statements remains duly effective and of record in the Michigan Filing
Office and no continuation partial release, asset or amendment financing
statement with respect thereto has been filed.
          Based upon the foregoing, and subject to the limitations,
qualifications and assumptions set forth herein, I am of the opinion that:
          1. CMS is a corporation duly organized, validly existing and in good
standing under the laws of the State of Michigan.
          2. CMS has the requisite corporate power, and has taken all corporate
action necessary to authorize it, to execute and deliver each of the Documents
to which it is a party and to perform its obligations thereunder and to grant
the security interests pursuant to the Pledge Agreement.
          3. CMS has duly executed and delivered each of the Documents to which
it is a party. CMS has duly authorized the filing of the Amended Financing
Statements.
          4. The execution, delivery and performance by CMS of each of the
Documents to which it is a party (including the granting of the security
interests pursuant to the Pledge Agreement), each in accordance with its terms:
          (a) does not require under the federal laws of the United States of
America or the laws of the State of Michigan any filing or registration by CMS
with, or approval or consent to CMS of, any governmental agency or regulatory
body of the United States of America or the State of Michigan that has not been
made or obtained and is in full force and effect except, as applicable, (i) to
perfect security interests thereunder, and (ii) pursuant to securities and other
laws that may be applicable to the disposition of any Collateral subject
thereto;
          (b) does not contravene any provision of the articles of incorporation
of CMS or the bylaws of CMS;
          (c) does not violate any law, or regulation of any governmental agency
or regulatory body, of the United States of America or the State of Michigan
applicable to CMS or its property;
          (d) does not breach, violate or cause a default under, or require the
approval or consent of any person (other than any consent or approval which has
been obtained and is in full force and effect on the date hereof) pursuant to,
the Applicable Contracts or violate any court decree or order binding upon CMS
or its property; and
          (e) does not result in or require the creation or imposition of any
lien other than the security interests created by the Pledge Agreement (except
as otherwise contemplated by the terms of the Credit Agreement).
          5. CMS is not an “investment company” within the meaning of the
Investment Company Act of 1940, as amended.

 



--------------------------------------------------------------------------------



 



          6. The shares and other equity interests listed on Exhibit “A” to the
Pledge Agreement or on Schedule I to the applicable supplement thereto
(collectively, the “Pledged Interests”) are owned of record and, to my
knowledge, beneficially, by CMS. The Pledged Interests have been duly authorized
and validly issued and are fully paid and non-assessable.
          7. The Pre-Closing Financing Statements are in appropriate form and
have been duly filed in the Michigan Filing Office. The Post-Closing Financing
Statements are in appropriate form for filing in the Michigan Filing Office.
Upon filing of the Post-Closing Financing Statements, the Collateral Agent shall
have perfected security interests in the portion of the Collateral described in
the Amended Financing Statements to the extent that security interests in such
Collateral may be perfected by filing financing statements in the State of
Michigan under Article 9 of the UCC.
          The opinions set forth above are subject to the following
qualifications:
          (A) I am admitted to the Bar in the State of Michigan. The opinions
set forth herein are limited to the laws of the State of Michigan and, solely
with respect to the opinions expressed in paragraphs 5(a), (c) and (d) and 6
above, the federal laws of the United States of America.
          (B) In rendering the opinions expressed above, I express no opinion as
to the applicability or effect of Section 548 of the United States Bankruptcy
Code (the “Bankruptcy Code”) or any fraudulent transfer or comparable provision
of state law on the Documents or any transactions contemplated thereby.
          (C) In rendering the opinions expressed above, I express no opinion as
to the applicability or effect of Section 547 of the Bankruptcy Code or any
comparable provision of state law on the Documents or any transaction
contemplated thereby.
          (D) 1 express no opinion with respect to (i) the laws, rules,
regulations, ordinances, administrative decisions or orders of any county, town
or municipality or governmental subdivision or agency thereof, (ii) state
securities or blue sky laws or (hi) any state tax laws.
          (E) The opinions set forth in paragraph 8 above are subject to each of
the qualifications, limitations, exceptions and exclusions set forth in
Article 9 of the UCC (including but not limited to (i) limitations on the
continued perfection of security interests in proceeds under Section 9-315 of
the UCC, and (ii) the rights of certain buyers or holders of property
constituting Collateral to take such property free of any security interest in
favor of the Collateral Agent as provided in Section 9-331 of the UCC).
          (F) I have not made any examination of, and express no opinion with
respect to (and to the extent relevant have assumed the accuracy and sufficiency
of), (i) except as expressly set forth in paragraphs 5(e) and 8 above, the
existence, creation, validity, attachment or perfection of any lien on the
Collateral, and (ii) the priority of any lien on the Collateral thereon. I call
to your attention the fact that Section 552 of the Bankruptcy Code limits the
extent to which property acquired by a debtor after the commencement of a case
under the Bankruptcy Code may be subject to a security interest arising from a
security agreement entered into by such debtor before the commencement of such
case.
          (G) I express no opinion as to any security interest or the perfection
thereof of any Collateral excluded from, or not governed by, Article 9 of the
UCC. I call your attention to the following:

 



--------------------------------------------------------------------------------



 



               (i) under Section 547 of the Bankruptcy Code, a security interest
that is deemed transferred within the relevant period set forth in
Section 547(b)(4) of the Bankruptcy Code may be avoidable under certain
circumstances;
               (ii) under Section 8-303 of the UCC, a “protected purchaser” (as
defined in such Section 8-303) of a security, or of an interest therein, may
acquire its interest in such security free of any adverse claim thereto;
               (iii) I express no opinion herein as to whether the Collateral
Agent, any Lender or any other Person may be a “holder in due course” (as
defined in the UCC) of any applicable negotiable instrument, or a holder to whom
any applicable negotiable document of title has been duly negotiated; and
               (iv) a purchaser may obtain priority over or take free of a
perfected security interest under Section 440.9516(4) of the UCC; and a security
interest perfected by filing may be junior to a security interest that was
perfected by an earlier effective filing mis-indexed by the applicable UCC
filing officer.
          (H) I express no opinion as to the enforceability of any Document.
          (I) I assume no obligation to revise or supplement this opinion letter
after the date hereof for any reason, including in the event applicable laws are
changed in any respect by legislative action, judicial decision or otherwise.
          (J) With regard to the opinion set forth in paragraph 5(d), I do not
express any opinion as to whether the execution, delivery or performance by CMS
of any Document will constitute a violation of, or a default under, any
covenant, restriction or provision that requires a determination with respect to
financial ratios or financial tests or any aspect of the financial condition or
results of operations of CMS.
          This opinion is being furnished only to you in connection with the
Documents and is solely for your benefit and is not to be used, circulated,
quoted or otherwise referred to for any other purpose or relied upon by any
other person or entity for any purpose without my prior written consent;
provided, that each assignee of a Lender that hereafter becomes a Lender under
the Credit Agreement pursuant to Section 11.07 thereof may rely on this opinion
with the same effect as if it were originally addressed to such assignee and
delivered on the date hereof. The opinions expressed above are based solely on
factual matters in existence as of, and the transactions occurring on, the date
hereof and laws and regulations in effect on the date hereof, and we assume no
obligation to revise or supplement this opinion letter should such factual
matters change or other transactions occur or should such laws or regulations be
changed by legislative or regulatory action, judicial decision or otherwise.

         
 
  Very truly yours.      
 
       
 
 
 
James E. Brunner,
Senior Vice President and General
     Counsel of CMS Energy Corporation    

 



--------------------------------------------------------------------------------



 



SCHEDULE I
Lenders
[Citibank, N.A.
Union Bank of California, N.A.
Barclays Bank PLC
JPMorgan Chase Bank, N.A.
Wachovia Bank, National Association
Merrill Lynch Bank USA
Bank of America, N.A.
BNP Paribas
Credit Suisse, Cayman Islands Branch
Deutsche Bank Trust Company Americas
KeyBank National Association
Morgan Stanley Bank
Comerica Bank
Standard Federal Bank
UBS Loan Finance LLC
Allied Irish Banks, P.L.C.]
[TO BE UPDATED]

 



--------------------------------------------------------------------------------



 



SCHEDULE II
Applicable Contracts
     1. Indenture dated as of September 15, 1992, between CMS Energy Corporation
and NBD Bank, as Trustee (in the form filed as an exhibit to CMS Energy
Corporation’s Form S-3 filed May 1, 1992), together with each of the following
Supplemental Indentures (each in the forms filed as exhibits to various of CMS
Energy Corporation’s Securities and Exchange Commission filings):
Supplement No. 7 dated as of January 25, 1999
Supplement No. 10 dated as of October 12, 2000
Supplement No. 11 dated as of March 29, 2001
Supplement No. 12 dated as of July 2, 2001
Supplement No. 13 dated as of July 16, 2003
Supplement No. 14 dated as of July 17, 2003
Supplement No. 15 dated as of September 29, 2004
Supplement No. 16 dated as of December 16, 2004
Supplement No. 17 dated as of December 13, 2004
Supplement No. 18 dated as of January 19, 2005
Supplement No. 19 dated as of December 13, 2005
     2. Indenture dated as of June 1, 1997, between CMS Energy Corporation and
The Bank of New York, as trustee (in the form filed as an exhibit to CMS Energy
Corporation’s Form 8-K filed July 1, 1997), together with each of the following
Supplemental Indentures (each in the forms filed as exhibits to various of CMS
Energy Corporation’s Securities and Exchange Commission filings):
Supplement No. 1 dated as of June 20, 1997

 



--------------------------------------------------------------------------------



 



EXHIBIT D
FORM OF OPINION OF
SIDLEY AUSTIN LLP,
SPECIAL COUNSEL TO THE ADMINISTRATIVE AGENT
See attached.
Ex. D-l



--------------------------------------------------------------------------------



 



[Sidley Logo]

                 
SIDLEY AUSTIN LLP
  Sidley Austin LLP   Beijing   Geneva   San Fracisco
S1DLEY AUSTIN
  787 Seventh Avenue   Brussels   Hong Kong   Shanghai
 
  New York, NY 10019   Chicao   London   Singapore
 
  (212) 839 5300   Dallas   Los Angeles   Tokyo
 
  (212) 839 55B9 FAX   Frankfurt   New York   Washington DC      
          Founded 1866
     

April 2, 2007
The parties listed on Schedule I hereto
     Re: Seventh Amended and Restated Credit Agreement, dated as of April 2,
2007, among CMS Energy Corporation, as the Borrower, the Lenders party thereto,
and Citicorp USA, Inc., as Administrative Agent
Ladies and Gentlemen:
     We have acted as special New York counsel to Citicorp USA, inc., as
Administrative Agent, in connection with the execution and delivery of the
Seventh Amended and Restated Credit Agreement, dated as of April 2, 2007 (the
“Credit Agreement”), by and among CMS Energy Corporation, a Michigan corporation
(the “Borrower”), the Lenders party thereto (the “Lenders”) and Citicorp USA,
Inc., as Administrative Agent (in such capacity, the “Administrative Agent”).
This opinion letter is furnished to you at the request of the Administrative
Agent. Capitalized terms used herein without definition have the meanings
assigned to such terms in the Credit Agreement.
     In furnishing this opinion letter, we have examined and relied upon
originals or copies, certified or otherwise identified to our satisfaction as
being true copies, of the Credit Agreement and such other instruments,
documents, corporate and other records and certificates of officers of the
Borrower and certificates (including certificates of government officials) as we
have deemed necessary or appropriate as a basis for the opinion set forth
herein.
     We have conducted such examinations of taw as we have deemed necessary or
appropriate as the basis for the opinion set forth below. We have relied upon,
and assumed the truth and accuracy of, all certificates, documents and records
supplied to us by the Borrower and of the representations and warranties of the
Borrower in the Credit Agreement with respect to the factual matters set forth
therein, and we have assumed the legal capacity of all natural persons, the
genuineness of all signatures, the authenticity of all documents submitted to us
as originals, the conformity to original documents of all documents submitted to
us as certified or photostatic copies, and the authenticity of the originals of
such documents, and the truth and accuracy of all certificates of public
officials.
     In rendering the opinion set forth herein, we have assumed, with your
permission, that;
     (a) each party to the Credit Agreement is validly existing and in good
standing under the laws of its jurisdiction of organization and has the
requisite power and authority to execute, deliver and perform its obligations
under the Credit Agreement;
     (b) the execution and delivery of the Credit Agreement has been duly
authorized by all necessary corporate action and proceedings on the part of each
party thereto; the Credit Agreement has been duly executed and delivered by each
party thereto; and the Credit Agreement constitutes the valid and binding
obligation of each of the parties thereto, enforceable against such parties in
accordance with their respective terms (except that no such assumption is made
with respect to the Borrower to the extent set forth in opinion paragraph 1
below); and
     (c) the execution, delivery and performance of the Credit Agreement by the
Borrower do not require any action or approval by any governmental agency or
private party except for those which have been taken or obtained (except that no
such assumption is made with respect to the Borrower to the extent set forth in
opinion paragraph 3 below), do not violate any provision of law applicable to
the Borrower (except that no such assumption is made with respect to the
Borrower to the extent set forth in opinion paragraph 2 below), and do not
conflict with, result in a breach of or constitute a default under the charter
or other organizational document, code of regulations or by-laws of the Borrower
or any indenture, agreement, or other instrument to which the Borrower is a
party or by which the Borrower is bound.
Our opinion set forth below is also subject to the qualification that we express
no opinion as to the effect of (i) compliance or non-compliance by any party to
the Credit Agreement with any state, federal, foreign or other

 



--------------------------------------------------------------------------------



 



laws or regulations applicable to it (except that no such assumption is made
with respect to the Borrower to the extent set forth in opinion paragraph 2
below), or with any provision of the Credit Agreement, (ii) the legal or
regulatory status or the nature of the business of any party to the Credit
Agreement, or (iii) the failure of any party to the Credit Agreement to be
authorized to do business in any jurisdiction.
     On the basis of the foregoing, and in reliance thereon, and subject to the
limitations, qualifications, assumptions and exceptions set forth herein, we are
of the opinion that:
     1. The Credit Agreement constitutes the valid and binding obligation of the
Borrower, enforceable against the Borrower in accordance with its terms.
     2. The execution and delivery by the Borrower of, and performance of its
obligations under, the Credit Agreement will not violate any Applicable Law
applicable to the Borrower.
     3. The execution and delivery by the Borrower of, and the performance by
the Borrower of its obligations under, the Credit Agreement do not require any
approval by or filing with any governmental authority under any Applicable Law
applicable to the Borrower.
     Our opinion is subject to the following qualifications:
     (i) The enforceability of the Credit Agreement is subject to (a) applicable
bankruptcy, insolvency, reorganization, fraudulent conveyance, fraudulent
transfer, moratorium or other similar laws affecting creditors’ rights
generally, (b) general principles of equity (regardless of whether enforcement
is sought in equity or at law), including equitable limitations on the
availability of remedies, and concepts of materiality, reasonableness, good
faith and fair dealing; and (c) the possible judicial application of foreign
laws and foreign governmental or judicial action affecting creditors’ rights.
     (ii) Certain of the remedial provisions, including but not limited to
waivers with respect to the exercise of remedies against the collateral,
contained in the Credit Agreement may be unenforceable in whole or in part, but
the inclusion of such provisions should not affect the validity of the other
provisions of the Credit Agreement; and, subject to the other limitations,
qualifications, assumptions and exceptions set forth herein, the Credit
Agreement contains adequate provisions for enforcing payment of the obligations
of the Borrower under the Credit Agreement.
     (iii) The enforceability of Section 11.04 of the Credit Agreement (and any
similar provisions contained in the Credit Agreement) may be limited by
(a) laws, rules or regulations (including federal or state securities laws,
rules or regulations) rendering unenforceable indemnification contrary to any
such laws, rules or regulations and the public policy underlying such laws,
rules or regulations, (b) laws limiting the enforceability of provisions
exculpating or exempting a party from, or requiring indemnification of a party
against, or contribution to a party with respect to, liability for its own gross
negligence, misconduct or bad faith or the gross negligence, misconduct or bad
faith of its agent and (c) laws requiring collection and enforcement costs
(including fees and disbursements of counsel) to be reasonable.
     (iv) We express no opinion as to the enforceability of any provision of the
Credit Agreement that purports to establish or may be construed to establish any
evidentiary standards.

 



--------------------------------------------------------------------------------



 



     (v) We express no opinion as to the enforceability of provisions in the
Credit Agreement to the effect that terms may not be waived or modified except
in writing.
(vi) We express no opinion as to (a) the effect of the laws of any jurisdiction
in which the Administrative Agent or any Lender is located (other than the laws
of the State of New York) that limit the interest, fees or other charges the
Administrative Agent or such Lender may impose, (b) Section 4.08 of the Credit
Agreement, the third and fifth sentences of Section 11.07(b) of the Credit
Agreement and Section 11.10 of the Credit Agreement (other than the first
sentence thereof} or (c) powers of attorney. In connection with the provisions
of the Credit Agreement which relate to forum selection (notwithstanding any
waiver of any objection to venue in any court or of any objection that a court
is an inconvenient forum), we note that, under 28 U.S.C. §1404(a), a United
States District Court has discretion to remove from one United States District
Court to another, or dismiss, an action and can exercise such discretion sua
sponte.
     Our opinion is premised upon there not being any extrinsic agreements or
understandings among the parties to the Credit Agreement that would modify or
interpret the terms of the Credit Agreement or the respective rights or
obligations of the parties thereunder.
     The foregoing opinion is limited to the Applicable Laws of the State of New
York and the Applicable Laws of the United States of America. “Applicable Laws”
means those New York State and United States Federal laws, rules and
regulations, as applicable, which, in our experience, without having made any
special investigation as to the applicability of any specific law, rule or
regulation, are normally applicable to transactions of the type contemplated by
the Credit Agreement.
     This opinion letter is being given on the basis of the law in effect, and
facts and circumstances existing, as of the date hereof, and we assume no
obligation to update or supplement this opinion letter to reflect any facts or
circumstances which may hereafter come to our attention with respect to the
matters discussed herein, including any changes in applicable law which may
hereafter occur.
     This opinion letter is being furnished only to you in connection with the
execution and delivery of the Credit Agreement and is solely for your benefit
and may not be relied upon by you for any other purpose or relied upon by any
other person, firm or entity for any purpose or used, circulated, quoted or
otherwise referred to for any purpose without our prior express written consent,
except that each Person who becomes a Lender party to the Credit Agreement in
accordance with Section 11.07(b) thereof may rely on this opinion letter as if
addressed to such Person on the date hereof. Notwithstanding the foregoing, you
may disclose this opinion letter (i) to prospective successors and permitted
assigns of the addressees hereof, and (ii) to regulatory authorities having
jurisdiction over any of the addressees hereof or their successors and permitted
assigns, in each case without our prior consent.
Very truly yours,

 



--------------------------------------------------------------------------------



 



SCHEDULE 1
LIST OF ADDRESSEES
Citicorp USA, Inc., as Administrative Agent
Citibank, N.A.
Union Bank of California, N.A.
Barclays Bank PLC
JPMorgan Chase Bank, N.A.
Wachovia Bank, National Association
Merrill Lynch Bank USA
BNP Paribas
SunTrust Bank
UBS Loan Finance LLC
Deutsche Bank Trust Company Americas
Keybank National Association
Comerica Bank
LaSalle Bank Midwest, N.A.
Credit Suisse, Cayman Islands Branch
Fifth Third Bank
Wells Fargo Bank, National Association
The Bank of Nova Scotia
Bayerische Landesbank
Huntington National bank
Goldman Sachs Credit Partners L.P.
Sumitomo Mitsui Banking Corp.

 



--------------------------------------------------------------------------------



 



EXHIBIT E
COMPUTATIONS USED BY COMPANY
IN DETERMINING COMPLIANCE WITH COVENANTS
CONTAINED IN SECTIONS 8.01(i) and 8.01(j)
(Capitalized terms used herein and not otherwise defined shall have the meanings
ascribed thereto in the Seventh Amended and Restated Credit Agreement, dated as
of April 2, 2007 among CMS Energy Corporation, the Lenders named therein and
Citicorp USA, Inc., as Administrative Agent and as Collateral Agent.)

                      I.   SECTION 8.01(i) (Consolidated Leverage Ratio)        
 
                        (i)   Consolidated Debt (See worksheet set forth on
Schedule 1 hereto)   $                    
 
                        (ii)   Consolidated EBITDA        
 
                   
 
      (a)   Pretax Operating Income (1), plus   $                      
 
      (b)   Consolidated depreciation, depletion and amortization of the
Borrower and its Subsidiaries, plus   $                    
 
                   
 
      (c)   Consolidated non-cash write-offs and writedowns contained in Pretax
Operating Income, plus   $                    
 
                   
 
      (d)   Non-cash gains or losses on mark-to-market valuation of contracts  
$                    
 
                   
 
          Consolidated EBITDA   $                    
 
                        (iii)   Consolidated Leverage Ratio (i/ii)  
                    
 
                            Maximum Ratio — Section 8.01(i)     7.00  
 
                    II.   SECTION 8.01(j) (Cash Dividend Coverage Ratio)        
 
                        (i)   Cash Dividend Income        
 
                   
 
      (a)   Cash Dividend Income, plus   $                    
 
                   
 
      (b)   amounts received by the Borrower pursuant to the Tax Sharing
Agreement, plus   $                    
 
                   
 
      (c)   the lesser of (i) 25% of the Net Proceeds received by the Borrower
from the sale, assignment or other disposition (but not the lease or license) of
any property, including without limitation any sale of capital stock or other
equity interest in any of the Borrower’s direct or indirect Subsidiaries, during
such period and (ii) $150,000,000   $                    
 
                   
 
          Total Cash Dividend Income   $                    
 
                        (ii)   Interest Expense        
 
                   
 
      (a)   interest expense accrued by the Borrower in respect of all Debt (2),
plus   $                    
 
                   
 
      (b)   cash United States federal income taxes paid by the Borrower, minus
  $                    
 
                   
 
      (c)   cash interest income received by the Borrower from Persons other
than any Subsidiary of the Borrower, minus   $                    

 



--------------------------------------------------------------------------------



 



                     
 
      (d)   all amounts received by the Borrower from its Subsidiaries and
Affiliates constituting reimbursement of interest expense and commitment,
guaranty and letter of credit charges of the Borrower to such Subsidiary or
Affiliate   $                    
 
                   
 
          Total Interest Expense   $                    
 
                        (iii)   Cash Dividend Income/Interest Expense Ratio
((i)/(ii))   $                    
 
                            Minimum Ratio — Section 8.01(j)   1.20

III. Project Finance Debt (3)
IV. Support Obligations (4)
 

(1)   Shall not include any operating income attributable to revenues of
Consumers which are dedicated to the repayment of the Securitized Bonds.   (2)  
To exclude amounts specified in clause (ii)(A) of Section 8.01 (j)   (3)   Set
forth all Project Finance Debt of any Consolidated Subsidiary and the Borrower’s
Ownership Interest in such Consolidated Subsidiary.   (4)   Set forth all
Support Obligations of the Borrower of the types described in clauses (iv) and
(v) of the definition of Support Obligations (whether or not each such Support
Obligation or the primary obligation so supported is fixed, conclusively
determined or reasonably quantifiable) unless such Support Obligation is
previously disclosed as “Consolidated Debt” pursuant to Section I above.

Ex. E-1

 



--------------------------------------------------------------------------------



 



Schedule 1
to
Exhibit E
Computation of Consolidated Debt

         
(i)
  Aggregate debt (as such term is construed in accordance with GAAP) of the
Borrower and Consolidated Subsidiaries, minus   $                    
 
       
(ii)
  any Junior Subordinated Debt owned by any Hybrid Preferred Securities
Subsidiary, minus   $                    

         
(iii)
  any guaranty by the Borrower of payments with respect to any Hybrid Preferred
Securities, minus   $                    
 
       
(iv)
  any Hybrid Equity Securities, minus   $                    
 
       
(v)
  any Mandatorily Convertible Securities, minus   $                    
 
       
(vi)
  any Project Finance Debt of the Borrower or any Consolidated Subsidiary, minus
  $                    
 
       
(vii)
  the principal amount of any Securitized Bonds   $                    
 
       
 
  Consolidated Debt   $                    

Ex. E-4

 



--------------------------------------------------------------------------------



 



EXHIBIT F
FORM OF LENDER ASSIGNMENT
     This Assignment and Assumption (the “Assignment and Assumption”) is dated
as of the Effective Date set forth below and is entered into by and between
[Insert name of Assignor], (the “Assignor”) and [Insert name of Assignee] (the
“Assignee”). Capitalized terms used but not defined herein shall have the
meanings given to them in the Credit Agreement identified below (as amended, the
“Credit Agreement”), receipt of a copy of which is hereby acknowledged by the
Assignee. The Terms and Conditions set forth in Annex 1 attached hereto are
hereby agreed to and incorporated herein by reference and made a part of this
Assignment and Assumption as if set forth herein in full.
For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Terms and Conditions and the
Credit Agreement, as of the Effective Date inserted by the Administrative Agent
as contemplated below, the interest in and to all of the Assignor’s rights and
obligations in its capacity as a Bank under the Credit Agreement and any other
documents or instruments delivered pursuant thereto that represents the amount
and percentage interest identified below of all of the Assignor’s outstanding
rights and obligations under the respective facilities identified below
(including without limitation, to the extent permitted to be assigned under
applicable law, all claims (including without limitation contract claims, tort
claims, malpractice claims, statutory claims and all other claims at law or in
equity), suits, causes of action and any other right of the Assignor against any
Person whether known or unknown arising under or in connection with the Credit
Agreement, any other documents or instruments delivered pursuant thereto or the
loan transactions governed thereby) (the “Assigned Interest”). Such sale and
assignment is without recourse to the Assignor and, except as expressly provided
in this Assignment and Assumption, without representation or warranty by the
Assignor.
          1 Assignor:                                         
          2. Assignee:                                          [and is an
affiliate of Assignor]
          3. Borrower: CMS ENERGY CORPORATION
          4. Administrative Agent: Citicorp USA, Inc., as the Administrative
Agent under the Credit Agreement.
          5. Credit Agreement: Seventh Amended and Restated Credit Agreement,
dated as of April 2, 2007, among CMS Energy Corporation, the Lenders party
thereto and Citicorp USA, Inc., as Administrative Agent and as Collateral Agent.
          6. Assigned Interest:

                              Aggregate Unpaid Principal     Unpaid Principal  
  Percentage Assigned of   [Commitment   Amount of Loans for all     Amount of
Loans     Aggregate Unpaid Principal   Assigned]   Lenders *     Assigned *    
Amount of Loans (1)  
r$ i
  $       $         %  
7.
  Trade Date:                 2  

          7. Trade Date:                                          (2)
          Effective Date:           , 20___ [TO BE INSERTED BY ADMINISTRATIVE
AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER BY THE
ADMINISTRATIVE AGENT]
     The terms set forth in this Assignment and Assumption are hereby agreed to:

                  ASSIGNOR
[NAME OF ASSIGNOR]    
 
           
 
  By:        
 
     
 
      Title:    
 
                ASSIGNEE
[NAME OF ASSIGNEE]    
 
           
 
  By:        
 
     
 
      Title:    

[Consented to and] (3) Accepted:
CITICORP USA, INC., as Administrative Agent

         
By:
       
Title:
 
 
   

 

*   Amount to be adjusted by the counterparties to take into account any
payments or prepayments made between the Trade Date and the Effective Date.  
(1)   Set forth, to at least 9 decimals, as a percentage of the Loans of all
Lenders thereunder.   (2)   Insert if satisfaction of minimum amounts is to be
determined as of the Trade Date.   (3)   To be added only if the consent of the
Administrative Agent is required by Section 11.07 of the Credit Agreement.

Ex. F-1

 



--------------------------------------------------------------------------------



 



ANNEX 1
TERMS AND CONDITIONS FOR
ASSIGNMENT AND ASSUMPTION
1. Representations and Warranties.

  1.1   Assignor. The Assignor represents and warrants that (i) it is the legal
and beneficial owner of the Assigned Interest, (ii) the Assigned Interest is
free and clear of any lien, encumbrance or other adverse claim and (iii) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby. Neither the Assignor nor any of its officers, directors,
employees, agents or attorneys shall be responsible for (i) any statements,
warranties or representations made in or in connection with the Credit Agreement
or any other Loan Document, (ii) the execution, legality, validity,
enforceability, genuineness, sufficiency, perfection, priority, collectability,
or value of the Loan Documents or any collateral thereunder, (iii) the financial
condition of the Borrower, any of its Subsidiaries or Affiliates or any other
Person obligated in respect of any Loan Document, (iv) the performance or
observance by the Borrower, any of its Subsidiaries or Affiliates or any other
Person of any of their respective obligations under any Loan Document,
(v) inspecting any of the property, books or records of the Borrower or (vi) any
mistake, error of judgment, or action taken or omitted to be taken in connection
with the Loans or the Loan Documents.     1.2   Assignee. The Assignee
(a) represents and warrants that (i) it has full power and authority, and has
taken all action necessary, to execute and deliver this Assignment and
Assumption and to consummate the transactions contemplated hereby and to become
a Bank under the Credit Agreement, (ii) from and after the Effective Date, it
shall be bound by the provisions of the Credit Agreement as a Bank thereunder
and, to the extent of the Assigned Interest, shall have the obligations of a
Bank thereunder, (iii) agrees that its payment instructions and notice
instructions are as set forth in Schedule 1 to this Assignment and Assumption,
(iv) confirms that none of the funds, monies, assets or other consideration
being used to make the purchase and assumption hereunder are “plan assets” as
defined under ERISA and that its rights, benefits and interests in and under the
Loan Documents will not be “plan assets” under ERISA, (v) agrees to indemnify
and hold the Assignor harmless against all losses, costs and expenses
(including, without limitation, reasonable attorneys’ fees) and liabilities
incurred by the Assignor in connection with or arising in any manner from the
Assignee’s non-performance of the obligations assumed under this Assignment and
Assumption, (vi) it has received a copy of the Credit Agreement, together with
copies of financial statements and such other documents and information as it
has deemed appropriate to make its own credit analysis and decision to enter
into this Assignment and Assumption and to purchase the Assigned Interest on the

Ex. F-3





--------------------------------------------------------------------------------



 



basis of which it has made such analysis and decision independently and without
reliance on the Administrative Agent or any other Bank, and (vii) attached as
Schedule 1 to this Assignment and Assumption is any documentation required to be
delivered by the Assignee with respect to its tax status pursuant to the terms
of the Credit Agreement, duly completed and executed by the Assignee and
(b) agrees that (i) it will, independently and without reliance on the
Administrative Agent, the Assignor or any other Bank, and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action under the Loan
Documents and (ii) it will perform in accordance with their terms all of the
obligations which by the terms of the Loan Documents are required to be
performed by it as a Bank.
2. Payments. The Assignee shall pay the Assignor, on the Effective Date, the
amount agreed to by the Assignor and the Assignee. From and after the Effective
Date, the Administrative Agent shall make all payments in respect of the
Assigned Interest (including payments of principal, interest, fees and other
amounts) to the Assignor for amounts which have accrued to but excluding the
Effective Date and to the Assignee for amounts which have accrued from and after
the Effective Date.
3. General Provisions. This Assignment and Assumption shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Assumption. This Assignment and Assumption shall be governed
by, and construed in accordance with, the law of the State of New York.

 



--------------------------------------------------------------------------------



 



Schedule 1   
Administrative Details Form
Deal Name: CMS Energy Corporation
General Information
Your Institutions Legal Name:
Tax Withholding:
Note: To avoid the potential of having interest income withheld, all investors
must deliver all current and appropriate tax forms.
Tax ID #:
Sub-Allocation: (United States only)
Note: If your institution is sub-allocating its allocation, please fill out the
information below. Additionally, an administrative detail form is required for
each legal entity. Execution copies (e.g. Credit Agreement/Assignment Agreement)
will be sent for signature to the Sub-Allocation Contact below.

     
Sub-Allocated Amount:
  $                                                            
Signing Credit Agreement?
        Yes                 No
Coming In Via Assignment?
        Yes                  No

Sub-Allocation Contact:

             
 
      NAME:    
Address:
          E-mail:
 
           
City:
  State:       Phone #:
Postal Code:
  Country:       Fax#:

Business/Credit Matters (Responsible for trading and credit approval process of
the deal)) Primary:

             
 
      NAME:    
Address:
          E-mail:
 
           
City:
  State:       Phone #:
Postal Code:
  Country:       Fax#:

Backup:

             
 
      NAME:    
Address:
          E-mail:
 
           
City:
  State:       Phone #:
Postal Code:
  Country:       Fax#:

Admin Details can be submitted online, via Citigroup’s Global Loans Web Site.
Send an e-mail to oploanswebadmin@ssmb.com with your contact information and the
deal name to request a user ID/password to submit/modify Admin Details online.

 



--------------------------------------------------------------------------------



 



Administrative Details Form
Admin/Operations Matters: (Responsible for interest, fee, principal payment,
borrowing, & pay-dawns)

Primary:

             
 
      NAME:    
Address:
          E-mail:
 
           
City:
  State:       Phone #:
Postal Code:
  Country:       Fax#:

Backup:

             
 
      NAME:    
Address:
          E-mail:
 
           
City:
  State:       Phone #:
Postal Code:
  Country:       Fax#:

Closing Contact: (Responsible for Deal Closing matters)

             
 
      NAME:    
Address:
          E-mail:
 
           
City:
  State:       Phone #:
Postal Code:
  Country:       Fax#:

Disclosure Contact: (Receives disclosure materials, such as financial reports,
via our web site)

             
 
      NAME:    
Address:
          E-mail:
 
           
City:
  State:       Phone #:
Postal Code:
  Country:       Fax#:

Admin Details can be submitted online, via Citigroup’s Global Loans Web Site.
Send an e-mail to oploanswebadmin@ssmb.com with your contact information and the
deal name to request a user ID/password to submit/modify Admin Details online.

 



--------------------------------------------------------------------------------



 



Administrative Details Form
Routing Instructions

                  Routing Instructions for this deal:            
 
      Correspondent Bank:        
 
  City:   State:   Account Name:    
 
  Postal Code:       Account^:    
 
  Payment Type:       Benef. Acct. Name:    
 
  oFed   oABA oCHIPS   Benef. Acct. #:   Reference:
 
  ABA/CHIPS #:          
Attention:

Administrative Agent Information

          Bank Loans Syndication — Administrative Agent Contact   Administrative
Agent
Wiring Instructions
 
       
Name:
  [                                        ]   Citibank, NA
Telephone:
  [                                        ]  
[                                ]
Fax:
  [                                        ]   Acct Name: [          ]
Address:
  [                                        ]   Acct #: [                  ]
 
  [                                        ]    
 
  [                                        ]    

Initial Funding Standards: libor - Fund 2 days after rates are set
Admin Details can be submitted online, via Citigroup’s Global Loans Web Site.
Send an e-mail to .oploanswebadmin@ssmb.com with your contact information and
the deal name to request a user ID/password to submit/modify Admin Details
online.

 



--------------------------------------------------------------------------------



 



EXHIBIT G
TERMS OF SUBORDINATION
(Junior Subordinated Debt)
ARTICLE_
SUBORDINATION
          Section ___.1 Applicability of Article; Securities Subordinated to
Senior Indebtedness, (a) This Article ___ shall apply only to the Securities of
any series which, pursuant to Section ___, are expressly made subject to this
Article. Such Securities are referred to in this Article ___ as “Subordinated
Securities.”
          (b) The Issuer covenants and agrees, and each Holder of Subordinated
Securities by his acceptance thereof likewise covenants and agrees, that the
indebtedness represented by the Subordinated Securities and the payment of the
principal and interest, if any, on the Subordinated Securities is subordinated
and subject in right, to the extent and in the manner provided in this Article,
to the prior payment in full of all Senior Indebtedness.
          “Senior Indebtedness” means the principal of and premium, if any, and
interest on the following, whether outstanding on the date hereof or thereafter
incurred, created or assumed: (i) indebtedness of the Issuer for money borrowed
by the Issuer (including purchase money obligations) or evidenced by debentures
(other than the Subordinated Securities), notes, bankers7 acceptances or other
corporate debt securities, or similar instruments issued by the Issuer; (ii) all
capital lease obligations of the Issuer; (iii) all obligations of the Issuer
issued or assumed as the deferred purchase price of property, all conditional
sale obligations of the Issuer and all obligations of the Issuer under any title
retention agreement (but excluding trade accounts payable arising in the
ordinary course of business); (iv) obligations with respect to letters of
credit; (v) all indebtedness of others of the type referred to in the preceding
clauses (i) through (iv) assumed by or guaranteed in any manner by the Issuer or
in effect guaranteed by the Issuer; (vi) all obligations of the type referred to
in clauses (i) through (v) above of other persons secured by any lien on any
property or asset of the Issuer (whether or not such obligation is assumed by
the Issuer), except for (1) any such indebtedness that is by its terms
subordinated to or pari passu with the Subordinated Notes, as the case may be,
including all other debt securities and guaranties in respect of those debt
securities, issued to any other trusts, partnerships or other entities
affiliated with the Issuer which act as a financing vehicle of the Issuer in
connection with the issuance of preferred securities by such entity or other
securities which rank pari passu with, or junior to, the Preferred Securities,
and (2) any indebtedness between or among the Issuer and its affiliates: and/or
(vii) renewals, extensions or refiindings of any of the indebtedness referred to
in the preceding clauses unless, in the case of any particular indebtedness,
renewal, extension or refunding, under the express provisions of the instrument
creating or evidencing the same or the assumption or guarantee of the same, or
pursuant to which the same is outstanding, such indebtedness or such renewal,
extension or refunding thereof is not superior in right of payment to the
Subordinated Securities.
          This Article shall constitute a continuing obligation to all Persons
who, in reliance upon such provisions become holders of, or continue to hold,
Senior Indebtedness, and such provisions are made for the benefit of the holders
of Senior Indebtedness, and such holders are made obligees hereunder and they
and/or each of them may enforce such provisions.
          Section ___.2 Issuer Not to Make Payments with Respect to Subordinated
Securities in Certain Circumstances, (a) Upon the maturity of any Senior
Indebtedness by lapse of time, acceleration or otherwise, all principal thereof
and premium and interest thereon shall first be paid in full, or such payment
duly provided for in cash in a manner satisfactory to the holders of such Senior
Indebtedness, before any payment is made on account of the principal of, or
interest on, Subordinated Securities or to acquire any Subordinated Securities
or on account of any sinking fund provisions of any Subordinated Securities
(except payments made in capital stock of the Issuer or in warrants, rights or
options to purchase or acquire capital stock of the Issuer, sinking fund
payments made in Subordinated Securities acquired by the Issuer before the
maturity of such Senior Indebtedness, and payments made through the exchange of
other debt obligations of the Issuer for such Subordinated Securities in
accordance with the terms of such Subordinated Securities, provided that such
debt obligations are subordinated to Senior Indebtedness at least to the extent
that the Subordinated Securities for which they are exchanged are so
subordinated pursuant to this
Article ___).
          (b) Upon the happening and during the continuation of any default in
payment of the principal of, or interest on, any Senior Indebtedness when the
same becomes due and payable or in the event any judicial proceeding shall be
pending with respect to any such default, then, unless and until such default
shall have been cured or waived or shall have ceased to exist, no payment shall
be made by the Issuer with respect to the principal of, or interest on,
Subordinated Securities or to acquire any Subordinated Securities or on

 



--------------------------------------------------------------------------------



 



account of any sinking fund provisions of Subordinated Securities (except
payments made in capital stock of the Issuer or in warrants, rights, or options
to purchase or acquire capital stock of the Issuer, sinking fund payments made
in Subordinated Securities acquired by the Issuer before such default and notice
thereof, and payments made through the exchange of other debt obligations of the
Issuer for such Subordinated Securities in accordance with the terms of such
Subordinated Securities, provided that such debt obligations are subordinated to
Senior Indebtedness at least to the extent that the Subordinated Securities for
which they are exchanged are so subordinated pursuant to this
Article ___).
          (c) In the event that, notwithstanding the provisions of this Section
___.2, the Issuer shall make any payment to the Trustee on account of the
principal of or interest on Subordinated Securities, or on account of any
sinking fund provisions of such Securities, after the maturity of any Senior
Indebtedness as described in Section ___.2(a) above or after the happening of a
default in payment of the principal of or interest on any Senior Indebtedness as
described in Section ___.2(b) above, then, unless and until all Senior
Indebtedness which shall have matured, and all premium and interest thereon,
shall have been paid in full (or the declaration of acceleration thereof shall
have been rescinded or annulled), or such default shall have been cured or
waived or shall have ceased to exist, such payment (subject to the provisions of
Sections ___.6 and ___.7) shall be held by the Trustee, in trust for the benefit
of, and shall be paid forthwith over and delivered to, the holders of such
Senior Indebtedness (pro rata as to each of such holders on the basis of the
respective amounts of Senior Indebtedness held by them) or their representative
or the trustee under the indenture or other agreement (if any) pursuant to which
such Senior Indebtedness may have been issued, as their respective interests may
appear, for application to the payment of all such Senior Indebtedness remaining
unpaid to the extent necessary to pay the same in full in accordance with its
terms, after giving effect to any concurrent payment or distribution to or for
the holders of Senior Indebtedness. The Issuer shall give prompt written notice
to the Trustee of any default in the payment of principal of or interest on any
Senior Indebtedness.
          Section ___.3 Subordinated Securities Subordinated to Prior Payment of
All Senior Indebtedness on Dissolution, Liquidation or Reorganization of Issuer.
Upon any distribution of assets of the Issuer in any dissolution, winding up,
liquidation or reorganization of the Issuer (whether voluntary or involuntary,
in bankruptcy, insolvency or receivership proceedings or upon an assignment for
the benefit of creditors or otherwise):
          (a) the holders of all Senior Indebtedness shall first be entitled to
receive payments in full of the principal thereof and premium and interest due
thereon, or provision shall be made for such payment, before the Holders of
Subordinated Securities are entitled to receive any payment on account of the
principal of or interest on such Securities;
          (b) any payment or distribution of assets of the Issuer of any kind or
character, whether in cash, property or securities (other than securities of the
Issuer as reorganized or readjusted or securities of the Issuer or any other
corporation provided for by a plan of reorganization or readjustment the payment
of which is subordinate, at least to the extent provided in this Article ___
with respect to Subordinated Securities, to the payment in full without
diminution or modification by such plan of all Senior Indebtedness), to which
the Holders of Subordinated Securities or the Trustee on behalf of the Holders
of Subordinated Securities would be entitled except for the provisions of this
Article ___ shall be paid or delivered by the liquidating trustee or agent or
other person making such payment or distribution directly to the holders of
Senior Indebtedness or their representative, or to the trustee under any
indenture under which Senior Indebtedness may have been issued (pro rata as to
each such holder, representative or trustee on the basis of the respective
amounts of

 



--------------------------------------------------------------------------------



 



unpaid Senior Indebtedness held or represented by each), to the extent necessary
to make payment in full of all Senior Indebtedness remaining unpaid, after
giving effect to any concurrent payment or distribution or provision thereof to
the holders of such Senior Indebtedness; and
          (c) in the event that notwithstanding the foregoing provisions of this
Section ___.3, any payment or distribution of assets of the Issuer of any kind
or character, whether in cash, property or securities (other than securities of
the Issuer as reorganized or readjusted or securities of the Issuer or any other
corporation provided for by a plan of reorganization or readjustment the payment
of which is subordinate, at least to the extent provided in this Article ___
with respect to Subordinated Securities, to the payment in full without
diminution or modification by such plan of all Senior Indebtedness), shall be
received by the Trustee or the Holders of the Subordinated Securities on account
of principal of or interest on the Subordinated Securities before all Senior
Indebtedness is paid in full, or effective provision made for its payment, such
payment or distribution (subject to the provisions of Section ___.6 and ___.7)
shall be received and held in trust for and shall be paid over to the holders of
the Senior Indebtedness remaining unpaid or unprovided for or their
representative, or to the trustee under any indenture under which such Senior
Indebtedness may have been issued (pro rata as provided in subsection
(b) above), for application to the payment of such Senior Indebtedness until all
such Senior Indebtedness shall have been paid in full, after giving effect to
any concurrent payment or distribution or provision therefor to the holders of
such Senior Indebtedness.
          The Issuer shall give prompt written notice to the Trustee of any
dissolution, winding up, liquidation or reorganization of the Issuer.
          The consolidation of the Issuer with, or the merger of the Issuer
into, another corporation or the liquidation or dissolution of the Issuer
following the conveyance or transfer of its property as an entirety, or
substantially as an entirety, to another corporation upon the terms and
conditions provided for in Article___ hereof shall not be deemed a dissolution,
winding up, liquidation or reorganization for the purposes of this Section ___.3
if such other corporation shall, as a part of such consolidation, merger,
conveyance or transfer, comply with the conditions stated such in Article.
          Section ___.4 Holders of Subordinated Securities to be Subrogated to
Right of Holders of Senior Indebtedness. Subject to the payment in full of all
Senior Indebtedness, the Holders of Subordinated Securities shall be subrogated
to the rights of the holders of Senior Indebtedness to receive payments or
distributions of assets of the Issuer applicable to the Senior Indebtedness
until all amounts owing on Subordinated Securities shall be paid in full, and
for the purposes of such subrogation no payments or distributions to the holders
of the Senior Indebtedness by or on behalf of the Issuer or by or on behalf of
the Holders of Subordinated Securities by virtue of this Article ___ which
otherwise would have been made to the Holders of Subordinated Securities shall,
as between the Issuer, its creditors other than holders of Senior Indebtedness
and the Holders of Subordinated Securities, be deemed to be payment by the
Issuer to or on account of the Senior Indebtedness, it being understood that the
provisions of this Article ___ are and are intended solely for the purpose of
defining the relative rights of the Holders of the Subordinated Securities, on
the one hand, and the holders of the Senior Indebtedness, on the other hand.
          Section ___.5 Obligation of the Issuer Unconditional. Nothing
contained in this Article ___ or elsewhere in this Indenture or in any
Subordinated Security is intended to or shall impair, as among the Issuer, its
creditors other than holders of Senior Indebtedness and the Holders of
Subordinated Securities, the obligation of the Issuer, which is absolute and
unconditional, to pay to the Holders of Subordinated Securities

 



--------------------------------------------------------------------------------



 



the principal of, and interest on, Subordinated Securities as and when the same
shall become due and payable in accordance with their terms, or is intended to
or shall affect the relative rights of the Holders of Subordinated Securities
and creditors of the Issuer other than the holders of the Senior Indebtedness,
nor shall anything herein or therein prevent the Trustee or the Holder of any
Subordinated Security from exercising all remedies otherwise permitted by
applicable law upon default under this Indenture, subject to the rights, if any,
under this Article ___ of the holders of Senior Indebtedness in respect of cash,
property or securities of the Issuer received upon the exercise of any such
remedy. Upon any payment or distribution of assets of the Issuer referred to in
this Article ___, the Trustee and Holders of Subordinated Securities shall be
entitled to rely upon any order or decree made by any court of competent
jurisdiction in which such dissolution, winding up, liquidation or
reorganization proceedings are pending, or, subject to the provisions of Section
___ and ___, a certificate of the receiver, trustee in bankruptcy, liquidating
trustee or agent or other Person making such payment or distribution to the
Trustee or the Holders of Subordinated Securities, for the purposes of
ascertaining the Persons entitled to participate in such distribution, the
holders of the Senior Indebtedness and other indebtedness of the Issuer, the
amount thereof or payable thereon, the amount or amounts paid or distributed
thereon and all other facts pertinent thereto or to this Article ___.
          Nothing contained in this Article ___ or elsewhere in this Indenture
or in any Subordinated Security is intended to or shall affect the obligation of
the Issuer to make, or prevent the Issuer from making, at any time except during
the pendency of any dissolution, winding up, liquidation or reorganization
proceeding, and, except as provided in subsections (a) and (b) of Section ___.2,
payments at any time of the principal of, or interest on, Subordinated
Securities.
          Section ___.6 Trustee Entitled to Assume Payments Not Prohibited in
Absence of Notice. The Issuer shall give prompt written notice to the Trustee of
any fact known to the Issuer which would prohibit the making of any payment or
distribution to or by the Trustee in respect of the Subordinated Securities.
Notwithstanding the provisions of this Article ___ or any provision of this
Indenture, the Trustee shall not at any time be charged with knowledge of the
existence of any facts which would prohibit the making of any payment or
distribution to or by the Trustee, unless at least two Business Days prior to
the making of any such payment, the Trustee shall have received written notice
thereof from the Issuer or from one or more holders of Senior Indebtedness or
from any representative thereof or from any trustee therefor, together with
proof satisfactory to the Trustee of such holding of Senior Indebtedness or of
the authority of such representative or trustee; and, prior to the receipt of
any such written notice, the Trustee, subject to the provisions of Sections ___
and ___, shall be entitled to assume conclusively that no such facts exist. The
Trustee shall be entitled to rely on the delivery to it of a written notice by a
Person representing himself to be a holder of Senior Indebtedness (or a
representative or trustee on behalf of the holder) to establish that such notice
has been given by a holder of Senior Indebtedness (or a representative of or
trustee on behalf of any such holder). In the event that the Trustee determines,
in good faith, that further evidence is required with respect to the right of
any Person as a holder of Senior Indebtedness to participate in any payments or
distribution pursuant of this Article ___, the Trustee may request such Person
to furnish evidence to the reasonable satisfaction of the Trustee as to the
amount of Senior Indebtedness held by such Person, as to the extent to which
such Person is entitled to participate in such payment or distribution, and as
to other facts pertinent to the rights of such Person under this Article ___,
and if such evidence is not furnished, the Trustee may defer any payment to such
Person pending judicial determination as to the right of such Person to receive
such payment. The Trustee, however, shall not be deemed to owe any fiduciary
duty to the holders of Senior Indebtedness and nothing in this Article ___ shall
apply to claims of, or payments to, the Trustee under or pursuant to Section
___.

 



--------------------------------------------------------------------------------



 



          Section ___.7 Application by Trustee of Monies or Government
Obligations Deposited with It. Money or Government Obligations deposited in
trust with the Trustee pursuant to and in accordance with Section ___ shall be
for the sole benefit of Securityholders and, to the extent allocated for the
payment of Subordinated Securities, shall not be subject to the subordination
provisions of this Article ___, if the same are deposited in trust prior to the
happening of any event specified in Section ___.2. Otherwise, any deposit of
monies or Government Obligations by the Issuer with the Trustee or any paying
agent (whether or not in trust) for the payment of the principal of, or interest
on, any Subordinated Securities shall be subject to the provisions of Section
___.1,___.2 and ___.3 except that, if prior to the date on which by the terms of
this Indenture any such monies may become payable for any purposes (including,
without limitation, the payment of the principal of, or the interest, if any, on
any Subordinated Security) the Trustee shall not have received with respect to
such monies the notice provided for in Section ___.6, then the Trustee or the
paying agent shall have full power and authority to receive such monies and
Government Obligations and to apply the same to the purpose for which they were
received, and shall not be affected by any notice to the contrary which may be
received by it on or after such date. This Section ___.7 shall be construed
solely for the benefit of the Trustee and paying agent and, as to the first
sentence hereof, the Securityholders, and shall not otherwise effect the rights
of holders of Senior Indebtedness.
          Section ___.8 Subordination Rights Not Impaired by Acts or Omissions
of Issuer or Holders of Senior Indebtedness. No rights of any present or future
holders of any Senior Indebtedness to enforce subordination as provided herein
shall at any time in any way be prejudiced or impaired by any act or failure to
act on the part of the Issuer or by any act or failure to act, in good faith, by
any such holders or by any noncompliance by the Issuer with the terms of this
Indenture, regardless of any knowledge thereof which any such holder may have or
be otherwise charged with.
          Without in any way limiting the generality of the foregoing paragraph,
the holders of Senior Indebtedness of the Issuer may, at any time and from time
to time, without the consent of or notice to the Trustee or the Holders of the
Subordinated Securities, without incurring responsibility to the Holders of the
Subordinated Securities and without impairing or releasing the subordination
provided in this Article ___ or the obligations hereunder of the Holders of the
Subordinated Securities to the holders of such Senior Indebtedness, do any one
or more of the following: (i) change the manner, place or terms of payment or
extend the time of payment of or renew or alter, such Senior Indebtedness, or
otherwise amend or supplement in any manner such Senior Indebtedness or any
instrument evidencing the same or any agreement under which such Senior
Indebtedness is outstanding; (ii) sell, exchange, release or otherwise deal with
any property pledged, mortgaged or otherwise securing such Senior Indebtedness;
(iii) release any Person liable in any manner for the collection for such Senior
Indebtedness; and (iv) exercise or refrain from exercising any rights against
the Issuer, as the case may be, and any other Person.
          Section ___.9 Securityholders Authorize Trustee to Effectuate
Subordination of Securities. Each Holder of Subordinated Securities by his
acceptance thereof authorizes and expressly directs the Trustee on his behalf to
take such action as may be necessary or appropriate to effectuate the
subordination provided in this Article ___ and appoints the Trustee his
attorney-in-fact for such purpose, including in the event of any dissolution,
winding up, liquidation or reorganization of the Issuer (whether in bankruptcy,
insolvency or receivership proceedings or upon an assignment for the benefit of
creditors or otherwise) the immediate filing of a claim for the unpaid balance
of his Subordinated Securities in the form required in said proceedings and
causing said claim to be approved. If the Trustee does not file a proper claim
or proof of debt in the form required in such proceeding prior to 30 days before
the expiration of the time to file such claim or claims, then

 



--------------------------------------------------------------------------------



 



the holders of Senior Indebtedness have the right to file and are hereby
authorized to file an appropriate claim for and on behalf of the Holders of said
Securities.
          Section ___.10 Right of Trustee to Hold Senior Indebtedness. The
Trustee in its individual capacity shall be entitled to all of the rights set
forth in this Article ___ in respect of any Senior Indebtedness at any time held
by it to the same extent as any other holder of Senior Indebtedness, and nothing
in this Indenture shall be construed to deprive the Trustee of any of its rights
as such holder.
          With respect to the holders of Senior Indebtedness of the Issuer, the
Trustee undertakes to perform or to observe only such of its covenants and
obligations as are specifically set forth in this Article ___. and no implied
covenants or obligations with respect to the holders of such Senior Indebtedness
shall be read into this Indenture against the Trustee. The Trustee shall not be
deemed to owe any fiduciary duty to the holders of such Senior Indebtedness and,
subject to the provisions of Sections ___.2 and ___.3, the Trustee shall not be
liable to any holder of such Senior Indebtedness if it shall pay over or deliver
to Holders of Subordinated Securities, the Issuer or any other Person money or
assets to which any holder of such Senior Indebtedness shall be entitled by
virtue of this Article ___ or otherwise.
          Section ___.11 Article ___ Not to Prevent Events of Defaults. The
failure to make a payment on account of principal or interest by reason of any
provision in this Article ___ shall not be construed as preventing the
occurrence of an Event of Default under Section ___.

 



--------------------------------------------------------------------------------



 



EXHIBIT H
TERMS OF SUBORDINATION
(Guaranty of Hybrid Preferred Securities)
          SECTION ___. This Guarantee will constitute an unsecured obligation of
the Guarantor and will rank subordinate and junior in right of payment to all
other liabilities of the Guarantor and pari passu with any guarantee now or
hereafter entered into by the Guarantor in respect of the securities
representing common beneficial interests in the assets of the Issuer or of any
preferred or preference stock of any affiliate of the Guarantor.
Ex. H-1



--------------------------------------------------------------------------------



 



EXHIBIT I
BORROWER PLEDGE AGREEMENT
See attached.
Ex. I-1



--------------------------------------------------------------------------------



 



EXECUTION COPY
CMS ENERGY
FOURTH AMENDED AND RESTATED PLEDGE AND SECURITY AGREEMENT
     THIS FOURTH AMENDED AND RESTATED PLEDGE AND SECURITY AGREEMENT (this
“Security Agreement), dated as of April 2, 2007, is made by CMS ENERGY
CORPORATION, a corporation organized and existing under the laws of the State of
Michigan (the “Grantor”), to CITICORP USA, INC. (“CUSA”), as Collateral Agent
(the “Collateral Agent”) for the lenders (the “Lenders”) parties to the Credit
Agreement (as hereinafter defined).
PRELIMINARY STATEMENTS
     (1) The Grantor has previously entered into that certain Third Amended and
Restated Pledge and Security Agreement, dated as of December 8, 2003 (said
Agreement, as amended or otherwise modified from time to time prior to the date
hereof, being the “Existing Security Agreement”), in connection with that
certain Fourth Amended and Restated Credit Agreement, dated as of December 8,
2003, among the Grantor, CMS Enterprises Company, CUSA, as Administrative Agent
and as Collateral Agent, and the Lenders named therein (said Agreement, as
subsequently restated as the Sixth Amended and Restated Credit Agreement, dated
as of May 18, 2005 and as further amended prior to the date hereof, the
“Existing Credit Agreement’).
     (2) The Grantor, CUSA, as Administrative Agent and as Collateral Agent, and
the Lenders have agreed to amend and restate the Existing Credit Agreement
pursuant to that certain Seventh Amended and Restated Credit Agreement, dated as
the date hereof (as amended, restated, supplemented or otherwise modified from
time to time, the “Credit Agreement7).
     (3) The Grantor is the owner of the Collateral described in Exhibit “A”
hereto.
     (4) It is a condition precedent to the effectiveness of the Credit
Agreement that the Grantor shall have made the pledge contemplated by this
Agreement.
     (5) It is the intention of the parties hereto that this Security Agreement
be merely an amendment and restatement of the Existing Security Agreement and
not constitute a novation of the grants of security or the obligations
thereunder.
     NOW, THEREFORE, in consideration of the premises and in order to induce the
Lenders to make Extensions of Credit under the Credit Agreement, the Grantor
hereby agrees with the Collateral Agent, for its benefit and the ratable benefit
of the other Secured Parties, that the Existing Security Agreement is amended
and restated in its entirety as follows:

 



--------------------------------------------------------------------------------



 



ARTICLE I
DEFINITIONS
     1.1. Terms Defined in Credit Agreement. All capitalized terms used herein
and not otherwise defined shall have the meanings assigned to such terms in the
Credit Agreement.
     1.2. Terms Defined in New York Uniform Commercial Code. Terms defined in
the New York UCC which are not otherwise defined in this Security Agreement are
used herein as defined in the New York UCC.
     1.3. Definitions of Certain Terms Used Herein. As used in this Security
Agreement, in addition to the terms defined in the Preliminary Statements, the
following terms shall have the following meanings:
     “Accounts” shall have the meaning set forth in Article 9 of the New York
UCC.
     “Article” means a numbered article of this Security Agreement, unless
another document is specifically referenced.
     “Collateral means the Investment Property described on Exhibit “A” and the
proceeds (including Stock Rights) and products thereof, together with records
related thereto.
     “Contro” shall have the meaning set forth in Article 8 or, if applicable,
in Section 9-104, 9-105, 9-106 or 9-107 of Article 9 of the New York UCC.
     ‘“Default” means an event which but for the lapse of time or the giving of
notice, or both, would constitute an Event of Default.
     “Event of Default” means an event described in Section 5.1.
     “Exhibit” refers to a specific exhibit to this Security Agreement, unless
another document is specifically referenced.
     “Investment Property” shall have the meaning set forth in Article 9 of the
New York UCC.
     “Lenders” means the lenders party to the Credit Agreement and their
successors and assigns.
     “New York UCC means the New York Uniform Commercial Code as in effect from
time to time.
     “Permitted Liens” means the Liens permitted to be created, incurred or
assumed or otherwise to exist pursuant to Section 8.02(a) of the Credit
Agreement.
     “Section” means a numbered section of this Security Agreement, unless
another document is specifically referenced.
     “Secured Obligations” means any and all existing and future indebtedness,
obligations and liabilities of every kind, nature and character, direct or
indirect, absolute or contingent (including all renewals, extensions and
modifications thereof and all reasonable and reimbursable fees, costs and
expenses incurred by any Secured Party in connection with the preparation,
administration, collection or enforcement thereof), of

 



--------------------------------------------------------------------------------



 



the Grantor to any Secured Party, arising under or pursuant to this Security
Agreement, the Credit Agreement and any other Loan Document.
     “Secured Parties’ — means the Collateral Agent, the Administrative Agent
and each Lender.
     “Security” has the meaning set forth in Article 8 of the New York UCC.
     “Stock Rights” means any securities, dividends or other distributions and
any other right or property which the Grantor shall receive or shall become
entitled to receive for any reason whatsoever with respect to, in substitution
for or in exchange for any securities or other ownership interests in a
corporation, partnership, joint venture or limited liability company
constituting Collateral and any securities, any right to receive securities and
any right to receive earnings, in which the Grantor now has or hereafter
acquires any right, issued by an issuer of such securities.
     The foregoing definitions shall be equally applicable to both the singular
and plural forms of the defined terms.
ARTICLE II
GRANT OF SECURITY INTEREST
     The Grantor hereby pledges, assigns and grants to the Collateral Agent, on
behalf of and for the ratable benefit of the Secured Parties, a security
interest in all of the Grantor’s right, title and interest, whether now owned or
hereafter acquired, in and to the Collateral to secure the prompt and complete
payment and performance of the Secured Obligations, provided, however, that the
principal amount of the Secured Obligations secured by the security interests
granted pursuant to this Security Agreement shall not exceed an amount that
would cause all secured Indebtedness of Grantor outstanding on the date hereof
to exceed 5% of the “Consolidated Net Tangible Assets” (as defined in the
Twelfth Supplemental Indenture dated as of July 2, 2001 between the Grantor and
Bank One Trust Company, N.A. (successor to NBD Bank) with respect to the
Grantor’s original Indenture dated as of September 15, 1992) as of the date
hereof.
ARTICLE III
REPRESENTATIONS AND WARRANTIES
     The Grantor represents and warrants to the Collateral Agent and the other
Secured Parties that:
     3.1. Title, Authorization. Validity and Enforceability. The Grantor has
good and valid rights in or the power to transfer the Collateral and title to
the Collateral with respect to which it has purported to grant a security
interest hereunder, free and clear of all Liens (other than Permitted Liens),
and has full power and authority to grant to the Collateral Agent the security
interest in such Collateral pursuant hereto. The execution and delivery by the
Grantor of this Security Agreement has been duly authorized by proper corporate
or other proceedings, and this Security Agreement constitutes a legal, valid and
binding obligation of the Grantor and creates a security interest which is
enforceable against the Grantor in all now owned and hereafter acquired
Collateral. When financing statements (or appropriate amendments to existing
filings) have been filed in the appropriate offices against the Grantor in the
locations listed on Exhibit “B”, the Collateral

 



--------------------------------------------------------------------------------



 



Agent will have a fully perfected first priority security interest in the
Collateral in which a security interest may be perfected by filing.
     3.2. Conflicting Laws and Contracts. The execution, delivery and
performance by the Grantor of this Security Agreement (i) are within the
Grantor’s powers, (ii) have been duly authorized by all necessary corporate or
other organizational action or proceedings and (iii) do not and will not (A)
require any consent or approval of the stockholders (or other applicable holder
of equity) of the Grantor (other than such consents and approvals which have
been obtained and are in full force and effect), (B) violate my provision of the
charter or by-laws (or other comparable constitutive documents) of the Grantor
or of law, (C) violate any legal restriction binding on or affecting the
Grantor, (D) result in a breach of, or constitute a default under, any indenture
or loan or credit agreement or any other agreement, lease or instrument to which
the Grantor is a party or by which it or its properties may be bound or
affected, or (E) result in or require the creation of any Lien (other than
pursuant to the Loan Documents as defined in the Credit Agreement) upon or with
respect to any of its properties.
     3.3. Type and Jurisdiction of Organization. The Grantor is a corporation
organized under the laws of the State of Michigan.
     3.4. Pledged Securities. Exhibit “A” sets forth a complete and accurate
list of the Securities delivered to the Collateral Agent. The Grantor is the
direct and beneficial owner of each Security listed on Exhibit “A” as being
owned by it, free and clear of any Liens, except for the security interest
granted to the Collateral Agent for the benefit of the Secured Parties hereunder
and other Permitted Liens. The Grantor further represents and warrants that all
such Securities have been duly and validly issued, are fully paid and
non-assessable and constitute the percentage of the issued and outstanding
shares of stock of the respective issuers thereof indicated on Exhibit “A”
hereto.
ARTICLE IV
COVENANTS
     From the date of this Security Agreement, and thereafter until this
Security Agreement is terminated:
     4.1. General.
          4.1.1 Inspection. The Grantor will permit the Collateral Agent or any
Lender, by its representatives and agents (i) to inspect the Collateral, (ii) to
examine and make copies of the records of the Grantor relating to the Collateral
and (iii) to discuss the Collateral and the related records of the Grantor with,
and to be advised as to the same by, the Grantor’s officers and employees all at
such reasonable times and intervals as the Collateral Agent or such Lender may
determine.
          4.1.2 Records and Reports. The Grantor will maintain complete and
accurate books and records with respect to the Collateral, and furnish to the
Collateral Agent, with sufficient copies for each of the Lenders, such reports
relating to the Collateral as the Collateral Agent shall from time to time
reasonably request.
          4.1.3 Financing Statements and Other Actions: Defense of Title. The
Grantor hereby authorizes the Collateral Agent to file, and if requested will
execute and deliver to the Collateral Agent, all financing

 



--------------------------------------------------------------------------------



 



statements describing the Collateral and other documents and take such other
actions as may from time to time be reasonably requested by the Collateral Agent
in order to maintain a perfected security interest in and, if applicable,
Control of, the Collateral. The Grantor will take any and ail actions necessary
to defend title to the Collateral against all persons and to defend the security
interest of the Collateral Agent in the Collateral and the priority thereof
against any Lien not expressly permitted hereunder.
          4.1.4 Change in Corporate Existence, Type or Jurisdiction of
Organization, Location. Name. The Grantor will preserve its existence as a
corporation, not change its state of organization, and not change its mailing
address, unless, in each such case, the Grantor shall have given the Collateral
Agent not less than 10 days’ prior written notice of such event or occurrence
and the Collateral Agent shall have either (x) determined that such event or
occurrence will not adversely affect the validity, perfection or priority of the
Collateral Agent’s security interest in the Collateral, or (y) taken such steps
(with the cooperation of the Grantor to the extent necessary or advisable) as
are necessary or advisable to properly maintain the validity, perfection and
priority of the Collateral Agent’s security interest in the Collateral.
     4.2. Securities. The Grantor will (i) deliver to the Collateral Agent
immediately upon execution of this Security Agreement the originals of all
Securities constituting Collateral (if any then exist) and (ii) hold in trust
for the Collateral Agent upon receipt and immediately thereafter deliver to the
Collateral Agent any additional Securities constituting Collateral, in each case
together with a stock power or endorsement therefor executed in blank.
     4.3. Stock and Other Ownership Interests. The Grantor will permit any
registerable Collateral to be registered in the name of the Collateral Agent or
its nominee at any time at the option of the Required Lenders following the
occurrence and during the continuance of an Event of Default.
     4.4. Voting Rights and Dividends
     4.5.1 Rights Prior to Default. So long as no Event of Default, and no
Default under Section 9.01(f) of the Credit Agreement, shall have occurred and
be continuing:
          (i) Until the Collateral Agent shall have notified the Grantor in
writing to the contrary, the Grantor shall be entitled to exercise or refrain
from exercising any and all voting and other consensual rights pertaining to the
Collateral or any part thereof for any purpose not inconsistent with the terms
of this Security Agreement or the Credit Agreement, provided, however, that the
Grantor shall not exercise or refrain from exercising any such right if such
action would have a material adverse effect on the value of the Collateral.
          (ii) The Grantor shall be entitled to receive and retain any and all
dividends and interest paid in respect of the Collateral; provided, however,
that any and all (a) dividends and interest paid or payable other than in cash
in respect of, and securities, instruments and other property received,
receivable or otherwise distributed in respect of, or in exchange for, any
Collateral, and (b) dividends, interest and other distributions paid or payable
in cash in respect of any Collateral in connection with a partial or total
liquidation or dissolution or in connection with a reduction of capital, capital
surplus or paid-in-surplus, shall be, and shall be forthwith delivered to the
Collateral Agent to hold as. Collateral and shall, if received by the Grantor,
be received in trust for the benefit of the Collateral Agent, be segregated from
the other property or funds of the Grantor, and be forthwith delivered to the
Collateral Agent as Collateral in the same form as so received (with any
necessary endorsement or assignment).

 



--------------------------------------------------------------------------------



 



          (iii) The Collateral Agent shall execute and deliver (or cause to be
executed and delivered) to the Grantor all such proxies and other instruments as
the Grantor may reasonably request for the purpose of enabling the Grantor to
exercise the voting and other rights which it is entitled to exercise pursuant
to paragraph (i), above, and to receive the dividends and interest which it is
authorized to receive and retain pursuant to paragraph (ii), above.
     4.5.2 Rights During Default. Upon the occurrence and during the continuance
of a Default under Section 9.01(f) of the Credit Agreement or an Event of
Default:
          (i) Upon written notice to the Grantor by the Collateral Agent, which
notice can only be given by the Collateral Agent with respect to the Collateral
consisting of the common stock of Consumers after the Grantor has filed an
application with the Federal Energy Regulatory Commission seeking approval
pursuant to Section 203 of the Federal Power Act, 16 U.S.C. 824b, to transfer
the common stock of Consumers to the Collateral Agent and received such approval
from the Federal Energy Regulatory Commission, all rights of the Grantor to
exercise or refrain from exercising the voting and other consensual rights which
it would otherwise be entitled to exercise pursuant to Section 4.5.l(i) and to
receive the dividends and interest which it would otherwise be authorized to
receive and retain pursuant to Section 4.5.1(ii) shall cease, and all such
rights shall thereupon become vested in the Collateral Agent who shall thereupon
have the sole right to exercise or refrain from exercising such voting and other
consensual rights and to receive and hold as Collateral such dividends and
interest. The Grantor shall only file the application pursuant to Section 203 of
the Federal Power Act referred to in the prior sentence if the Collateral Agent
instructs it to do so in writing, and the Grantor shall have 10 days after
receipt of such instruction in which to prepare and make the filing; provided,
that the Collateral Agent can withdraw such instruction at any time before the
expiration of the ninth day after its receipt.
          (ii) All dividends and interest and other property which are received
by the Grantor after proper written notice has been received by the Grantor
pursuant to paragraph (i) of this Section 4.5.2 shall be received in trust for
the benefit of the Collateral Agent, shall be segregated from other funds of the
Grantor and shall be forthwith paid over to the Collateral Agent as Collateral
in the same form as so received (with any necessary endorsement).
ARTICLE V
DEFAULT
     5.1. Default. The occurrence of any “Event of Default” under, and as
defined in, the Credit Agreement shall constitute an Event of Default hereunder.
     5.2. Acceleration and Remedies. Upon the acceleration of the Obligations
under the Credit Agreement pursuant to Section 9.02 thereof, the Collateral
Agent may, with the concurrence or at the direction of the Required Lenders,
exercise any or all of the following rights and remedies:
     5.2.1 Those rights and remedies provided in this Security Agreement, the
Credit Agreement, or any other Loan Document, provided that this Section 5.2.1
shall not be understood to limit any rights or remedies available to the
Collateral Agent and the other Secured Parties prior to an Event of Default.

 



--------------------------------------------------------------------------------



 



     5.2.2 Those rights and remedies available to a secured party under the New
York UCC (whether or not the New York UCC applies to the affected Collateral) or
under any other applicable law (including, without limitation, any law governing
the exercise of a bank’s right of setoff or bankers’ lien) when a debtor is in
default under a security agreement.
     5.2.3 Without notice except as specifically provided herein, sell, lease,
assign, grant an option or options to purchase or otherwise dispose of the
Collateral or any part thereof in one or more parcels at public or private sale,
for cash, on credit or for future delivery, and upon such other terms as the
Collateral Agent may deem commercially reasonable. The Collateral Agent may
comply with any applicable state or federal law requirements in connection with
a disposition of the Collateral and compliance will not be considered to
adversely affect the commercial reasonableness of any sale of the Collateral.
ARTICLE VI
WAIVERS, AMENDMENTS AND REMEDIES
     No delay or omission of the Collateral Agent or any other Secured Party to
exercise any right or remedy granted under this Security Agreement shall impair
such right or remedy or be construed to be a waiver of any Event of Default or
an acquiescence therein, and any single or partial exercise of any such right or
remedy shall not preclude any other or further exercise thereof or the exercise
of any other right or remedy. No waiver, amendment or other variation of the
terms, conditions or provisions of this Security Agreement whatsoever shall be
valid unless in writing signed by the Collateral Agent with the concurrence or
at the direction of the Lenders required under Section 11.01 of the Credit
Agreement and the Grantor, and then only to the extent in such writing
specifically set forth. All rights and remedies contained in this Security
Agreement or by law afforded shall be cumulative and all shall be available to
the Collateral Agent and the other Secured Parties until the Secured Obligations
have been paid in full in cash and all of the Commitments have been terminated.
ARTICLE VII
SUBORDINATION OF INTERCOMPANY INDEBTEDNESS
     The Grantor agrees that any and all claims of the Grantor against any
Subsidiary with respect to any “Intercompany Indebtedness” (as hereinafter
defined), any endorser, obligor or any other guarantor of all or any part of the
Secured Obligations, or against any of its properties shall be subordinate and
subject in right of payment to the prior payment, in full and in cash, of all
Secured Obligations; provided, that, for the avoidance of doubt, so long as no
Event of Default shall be continuing, the Borrower and each Subsidiary may make
loans to and receive payments in the ordinary course with respect to
Intercompany Indebtedness (as hereinafter defined) from each other Subsidiary to
the extent not prohibited by the terms of the Credit Agreement and the other
Loan Documents. If all or any part of the assets of any the Borrower or any
Subsidiary, or the proceeds thereof, are subject to any distribution, division
or application to the creditors of party, whether partial or complete, voluntary
or involuntary, and whether by reason of liquidation, bankruptcy, arrangement,
receivership, assignment for the benefit of creditors or any other action or
proceeding, or if the business of any such Loan Party is dissolved or if
substantially all of the assets of any such party are sold, then, and in any
such event (such events being herein referred to as an “Insolvency Event’), any
payment or distribution of any kind or character, either in cash, securities or
other property, which shall be payable or deliverable upon or with respect to
any indebtedness of any Subsidiary to the Grantor (“Intercompany Indebtedness”)
shall be paid or delivered directly to the Collateral Agent for

 



--------------------------------------------------------------------------------



 



application to the Secured Obligations, due or to become due, until the Secured
Obligations shall have been fully paid and satisfied in cash. Should any
payment, distribution, security or instrument or proceeds thereof be received by
the Grantor upon or with respect to the Intercompany Indebtedness after any
Insolvency Event and prior to the satisfaction of all of the Secured
Obligations, the Grantor shall receive and hold the same in trust, as trustee,
for the benefit of the Secured Parties, and shall forthwith deliver the same to
the Collateral Agent, for the benefit of the Secured Parties, in precisely the
form received (except for any necessary endorsement or assignment of the
Grantor), for application to the Secured Obligations, due or to become due,
until the Secured Obligations shall have been fully paid and satisfied in cash,
and, until so delivered, the same shall be held in trust by the Grantor as the
property of the Secured Parties.
ARTICLE VIII
GENERAL PROVISIONS
     8.1. Secured Party Performance of Grantor’s Obligations. Without having any
obligation to do so, the Collateral Agent may perform or pay any obligation
which the Grantor has agreed to perform or pay in this Security Agreement and
the Grantor shall reimburse the Collateral Agent for any reasonable amounts paid
by the Collateral Agent pursuant to this Section 8.1. The Grantor’s obligation
to reimburse the Collateral Agent pursuant to the preceding sentence shall be an
Obligation payable on demand.
     8.2. Authorization for Secured Party to Take Certain Action. The Grantor
irrevocably authorizes the Collateral Agent at any time and from time to time in
the sole discretion of the Collateral Agent and appoints the Collateral Agent as
its attorney in fact (i) to contact and enter into one or more agreements with
the issuers of uncertificated securities which are Collateral and which are
Securities or with financial intermediaries holding other Investment Property as
may be necessary or advisable solely to give the Collateral Agent Control over
such Securities or other Investment Property, (ii) following the occurrence and
during the continuance of an Event of Default, to apply the proceeds of any
Collateral received by the Collateral Agent to the Secured Obligations and
(iii) to discharge past due taxes, assessments, charges, fees or Liens on the
Collateral (except for such Liens as are specifically permitted hereunder or
under any other Loan Document), and the Grantor agrees to reimburse the
Collateral Agent on demand for any reasonable payment made or any reasonable
expense incurred by the Collateral Agent in connection therewith, provided that
this authorization shall not relieve the Grantor of any of its obligations under
this Security Agreement or under the Credit Agreement.
     8.3. Benefit of Agreement. The terms and provisions of this Security
Agreement shall be binding upon and inure to the benefit of the Grantor, the
Collateral Agent and the other Secured Parties and their respective successors
and assigns (including all persons who become bound as a debtor to this Security
Agreement), except that the Grantor shall not have the right to assign its
rights or delegate its obligations under this Security Agreement or any interest
herein, without the prior written consent of the Collateral Agent.
     8.4. Survival of Representations. All representations and warranties of the
Grantor contained in this Security Agreement shall survive the execution and
delivery of this Security Agreement.
     8.5. Taxes and Expenses. Any stamp, documentary or (to the extent provided
in the Credit Agreement) withholding taxes payable or ruled payable by Federal
or State authority in respect of this Security Agreement shall be paid by the
Grantor, together with interest and penalties, if any. The Grantor shall
reimburse the Collateral Agent for any and all reasonable out-of-pocket expenses
and internal charges (including reasonable

 



--------------------------------------------------------------------------------



 



attorneys’, auditors’ and accountants’ fees and reasonable time charges of
attorneys, paralegals, auditors and accountants who may be employees of the
Collateral Agent) paid or incurred by the Collateral Agent in connection with
the preparation, execution, delivery, administration, collection and enforcement
of this Security Agreement and in the audit, analysis, administration,
collection, preservation or sale of the Collateral (including the expenses and
charges associated with any periodic or special audit of the Collateral). Any
and all costs and expenses incurred by the Grantor in the performance of actions
required pursuant to the terms hereof shall be borne solely by the Grantor.
     8.6. Headings. The title of and section headings in this Security Agreement
are for convenience of reference only, and shall not govern the interpretation
of any of the terms and provisions of this Security Agreement.
     8.7. CHOICE OF LAW. SUBMISSION TO JURISDICTION. THIS SECURITY AGREEMENT
SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF
NEW YORK (INCLUDING SECTION 5-1401 OF THE GENERAL OBLIGATIONS LAWS OF THE STATE
OF NEW YORK, BUT OTHERWISE WITHOUT REGARD TO CONFLICTS OF LAW PRINCIPLES). EACH
OF THE GRANTOR AND THE COLLATERAL AGENT (I) IRREVOCABLY SUBMITS TO THE
JURISDICTION OF ANY NEW YORK STATE COURT OR FEDERAL COURT SITTING IN NEW YORK
CITY IN ANY ACTION ARISING OUT OF ANY LOAN DOCUMENT, (II) AGREES THAT ALL CLAIMS
IN SUCH ACTION MAY BE DECIDED IN SUCH COURT, (III) WAIVES. TO THE FULLEST EXTENT
IT MAY EFFECTIVELY DO SO, THE DEFENSE OF AN INCONVENIENT FORUM AND (IV) CONSENTS
TO THE SERVICE OF PROCESS BY MAIL. A FINAL JUDGMENT IN ANY SUCH ACTION SHALL BE
CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS. NOTHING HEREIN SHALL
AFFECT THE RIGHT OF ANY PARTY TO SERVE LEGAL PROCESS IN ANY MANNER PERMITTED BY
LAW OR AFFECT ITS RIGHT TO BRING ANY ACTION IN ANY OTHER COURT. THE GRANTOR
AGREES THAT THE COLLATERAL AGENT SHALL HAVE THE RIGHT TO PROCEED AGAINST THE
GRANTOR OR ITS PROPERTY IN A COURT IN ANY LOCATION TO ENABLE THE LENDERS TO
REALIZE ON THE COLLATERAL OR ANY OTHER SECURITY FOR THE OBLIGATIONS OR TO
ENFORCE A JUDGMENT OR OTHER COURT ORDER ENTERED IN FAVOR OF THE COLLATERAL AGENT
OR THE LENDERS. THE GRANTOR AGREES THAT IT WILL NOT ASSERT ANY PERMISSIVE
COUNTERCLAIMS IN ANY PROCEEDING BROUGHT BY THE COLLATERAL AGENT TO REALIZE ON
THE COLLATERAL OR ANY OTHER SECURITY FOR THE OBLIGATIONS, OR TO ENFORCE A
JUDGMENT OR OTHER COURT ORDER IN FAVOR OF THE COLLATERAL AGENT. THE GRANTOR
WAIVES ANY OBJECTION THAT IT MAY HAVE TO THE LOCATION OF THE COURT IN WHICH THE
COLLATERAL AGENT MAY COMMENCE A PROCEEDING DESCRIBED IN THIS SECTION.
     8.8. Indemnity. The Grantor hereby agrees to indemnify the Collateral Agent
and its successors, assigns, agents and employees (each, an “indemnified
party”), from and against any and all liabilities, damages, penalties, suits,
costs, and expenses of any kind and nature (including, without limitation, all
expenses of litigation or preparation therefor whether or not the Collateral
Agent is a party thereto) imposed on, incurred by or asserted against the
Collateral Agent, or its successors, assigns, agents and employees, in any way
relating to or arising out of this Security Agreement, or the ownership,
delivery, possession, or other disposition of any Collateral except to the
extent that such liabilities, damages, penalties, costs or expenses were caused
by the gross negligence or willful misconduct of such indemnified party.

 



--------------------------------------------------------------------------------



 



     8.9. Addresses for Notices. AH notices and other communications provided
for hereunder shall be in writing (including facsimile communication) and
mailed, telegraphed, telecopied, telexed, cabled or delivered, if to the
Grantor, at its address at One Energy Plaza, Jackson, Michigan 49201, Attention:
James E. Brunner Attention: Laura L. Mountcastle, and if to the Collateral
Agent, at its address specified in the Credit Agreement, or, as to either party,
at such other address as shall be designated by such party in a written notice
to the other party. All such notices and other communications shall, when mailed
or telecopied, be effective five days after when deposited in the mails, or when
telecopied.
     8.10. Continuing Security Interest; Assignments under Credit Agreement.
This Security Agreement shall create a continuing security interest in the
Collateral and shall (i) remain in full force and effect until the earlier to
occur of (x) the payment in full of all Secured Obligations now or hereafter
existing under the Credit Agreement, whether for principal, interest, fees,
expenses or otherwise, and all other amounts payable under this Security
Agreement and the termination of all of the Commitments or (y) the release by
the Collateral Agent of its security interest in all of the Collateral, (ii) be
binding upon the Grantor, its successors and assigns, and (iii) inure, together
with the rights and remedies of the Collateral Agent hereunder, to the benefit
of, and be enforceable by, the Collateral Agent and its successors, transferees
and assigns. Without limiting the generality of the foregoing clause (iii) and
Section 8.3 above, any Lender may assign or otherwise transfer all or any
portion of its rights and obligations under the Credit Agreement (including,
without limitation, all or any portion of its Commitment, the Loans owing to it
and any Promissory Note held by it) to any other Person, and such other Person
shall thereupon become vested with all the benefits in respect thereof granted
to such Lender herein or otherwise, subject, however to the provisions of
Sections 10.03 and 11.07 of the Credit Agreement. Upon the earlier to occur of
(A) the payment in full of all Secured Obligations now or hereafter existing
under the Credit Agreement, whether for principal, interest, fees, expenses or
otherwise, and all other amounts payable under this Security Agreement and the
termination of all of the Commitments or (B) the release by the Collateral Agent
of its security interest in all of the Collateral, the security interest granted
hereby shall terminate and all rights to the Collateral shall revert to the
Grantor. In addition, the Collateral Agent shall release any Collateral as
permitted or required pursuant to Section 10.03 of the Credit Agreement. Upon
any such termination, the Collateral Agent will, at the Grantor’s expense,
return to the Grantor such of the Collateral as shall not have been sold or
otherwise applied pursuant to the terms hereof and execute and deliver to the
Grantor such documents as the Grantor shall reasonably request to evidence such
termination.
     8.11. WAIVER OF JURY TRIAL. THE GRANTOR AND THE COLLATERAL AGENT EACH
HEREBY IRREVOCABLY WAIVES ALL RIGHT TO TRIAL BY JURY IN ANY ACTION, PROCEEDING
OR COUNTERCLAIM ARISING OUT OF OR RELATING TO THIS SECURITY AGREEMENT OR ANY
OTHER LOAN DOCUMENT, OR ANY OTHER INSTRUMENT OR DOCUMENT DELIVERED HEREUNDER OR
THEREUNDER.
     8.12. No Novation. It is the intention of the parties hereto that this
Security Agreement be merely an amendment and restatement of the Existing
Security Agreement and not constitute a novation of the grants of security or
the obligations thereunder.
[Remainder of page intentionally blank.]

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Grantor and the Collateral Agent have executed this
Security Agreement as of the date first above written.

            CMS ENERGY CORPORATION
      By:   /s/ Laura L. Mountcastle         Title: Vice President and
Treasurer             

          AGREED AND ACKNOWLEDGED:    
 
        CITICORP USA, INC. as Collateral Agent    
 
       
By:
       
 
       
 
  Title:    

Signature Page to
Fourth Amended and Restated Pledge Agreement
(CMS Energy)

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Grantor and the Collateral Agent have executed this
Security Agreement as of the date first above written.

            CMS ENERGY CORPORATION
      By:           Title:             

          AGREED AND ACKNOWLEDGED:    
 
        CITICORP USA, INC., as Collateral Agent    
 
       
By:
  /s/ Amit Vasani    
 
       
 
  Title: Amit Vasani, Vice President    

Signature Page to
Fourth Amended and Restated Pledge Agreement
(CMS Energy)



--------------------------------------------------------------------------------



 



EXHIBIT “A”
List of Pledged Securities and Pledged Instruments (1)
(See Section 3.4 of Security Agreement)
STOCK OWNED BY CMS ENERGY CORPORATION:

                         
Issuer
  Certificate Number   Number of Shares   Percentage Ownership Interest
Consumers Energy Company
    04       84,108,789       100 %

INSTRUMENTS OWNED BY CMS ENERGY CORPORATION

             
Obligor
  Amount   Interest Rate   Maturity
None
           

GENERAL INTANGIBLES AND OTHER SECURITIES OR OTHER INVESTMENT
PROPERTY (CERTIFICATED AND UNCERTIFICATED)
OWNED BY CMS ENERGY CORPORATION:

         
Issuer
  Description of Collateral   Percentage Ownership Interest
None
       

 

(1)   CMS to confirm.

A-1

 



--------------------------------------------------------------------------------



 



EXHIBIT “B”
(See Section 3.1 of Security Agreement)
OFFICES IN WHICH FINANCING STATEMENTS HAVE BEEN FILED
Secretary of State of Michigan
B-1



--------------------------------------------------------------------------------



 



EXHIBIT J
CASH COLLATERAL AGREEMENT
See attached.
Ex. J-1



--------------------------------------------------------------------------------



 



EXECUTION COPY
AMENDED AND RESTATED CASH COLLATERAL AGREEMENT
     THIS AMENDED AND RESTATED CASH COLLATERAL AGREEMENT, dated as of April 2,
2007 (this “Agreement’), made by CMS ENERGY CORPORATION, a Michigan corporation
(the “Pledgor”), to CITICORP USA, INC. (“CUSA”), as administrative agent (in
such capacity, the “Administrative Agent”) for the lenders (the “Lenders”)
parties to the Credit Agreement (as hereinafter defined) and as collateral agent
(in such capacity, the “Collateral Agent’) for the Lenders.
PRELIMINARY STATEMENTS
          (1) The Administrative Agent, the Collateral Agent and the Lenders
have entered into that certain Seventh Amended and Restated Credit Agreement,
dated as of the date hereof (said Agreement, as it may hereafter be amended or
otherwise modified from time to time, being the “Credit Agreement’, the terms
defined therein and not otherwise defined herein being used herein as therein
defined), with the Pledgor.
          (2) The Pledgor and the Administrative Agent have previously entered
into that certain Cash Collateral Agreement, dated as of August 3, 2005 (as
amended, restated, supplemented or otherwise modified prior to the date hereof,
the “Existing Agreement”) pursuant to which cash collateral is deposited by the
Administrative Agent in a special non-interest-bearing cash collateral account
(the “Account”) with the Collateral Agent at its office at 388 Greenwich Street,
New York, New York 10013, Account No. 30579578 (or at such other office of the
Collateral Agent as the Collateral Agent may, from time to time, notify the
Pledgor and the Administrative Agent), in the name of the Pledgor but under the
sole control and dominion of the Collateral Agent and subject to the terms of
this Agreement and the Credit Agreement.
          (3) The Pledgor and the Administrative Agent have agreed to amend and
restate the Existing Agreement pursuant to this Agreement.
          NOW THEREFORE, in consideration of the premises and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the Pledgor hereby agrees with the Collateral Agent and the
Administrative Agent, for their benefit and the ratable benefit of the Lenders
and the EC Issuer, as follows:
          SECTION 1. Pledge and Assignment. The Pledgor hereby pledges and
assigns to the Collateral Agent, for its benefit and the ratable benefit of the
Administrative Agent, the Lenders and the LC Issuer, and grants to the
Collateral Agent, for its benefit and the ratable benefit of the Administrative
Agent, the Lenders and the LC Issuer, a security interest in, the following
collateral (collectively, the “Collateral):

 



--------------------------------------------------------------------------------



 



          (i) the Account, all funds held therein and all certificates and
instruments, if any, from time to time representing or evidencing the Account;
          (ii) all Investments (as hereinafter defined) from time to time, and
all certificates and instruments, if any, from time to time representing or
evidencing the Investments;
          (iii) all notes, certificates of deposit, deposit accounts, checks and
other instruments from time to time hereafter delivered to or otherwise
possessed by the Collateral Agent for or on behalf of the Pledgor in
substitution for or in addition to any or all of the then existing Collateral;
          (iv) all interest, dividends, cash, instruments and other property
from time to time received, receivable or otherwise distributed in respect of or
in exchange for any or all of the then existing Collateral; and
          (v) all proceeds of any and all of the foregoing Collateral.
          SECTION 2. Security for Obligations. This Agreement secures the
payment of all reimbursement obligations of the Pledgor now or hereafter
existing with respect to LC Outstandings and all obligations of the Pledgor now
or hereafter existing under this Agreement (all such obligations of the Pledgor
being the “Secured Obligations”). Without limiting the generality of the
foregoing, this Agreement secures the payment of all amounts which constitute
part of the Secured Obligations and which remain outstanding after the
Commitment Termination Date or otherwise would be owed by the Pledgor to the
Administrative Agent, the Collateral Agent or the Lenders under the Credit
Agreement and the Promissory Notes (if any) but for the fact that they are
unenforceable or not allowable due to the existence of a bankruptcy,
reorganization or similar proceeding involving the Pledgor.
          SECTION 3. Delivery of Collateral. All certificates or instruments, if
any, representing or evidencing the Collateral shall be delivered to and held by
or on behalf of the Collateral Agent pursuant hereto and shall be in suitable
form for transfer by delivery, or shall be accompanied by duly executed
instruments of transfer or assignment in blank, all in form and substance
satisfactory to the Collateral Agent. The Collateral Agent shall have the right,
at any time upon the occurrence and during the continuance of an Event of
Default, in its discretion and without notice to the Pledgor, to transfer to or
to register in the name of the Collateral Agent or any of its nominees any or
all of the Collateral. In addition, the Collateral Agent shall have the right at
any time to exchange certificates or instruments representing or evidencing
Collateral for certificates or instruments of smaller or larger denominations.
          SECTION 4. Maintaining the Account. So long as any LC Obligation shall
remain unpaid, any Letter of Credit shall remain outstanding or any Lender shall
have any Commitment:
          (a) The Pledgor will maintain the Account with the Collateral Agent.
          (b) It shall be a term and condition of the Account, notwithstanding
any term or condition to the contrary in any other agreement relating to the
Account and except as otherwise provided by the provisions of Sections 6, 13 and
17, that no amount (including interest on the Account, if any) shall be paid or
released to or for the account of, or Withdrawn by or for the account of, the
Pledgor or any other Person (other than the Administrative Agent or the
Collateral Agent) from the Account.

 



--------------------------------------------------------------------------------



 



          The Account shall be subject to such applicable laws, and such
applicable regulations of the Board of Governors of the Federal Reserve System
and of any other appropriate banking or governmental authority, as may now or
hereafter be in effect.
          SECTION 5. Investing of Amounts in the Account. If requested by the
Pledgor, the Collateral Agent will, subject to the provisions of Section 6 and
Section 13, from time to time (a) invest amounts on deposit in the Account in
such Permitted Investments as the Pledgor may select and the Administrative
Agent may approve and (b) invest interest paid on the Permitted Investments
referred to in clause (a) above, and reinvest other proceeds of any such
Permitted Investments which may mature or be sold, in each case in such
Permitted Investments as the Pledgor ma}’ select and the Administrative Agent
may approve (the Permitted Investments referred to in clauses (a) and (b) above,
being collectively “Investments”). Interest and proceeds that are not invested
or reinvested in Investments as provided above shall be deposited and held in
the Account.
          SECTION 6. Release of Amounts. So long as no Event of Default or
Default shall have occurred and be continuing, the Collateral Agent will pay and
release to the Pledgor or at its order, upon the request of the Pledgor,
(a) amounts of credit balance of the Account and of principal of any other
Collateral when matured or sold to the extent that (i) the sum of the credit
balance of the Account plus the aggregate outstanding principal amount of all
other Collateral exceeds (ii) the aggregate Dollar Equivalent of the LC
Outstandings in respect of all Letters of Credit and all other amounts owing by
the Pledgor hereunder, (b) all amounts in the Account if (i) the aggregate of
all of the Commitments shall exceed the Total Outstandings, (ii) the aggregate
Dollar Equivalent of the LC Outstandings in respect of all Letters of Credit
denominated in euro and all other amounts owing by the Pledgor hereunder are
less than $40,000,000, (iii) the aggregate Dollar Equivalent of the LC
Outstandings in respect of all Letters of Credit denominated in Indian Rupees
and all other amounts owing by the Pledgor hereunder are less than $3,000,000,
and (iv) the aggregate Dollar Equivalent of the LC Outstandings in respect of
all Letters of Credit denominated in Canadian Dollars and all other amounts
owing by the Pledgor hereunder are less than $30,000,000 and (c) all interest
and earnings on the Investments deposited and held in the Account.
          SECTION 7. Representations and Warranties. The Pledgor represents and
warrants as follows:
          (a) The Pledgor is the legal and beneficial owner of the Collateral
free and clear of any lien, security interest, option or other charge or
encumbrance except for the security interest created by this Agreement.
          (b) The pledge and assignment of the Collateral pursuant to this
Agreement creates a valid and perfected first priority security interest in the
Collateral, securing the payment of the Secured Obligations.
          (c) No consent of any other Person and no authorization, approval, or
other action by, and no notice to or filing with, any governmental authority or
regulatory body is required (i) for the pledge and assignment by the Pledgor of
the Collateral pursuant to this Agreement or for the execution, delivery or
performance of this Agreement by the Pledgor, (ii) for the perfection or
maintenance of the security interest created hereby (including the first
priority nature of such security interest) or (iii) for the exercise by the
Collateral Agent of its rights and remedies hereunder.

 



--------------------------------------------------------------------------------



 



          (d) There are no conditions precedent to the effectiveness of this
Agreement that have not been satisfied or waived.
          (e) The Pledgor has, independently and without reliance upon the
Administrative Agent, the Collateral Agent or any Lender and based on such
documents and information as it has deemed appropriate, made its own credit
analysis and decision to enter into this Agreement.
          SECTION 8. Further Assurances. The Pledgor agrees that at any time and
from time to time, at the expense of the Pledgor, the Pledgor will promptly
execute and deliver all further instruments and documents, and take all further
action, that may be necessary or desirable, or that the Collateral Agent may
reasonably request, in order to perfect and protect any security interest
granted or purported to be granted hereby or to enable the Collateral Agent to
exercise and enforce its rights and remedies hereunder with respect to any
Collateral.
          SECTION 9. Transfers and Other Liens. The Pledgor agrees that it will
not (i) sell, assign (by operation of law or otherwise) or otherwise dispose of,
or grant any option with respect to, any of the Collateral, or (ii) create or
permit to exist any lien, security interest, option or other charge or
encumbrance upon or with respect to any of the Collateral, except for the
security interest under this Agreement.
          SECTION 10. Collateral Agent Appointed Attorney-in-Fact. The Pledgor
hereby appoints the Collateral Agent the Pledgor’s attorney-in-fact, with full
authority in the place and stead of the Pledgor and in the name of the Pledgor
or otherwise, from time to time upon the occurrence and during the continuance
of an Event of Default or Default or otherwise to the extent that the Collateral
Agent shall reasonably deem any action to be necessary in order to maintain its
security interest in the Collateral, in the Collateral Agent’s discretion, to
take any action and to execute any instrument which the Collateral Agent may
deem necessary or advisable to accomplish the purposes of this Agreement,
including, without limitation, to receive, indorse and collect all instruments
made payable to the Pledgor representing any interest payment, dividend or other
distribution in respect of the Collateral or any part thereof and to give full
discharge for the same.
          SECTION 11. Collateral Agent May Perform. If the Pledgor fails to
perform any agreement contained herein, the Collateral Agent may itself perform,
or cause performance of, such agreement, and the expenses of the Collateral
Agent incurred in connection therewith shall be payable by the Pledgor under
Section 14.
          SECTION 12. The Collateral Agent’s Duties. The powers conferred on the
Collateral Agent hereunder are solely to protect its interest in the Collateral
and shall not impose any duty upon it to exercise any such powers. Except for
the safe custody of any Collateral in its possession and the accounting for
moneys actually received by it hereunder, the Collateral Agent shall have no
duty as to any Collateral, as to ascertaining or taking action with respect to
calls, conversions, exchanges, maturities, tenders or other matters relative to
any Collateral, whether or not the Administrative Agent, the Collateral Agent or
any Lender has or is deemed to have knowledge of such matters, or as to the
taking of any necessary steps to preserve rights against any parties or any
other rights pertaining to any Collateral. The Collateral Agent shall be deemed
to have exercised reasonable care in the custody and preservation of any
Collateral in its possession if such Collateral is accorded treatment
substantially equal to that which the Collateral Agent accords its own property.

 



--------------------------------------------------------------------------------



 



          SECTION 13. Remedies upon Default. If any Event of Default shall have
occurred and be continuing:
          (a) The Collateral Agent may, and shall at the direction of the
Administrative Agent, without notice to the Pledgor except as required by law
and at any time or from time to time, charge, set-off and otherwise apply all or
any part of the Account against the Secured Obligations or any part thereof.
          (b) The Collateral Agent may also exercise in respect of the
Collateral, in addition to other rights and remedies provided for herein or
otherwise available to it, all the rights and remedies of a secured party on
default under the Uniform Commercial Code in effect in the State of New York at
that time (the “Code”) (whether or not the Code applies to the affected
Collateral), and may also, without notice except as specified below, sell the
Collateral or any part thereof in one or more parcels at public or private sale,
at any of the Collateral Agent’s offices or elsewhere, for cash, on credit or
for future delivery, and upon such other terms as the Collateral Agent may deem
commercially reasonable. The Pledgor agrees that, to the extent notice of sale
shall be required by law, at least ten days’ notice to the Pledgor of the time
and place of any public sale or the time after which any private sale is to be
made shall constitute reasonable notification. The Collateral Agent shall not be
obligated to make any sale of Collateral regardless of notice of sale having
been given. The Collateral Agent may adjourn any public or private sale from
time to time by announcement at the time and place fixed therefor, and such sale
may, without further notice, be made at the time and place to which it was so
adjourned.
          (c) Any cash held by the Collateral Agent as Collateral and all cash
proceeds received by the Collateral Agent in respect of any sale of, collection
from, or other realization upon all or any part of the Collateral may, in the
discretion of the Administrative Agent, be held by the Collateral Agent as
collateral for, and/or then or at any time thereafter be applied (after payment
of any amounts payable to the Collateral Agent pursuant to Section 14) in whole
or in part by the Administrative Agent for its benefit and the ratable benefit
of the Collateral Agent, the Lenders and the LC Issuer against, all or any part
of the Secured Obligations in such order as the Administrative Agent shall
elect. Any surplus of such cash or cash proceeds held by the Collateral Agent
and remaining after payment in full of all the Secured Obligations shall be paid
over to the Pledgor or to whomsoever may be lawfully entitled to receive such
surplus.
          SECTION 14. Expenses. The Pledgor will upon demand pay to the
Collateral Agent and the Administrative Agent the amount of any and all
reasonable expenses, including the reasonable fees and expenses of its counsel
and of any experts and agents, which the Collateral Agent or the Administrative
Agent may incur in connection with (i) the administration of this Agreement,
(ii) the custody or preservation of, or the sale of, collection from, or other
realization upon, any of the Collateral, (iii) the exercise or enforcement of
any of the rights of the Administrative Agent, the Collateral Agent or the
Lenders hereunder or (iv) the failure by the Pledgor to perform or observe any
of the provisions hereof.
          SECTION 15. Amendments, Etc. No amendment or waiver of any provision
of this Agreement, and no consent to any departure by the Pledgor herefrom shall
in any event be effective unless the same shall be in writing and signed by the
Administrative Agent and the Collateral Agent and, in the case of any amendment
hereof, the Pledgor, and then such waiver or consent shall be effective only in
the specific instance and for the specific purpose for which given.

 



--------------------------------------------------------------------------------



 



          SECTION 16. Addresses for Notices. All notices and other
communications provided for hereunder shall be made and delivered in accordance
with Section 11.02 of the Credit Agreement.
          SECTION 17. Continuing Security Interest; Assignments under Credit
Agreement. This Agreement shall create a continuing security interest in the
Collateral and shall (i) remain in full force and effect until the later of
(x) the payment in full of the Secured Obligations and the expiration or
termination of each Letter of Credit and (y) the expiration or termination of
the Commitments under the Credit Agreement, (ii) be binding upon the Pledgor,
its successors and assigns, and (iii) inure to the benefit of, and be
enforceable by, the Administrative Agent, the Collateral Agent, the Lenders, the
LC Issuer and their respective successors, transferees and assigns. Without
limiting the generality of the foregoing clause (iii), any Lender may assign or
otherwise transfer all or any portion of its rights and obligations under the
Credit Agreement (including, without limitation, all or any portion of its
Commitment, the Loans owing to it and any Promissory Notes held by it) to any
other Person, and such other Person shall thereupon become vested with all the
benefits in respect thereof granted to such Lender herein or otherwise, subject,
however, to the provisions of Article X (concerning the Agents) and
Section 11.07 of the Credit Agreement. Upon the later to occur of (x) the
payment in full of the Secured Obligations and the expiration or termination of
each Letter of Credit and (y) the expiration or termination of the Commitments
under the Credit Agreement, the security interest granted hereby shall terminate
and all rights to the Collateral shall revert to the Pledgor. Upon any such
termination, the Collateral Agent will, at the Pledgor’s expense, return to the
Pledgor such of the Collateral as shall not have been sold or otherwise applied
pursuant to the terms hereof and execute and deliver to the Pledgor such
documents as the Pledgor shall reasonably request to evidence such termination.
          SECTION 18. Governing Law; Terms. THIS AGREEMENT SHALL BE GOVERNED BY
AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK, EXCEPT TO
THE EXTENT THAT PERFECTION OF THE SECURITY INTEREST HEREUNDER, OR REMEDIES
HEREUNDER, IN RESPECT OF ANY PARTICULAR COLLATERAL ARE GOVERNED BY THE LAWS OF A
JURISDICTION OTHER THAN THE STATE OF NEW YORK. Unless otherwise defined herein
or in the Credit Agreement, terms defined in Article 9 of the Code are used
herein as therein defined.
[Remainder of page intentionally left blank.]

 



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the Pledgor has caused this Agreement to be duly
executed and delivered by its officer thereunto duly authorized as of the date
first above written.

            CMS ENERGY CORPORATION
      By:   /s/ Laura L. Mountcastle         Name:   Laura L. Mountcastle       
Title:   Vice President and Treasurer     

ACCEPTED AND AGREED:
CITICORP USA, INC., as Administrative
   Agent and as Collateral Agent

         
By:
       
 
       
 
  Name:    
 
  Title:    

Signature Page to
Amended and Restated Cash Collateral Agreement

 



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the Pledgor has caused this Agreement to be duly
executed and delivered by its officer thereunto duly authorized as of the date
first above written.

            CMS ENERGY CORPORATION
      By:           Name:           Title:        

ACCEPTED AND AGREED:
CITICORP USA, INC., as Administrative
   Agent and as Collateral Agent

         
By:
  /s/ Amit Vasani    
 
       
 
  Name: Amit Vasani    
 
  Title: Vice President    

Signature Page to
Amended and Restated Cash Collateral Agreement



--------------------------------------------------------------------------------



 



EXHIBIT K
FORM OF NOTICE OF LENDER ADDITION
[Date]
Citicorp USA, Inc., as Administrative
   Agent for the Lenders parties to the
   Credit Agreement referred to below
Attention:                                         
Ladies and Gentlemen:
          The undersigned, CMS Energy Corporation (the “Borrower”), refers to
the Seventh Amended and Restated Credit Agreement, dated as of April 2, 2007 (as
amended, modified or supplemented from time to time, the “Credit Agreement”, the
terms defined therein and not otherwise defined herein being used herein as
therein defined), among CMS Energy Corporation, the Lenders named therein and
Citicorp USA, Inc., as Administrative Agent and as Collateral Agent, and hereby
gives you notice, irrevocably, pursuant to Section 2.03(d) of the Credit
Agreement that the undersigned hereby requests to [add an Eligible Bank as a new
Lender thereunder] [increase the Commitment of an existing Lender] and that in
connection therewith sets forth below the information relating to such Lender
Addition as required by Section 2.03(d) of the Credit Agreement:
          (i) the name and address of the proposed Added Lender is           
                                                                         
                       .
          (ii) the date on which the Borrower wishes such Lender Addition to
become effective is                                                            
             ; and
          (iii) the amount of the Commitment such Added Lender would have
hereunder after giving effect to such Lender Addition
is                                                                     
                .
          The undersigned hereby acknowledges that the delivery of this Notice
of Borrowing shall constitute a representation and warranty by the Borrower
that, on the date of the Lender Addition, the statements contained in
Sections 6.02(a) and 6.03(a) of the Credit Agreement are true.

                  Very truly yours,    
 
                CMS ENERGY CORPORATION    
 
           
 
  By        
 
           
 
      Name:    
 
      Title:    

Ex. K-1

 



--------------------------------------------------------------------------------



 



EXHIBIT L
FORM OF ASSUMPTION AND ACCEPTANCE
ASSUMPTION AND ACCEPTANCE
Dated [                                        ]
     Reference is made to that certain Seventh Amended and Restated Credit
Agreement, dated as of April 2, 2007 (as amended, modified or supplemented from
time to time, the “Credit Agreement’, the terms defined therein and not
otherwise defined herein being used herein as therein defined), among CMS Energy
Corporation (the “Borrower”), the Lenders named therein and Citicorp USA, Inc.,
as Administrative Agent and as Collateral Agent.
     Pursuant to Section 2.03(d) of the Credit Agreement, the Borrower has
requested an increase in the Commitments from $                     to
$                    . Such increase in the Commitments is to become effective
on the date (the “Effective Date”) which is the later of (i)
                    , ___ and (ii) the date on which the conditions precedent
set forth in Section 2.03(d) in respect of such increase have been satisfied. In
connection with such requested increase in the Commitments, the Borrower, the
Administrative Agent and                      (the “Added Lender”) hereby agree
as follows:
     1. Effective as of the Effective Date, [the Added Lender shall become a
party to the Credit Agreement as a Lender and shall have all of the rights and
obligations of a Lender thereunder and shall thereupon have a Commitment under
and for purposes of the Credit Agreement in a Dollar Amount equal to the] [the
Commitment of the Added Lender under the Credit Agreement shall be increased
from $                     to the] Dollar Amount set forth opposite the Added
Lender’s name on the signature page hereof.
     [2. The Added Lender hereby (a) represents and warrants that (i) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assumption and Acceptance and to consummate the transactions
contemplated hereby and to become a Lender under the Credit Agreement, (ii) from
and after the Effective Date, it shall be bound by the provisions of the Credit
Agreement as a Lender thereunder and, to the extent of its interest thereunder,
shall have the obligations of a Lender thereunder, (iii) agrees that its payment
instructions and notice instructions are as set forth in Schedule 1 to this
Assumption and Acceptance, (iv) it is an Eligible Bank, (v) it is not relying on
or looking to any margin stock (as defined in Regulation U) for repayment of the
Borrowings provided for in the Credit Agreement, (vi) it has received a copy of
the Credit Agreement, together with copies of financial statements and such
other documents and information as it has deemed appropriate to make its own
credit analysis and decision to enter into this Assumption and Acceptance and to
assume its interest under the Credit Agreement on the basis of which it has made
such analysis and decision independently and without reliance on the
Administrative Agent or any other Lender, and (vii) attached as Schedule 1 to
this Assumption and Acceptance is any documentation required to be delivered by
the Added Lender with respect to its tax status pursuant to the terms of the
Credit Agreement, duly completed and executed by the Added Lender and (b) agrees
(i) that it will, independently and without reliance on the Administrative Agent
or any other Lender, and based on such documents and information as it shall
deem appropriate at the time, continue to make its own credit decisions in
taking or not taking action under the Loan Documents and (ii) that it will
perform in accordance with their terms all of the obligations which by the terms
of the Loan Documents are required to be performed by it as a Lender.] (1)
     [3.] The Borrower hereby represents and warrants that as of the date hereof
and as of the Effective Date, (a) all representations and warranties of the
Borrower contained in Article VII of the Credit Agreement shall be true and
correct in all material respects as though made on such date (unless such
representation and warranty is made as of a specific date, in which case such
representation and warranty shall be true and correct in all material respects
as of such date and (b) no event shall have occurred and then be continuing
which constitutes a Default or an Event of Default.

 



--------------------------------------------------------------------------------



 



     [4.] THIS ASSUMPTION AND ACCEPTANCE SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK (INCLUDING SECTION 5-1401 OF
THE GENERAL OBLIGATIONS LAWS OF THE STATE OF NEW YORK, BUT OTHERWISE WITHOUT
REGARD TO CONFLICTS OF LAW PRINCIPLES).
     [5.] This Assumption and Acceptance may be executed in one or more
counterparts, each of which shall be deemed an original, but all of which taken
together shall constitute one and the same instrument.
 

(1)   To be included only in an Assumption and Acceptance for an Added Lender
that was not previously a Lender under the Credit Agreement.

     IN WITNESS WHEREOF, the parties hereto have caused this Assumption and
Acceptance to be executed by their respective officers thereunto duly
authorized, as of the date first above written.

                  CMS ENERGY CORPORATION, as Borrower    
 
           
 
  By:        
 
           
 
  Title:        
 
           
 
                CITICORP USA, INC., as Administrative Agent    
 
           
 
  By:        
 
           
 
  Title:        
 
           
 
            COMMITMENT   ADDED LENDER     $   |BANK|    
 
           
 
  By:        
 
           
 
  Title:        
 
           

 



--------------------------------------------------------------------------------



 



[SCHEDULE 1
ADMINISTRATIVE DETAILS FORM
Deal Name: CMS Energy Corporation
General Information
Your Institutions Legal Name:
Tax Withholding:

Note: To avoid the potential of having interest income withheld, all investors
must deliver all current and appropriate lax forms.

Tax ID #: _
Sub-Allocation: {United States only)
Note: If your institution is sub-allocating its allocation, please fill out the
information below. Additionally, an administrative detail form is required for
each legal entity. Execution copies (e.g. Credit Agreement/Assignment Agreement)
will be sent for signature to the Sub-Allocation Contact below.

          Sub-Allocated Amount:  
$                                                 
Signing Credit Agreement?
  ___ Yes   ___ No
Coming In Via Assignment?
  ___ Yes   ___ No

Sub-Allocation Contact:

             
 
      NAME:    
Address:
          E-mail:
 
           
City:
  State:       Phone #:
Postal Code:
  Country:       Fax #:

Contact List
Business/Credit Matters: (Responsible for trading and credit approval process of
the deal)
Primary:

             
 
      NAME:    
Address:
          E-mail:
 
           
City:
  State:       Phone #:
Postal Code:
  Country:       Fax #:

Backup:

             
 
      NAME:    
Address:
          E-mail:
 
           
City:
  State:       Phone #:
Postal Code:
  Country:       Fax #:

Admin Details can be submitted online, via Citigroup’s Global Loans Web Site.
Send an e-mail to oploansvvebadmin@ssmb.com with your contact information and
the deal name to request a user ID/password submit/modify Admin Details online.

 



--------------------------------------------------------------------------------



 



Administrative Details Form
Admin/Operations Matters: (Responsible for interest, fee, principal payment,
borrowing & pay-downs)
Primary:

             
 
      NAME:    
Address:
          E-mail:
 
           
City:
  State:       Phone #:
Postal Code:
  Country:       Fax #:

Backup

             
 
      NAME:    
Address:
          E-mail:
 
           
City:
  State:       Phone #:
Postal Code:
  Country:       Fax #:

Closing Contact: (Responsible for Deal Closing matters)

             
 
      NAME:    
Address:
          E-mail:  
City:
  State:       Phone #:
Postal Code:
  Country:       Fax #:

Disclosure Contact: (Receives disclosure materials, such as financial reports,
via our veb site)

             
 
      NAME:    
Address:
          E-mail:
 
           
City:
  State:       Phone #:
Postal Code:
  Country:       Fax #:

Admin Details can be submitted online, via Citigroup’s Global Loans Web Site.
Send an e-mail to oploanswebadmin@ssmb.com with your contact information and the
deal name to request a user ID/password to submit/modify Admin Details online.

 



--------------------------------------------------------------------------------



 



Administrative Details Form
Routing Instructions

                  Routing Instructions for this deal:                    
                 Correspondent Bank:
 
  City:                    State:   Account Name:
 
  Postal Code:           Account^:
 
  Payment Type:           Benef. Acct. Name:
 
  oFed   oABA oCHIPS       Benef. Acct. #:
 
  ABA/CHIPS #:            

Reference:                                                             
Attention:                                                             
Administrative Agent Information

          Bank Loans Syndication — Administrative Agent Contact   Administrative
Agent
Wiring Instructions
 
       
Name:
  [                                        ]   Citibank, NA
Telephone:
  [                                        ]  
[                                ]
Fax:
  [                                        ]   Acct Name: [          ]
Address:
  [                                        ]   Acct #: [                  ]
 
  [                                        ]    
 
  [                                        ]    

Initial Funding Standards: LIBOR - Fund 2 days after rates are set.
Admin Details can be submitted online, via Citigroup’s Global Loans Web Site.
Send an e-mail to opIoanswebadmin@ssmb.com with your contact information and the
deal name to request a user ID/password to submit/modify Admin Details online.
COMMITMENT SCHEDULE

         
Lender
  Commitment
CITIBANK, N.A.
  $ 19,125,000  
UNION BANK OF CALIFORNIA, N.A.
  $ 19,125,000  
BARCLAYS BANK PLC
  $ 19,125,000  
JPMORGAN CHASE BANK, N.A.
  $ 19,125,000  
WACHOVIA BANK, NATIONAL ASSOCIATION
  $ 19,125,000  
MERRILL LYNCH BANK USA
  $ 19,125,000  
BNP PARIBAS
  $ 15,375,000  
SUNTRUST BANK
  $ 15,375,000  
UBS LOAN FINANCE LLC
  $ 15,375,000  
DEUTSCHE BANK TRUST COMPANY AMERICAS
  $ 15,375,000  
KEYBANK NATIONAL ASSOCIATION
  $ 11,250,000  
COMERICA BANK
  $ 11,250,000  
LA SALLE BANK MIDWEST, N.A.
  $ 11,250,000  
CREDIT SUISSE, CAYMAN ISLANDS BRANCH
  $ 11,250,000  
FIFTH THIRD BANK
  $ 11,250,000  
WELLS FARGO BANK, NATIONAL ASSOCIATION
  $ 11,250,000  
THE BANK OF NOVA SCOTIA
  $ 11,250,000  
BAYERISCHE LANDESBANK
  $ 11,250,000  
HUNTINGTON NATIONAL BANK
  $ 11,250,000  
GOLDMAN SACHS CREDIT PARTNERS L.P.
  $ 11,250,000  
SUMITOMO MITSUI BANKING CORP.
  $ 11,250,000  

 



--------------------------------------------------------------------------------



 



PRICING SCHEDULE

                              Applicable ABR   Applicable   Commitment Specified
Rating   Margin   Eurodollar Margin   Fee Rate
Baa2/BBB/BBB or higher
    0.00 %     0.50 %     0.15 %
Baa3/BBB-/BBB-
    0.00 %     0.75 %     0.175 %
Bal/BB+/BB+
    0.00 %     1.00 %     0.20 %
Ba2/BB/BB
    0.25 %     1.25 %     0.25 %
Ba3/BB-/BB-
    0.50 %     1.50 %     0.30 %
Below Ba3/BB-/BB-
    1.00 %     2.00 %     0.50 %

“Specified Rating” shall be determined as follows:
(a) If each of Moody’s, S&P or Fitch shall issue a rating (a “Facility Rating”!
of the obligations of the Borrower under the Facility, the Specified Rating
shall be:
(i) If all such Facility Ratings are the same, such Facility Ratings;
(ii) If two of such Facility Ratings are the same, such Facility Ratings; and
(ii) If all such Facility Ratings are different, the middle of such Facility
Ratings,
(b) If only two of Moody’s, S&P or Fitch shall issue a Facility Rating, the
Specified Rating shall be the higher of such Facility Ratings; provided, that if
a split of greater than one ratings category occurs between such Facility
Ratings, the Specified Rating shall be the ratings category that is one category
below the higher of such Facility Ratings.
(c) If only one of Moody’s, S&P or Fitch shall issue a Facility Rating, the
Specified Rating shall be such Facility Rating.
(d) If (I) none of Moody’s, S&P or Fitch shall issue a Facility Rating and
(II) any of Moody’s, S&P or Fitch shall issue a Debt Rating, the Specified
Rating shall be the ratings category that is one category above the Specified
Rating determined pursuant to the clauses (a)-(c) above as if such Debt Rating
were a Facility Rating.
(c) If none of Moody’s, S&P or Fitch shall issue either a Facility Rating or a
Debt Rating, the Specified Rating shall be Ba3/BB-/BB-.

 



--------------------------------------------------------------------------------



 



CMS Energy Corporation
Schedule I
GAAP Debt of CMS Energy Parent Company
as of December 31, 2006

              Borrower   Facility   Current Balances ($) CMS Energy  
$3G0MM Credit Agmt 5/18/05 Citicorp USA Inc.
  $ 0      
Sr. Notes @ 9.875%
  $ 288,970,000      
Sr. Notes @ 8.9%
  $ 260,475,000      
Sr. Unsecured Notes @ 7.5%
  $ 408,845,000      
Sr. Notes @ 7.75%
  $ 300,000,000      
Sr. Notes @ 8.5%
  $ 300,375,000      
Sr. Notes @ 6.3%
  $ 150,000,000      
Sr. Notes @ 6.875%
  $ 125,000,000      
Sr. Notes @ 3 3/8%
  $ 150,000,000      
Sr. Unsecured Notes @ 2.875%
  $ 287,500,000      
Interest Rate Gain Liability
  $ 865,000      
Unamortized Discount
  $ (7,989,000 )    
 
        TOTAL GAAP DEBT OF CMS Energy Parent   $ 2,264,041,000  

CMS Energy & Consolidated Subsidiaries
Project Finance Debt
Schedule I — cont.
as of 12/31/2006

         
MOCOCA
    27,633  
Ownership Interest
    100 %
 
       
Jaguari
    19,427  
Ownership Interest
    100 %
 
       
Sul Paulista
    2,201,175  
Ownership Interest
    100 %
 
       
Paulista
    329,321  
Ownership interest
    100 %
 
       
TES Filer City LP *
    7,461,640  
Ownership Interest
    50 %
 
       
Grayling Generating LP *
    27,788,000  
Ownership Interest
    50 %
 
       
Genesee Power LP *
    61,000,000  
Ownership Interest
    50 %
 
       
Total Project Debt
  $ 98,827,196  

 

*   Consolidated under FIN 46

 



--------------------------------------------------------------------------------



 



CMS ENERGY CORPORATION
SCHEDULE II
AS OF 3/30/07

                                              Facility         Effective      
Expiration       Amount   Entity Project   Number   Issuer   Beneficiary    
Date       Date       Outstanding   CMS Generation (Shuweihat)   SLT410473   JP
Morgan  
Barclays Bank PLC
    12/28/04       12/31/2007       13,000,000.00   Jubail   CPCS-230999      
JP Morgan
    JPMorgan London             01/26/06       01/26/06   2,039,884.24  
(ulitmatety Banque Saudi Fn                         CMS ERM   SM212563  
Wachovia  
Midwest Independent System Operator, Inc.
    04/13/05       5/14/2007       25,000.00   CMS ERM Michigan LLC   SM212573  
Wachovia  
Midwest Independent System Operator, Inc.
    04/13/05       5/14/2007       1,200,000.00   Jorf Lasfar   SM212742  
Wachovia  
Deutsche Bank Trust Company Americas
    05/15/05       5/14/2008       10,000,000.00   Jorf Lasfar   SM212721  
Wachovia  
Deutsche Bank Trust Company Americas
    05/15/05       5/14/2008       3,000,000.00   Jorf Lasfar   SM212746  
Wachovia  
Deutsche Bank Trust Company Americas
    05/15/05       5/14/2008       16,644,600.00   Jorf Lasfar   SM212736  
Wachovia  
Deutsche Bank Trust Company Americas
    05/15/05       5/14/2008       9,500,000.00   Jorf Lasfar   SM212726  
Wachovia  
Deutsche Bank Trust Company Americas
    05/15/05       5/14/2008       5,000,000.00   Jorf Lasfar   SM212735  
Wachovia  
Deutsche Bank Trust Company Americas
    05/15/05       5/14/2008       4,800,000.00   CMS Panhandle   SM212564  
Wachovia  
Federal Insurance Company
    05/10/05       5/14/2007       100,000.00   Grayling Generating Station LP  
SM213020   Wachovia  
Consumers Energy Company
    06/09/05       6/9/2007       2,060,967.00   CMS ERM   SM217963   Wachovia  
Ontario Power Generation, Inc.
    01/30/06       1/20/2006       50,000.00   CMS ERM   SM218023   Wachovia  
J Aron & Company
    01/30/06       12/31/2007       20,000,000.00   Beeland Group LLC   SM222299
  Wachovia  
Michigan Dept of Environmental Quality
    10/05/06       10/4/2007       40,000.00              
 
                                   
 
                    87,460,451.24  

 

*   Note: The Expiration Date shown does not reflect end of LC Requirement per
underlying agreement.

4/2/2007

 



--------------------------------------------------------------------------------



 



CMS Energy Corporation
Schedule III
Asset Sales
Since December 31, 2006 to Present

             
 
    2007      
Asset Sales
  Proceeds (mils)    
El Chocon
  $ 23.1     Closed
Africa/Asia/Middle East Businesses
    850.4 (Net)   In Process
Argentine IPPs
    101.9     Closed
Gas Transmission
    55.0     Closed
Seneca
    105.0     In Process
CPEE
  TBD     In Process
Jamaica Power
  TBD     In Process
Gas Atacama
  TBD     In Process
 
           
Total Asset Sales
  $ 1,135.4      

 



--------------------------------------------------------------------------------



 



EXECUTION COPY
AMENDMENT NO. 1
     This AMENDMENT NO. 1, dated as of December 19, 2007 (this “Amendment”), is
by and among CMS Energy Corporation, a Michigan corporation (the “Borrower”),
the financial institutions parties to the “Credit Agreement” (defined below) as
lenders (the “Lenders”), and Citicorp USA, Inc. (“CUSA”), as administrative
agent (in such capacity, the “Administrative Agent”).
     WHEREAS, the Borrower, the Lenders, the Administrative Agent and CUSA, as
collateral agent, have entered into a Seventh Amended and Restated Credit
Agreement, dated as of April 2, 2007 (as amended, restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”; capitalized terms
not defined herein are used as defined in the Credit Agreement);
     WHEREAS, the Borrowers, the requisite number of Lenders under Section 11.01
of the Credit Agreement and the Administrative Agent have agreed, subject to the
terms and conditions hereof, to amend the Credit Agreement as hereinafter set
forth.
     NOW, THEREFORE, in consideration of the premises set forth above, and for
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the Borrowers, the requisite number of Lenders under
Section 11.01 of the Credit Agreement and the Administrative Agent agree as
follows:
     1. Amendment to Credit Agreement. Subject to the conditions set forth in
Paragraph 2 hereof, the Credit Agreement is hereby amended by amending and
restating the definition of “Consolidated EBITDA” set forth in Section 1.01 of
the Credit Agreement in its entirety as follows:
     “Consolidated EBITDA” means, with reference to any period, the pretax
operating income of the Borrower and its Subsidiaries (“Pretax Operating
Income”) for such period plus, to the extent included in determining Pretax
Operating Income (without duplication), (i) depreciation, depletion and
amortization, (ii) non-cash write-offs and write-downs, including, without
limitation, write-offs or write-downs related to the sale of assets, impairment
of assets and loss on contracts, (ii) non-cash gains or losses on mark-to-market
valuation of contracts and (iv) the cash or non-cash costs and expense charges
related to the termination, buy-out or amendment of electricity sales agreements
associated with Dearborn Industrial Generation, L.L.C. and/or CMS ERM Michigan
LLC, or other agreements related thereto in an aggregate amount not to exceed
$325,000,000 during the life of the Agreement, in each case in accordance with
GAAP consistently applied, all calculated for the Borrower and its Subsidiaries
on a consolidated basis for such period; provided, however, that Consolidated
EBITDA shall not include any operating income attributable to that portion of
the revenues of Consumers dedicated to the repayment of the Securitized Bonds.

 



--------------------------------------------------------------------------------



 



     2. Conditions to Effectiveness. The amendments contemplated by this
Amendment shall become effective upon the satisfaction of the following
conditions:
     (a) The Administrative Agent shall have received duly executed counterparts
hereof from each of the requisite number of Lenders under Section 11.01 of the
Credit Agreement, the Administrative Agent and the Borrower.
     (b) As of the date hereof, all representations and warranties contained in
this Amendment shall be true and correct in all material respects.
     (c) As of the date hereof no event shall have occurred and be continuing
which constitutes an Event of Default or a Default.
     3. Reference to and Effect on the Loan Documents. On and after the
effective date of this Amendment, each reference in the Credit Agreement to
“this Agreement”, “hereunder”, “hereof” or words of like import referring to the
Credit Agreement shall mean and be a reference to the Credit Agreement, as
modified by this Amendment, and each reference in the other Loan Documents to
“the Credit Agreement”, “thereunder”, “thereof” or words of like import
referring to the Credit Agreement shall mean and be a reference to the Credit
Agreement, as modified by this Amendment. Except as specifically set forth
above, the Credit Agreement and all other Loan Documents are and shall continue
to be in full force and effect and are hereby in all respects ratified and
confirmed.
     4. Miscellaneous.
     (a) Representations and Warranties. The Borrower represents and warrants
that:
     (i) The representations and warranties contained in Section 7.01 of the
Credit Agreement (other than those contained in subsection (f) thereof) are
correct in all material respects on and as of the date hereof (unless such
representation and warranty is made as of a specific date, in which case such
representation and warranty shall be true and correct as of such date), and no
event has occurred and is continuing that constitutes a Default or an Event of
Default;
     (ii) Each Loan Party is duly organized and validly existing and in good
standing under the laws of the jurisdiction of its organization and has the
requisite power and authority to execute, deliver and carry out the terms and
provisions of this Amendment and has taken or caused to be taken all necessary
corporate or limited liability company action to authorize the execution,
delivery and performance of this Amendment;
     (iii) No consent of any other person, including, without limitation,
shareholders or creditors of any Loan Party, and no action of, or filing with,
any governmental or public body or authority, is required to authorize, or is
otherwise required in connection with the execution, delivery and performance
of, this Amendment;

2



--------------------------------------------------------------------------------



 



     (iv) This Amendment has been duly executed and delivered by a duly
authorized officer on behalf of the Loan Parties party thereto, and constitutes
the legal, valid and binding obligations of each Loan Party, enforceable in
accordance with its terms, except as enforcement thereof may be subject to the
effect of any applicable (A) bankruptcy, insolvency, reorganization, moratorium
or similar law affecting creditors’ rights generally and (B) general principles
of equity (regardless of whether enforcement is sought in a proceeding in equity
or at law); and
     (v) The execution, delivery and performance of this Amendment will not
violate any law, statute or regulation applicable to any Loan Party or any order
or decree of any court or governmental instrumentality applicable to it, or
conflict with, or result in the breach of, or constitute a default under, any of
its contractual obligations.
     (b) No Waiver. Nothing herein contained shall constitute a waiver or be
deemed to be a waiver, of any existing Defaults or Events of Default, and the
Lenders and the Administrative Agent reserve all rights and remedies granted to
them by the Credit Agreement, by the other Loan Documents, by law and otherwise.
     (c) Costs and Expenses. The Borrower agrees to pay all reasonable costs and
out-of-pocket expenses (including, without limitation, reasonable attorneys’
fees) incurred by the Administrative Agent in connection with the preparation,
execution and enforcement of this Amendment.
     (d) Headings. Section headings in this Amendment are included herein for
convenience of reference only and shall not constitute a part of this Amendment
for any other purpose.
     (e) Counterparts. This Amendment may be executed in any number of separate
counterparts, each of which shall collectively and separately constitute one
agreement. Delivery of an executed counterpart of a signature page to this
Amendment by facsimile shall be effective as delivery of a manually executed
counterpart of this Amendment.
     (f) GOVERNING LAW. THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK (INCLUDING SECTION 5-1401 OF
THE GENERAL OBLIGATIONS LAWS OF THE STATE OF NEW YORK, BUT OTHERWISE WITHOUT
REGARD TO CONFLICTS OF LAW PRINCIPLES).
[signature pages follow]

3



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be
executed by their respective officers thereunto duly authorized, as of the date
first above written.

            CMS ENERGY CORPORATION, as Borrower
      By:   /s/ Laura L. Mountcastle         Name:   Laura L. Mountcastle       
Title:   Vice President & Treasurer        CITICORP USA, INC., as Administrative
Agent
      By:           Name:           Title:           CITIBANK, N.A., as a Lender
      By:           Name:           Title:        

Signature Page to Amendment No. 1 to
Seventh Amended and Restated Credit Agreement
(CMS Energy Corporation)





--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be
executed by their respective officers thereunto duly authorized, as of the date
first above written.

            CMS ENERGY CORPORATION, as Borrower
      By:           Name:           Title:           CITICORP USA, INC., as
Administrative Agent
      By:   /s/ Shannon Sweeney         Name:   Shannon Sweeney        Title:  
Vice President        CITIBANK, N.A., as a Lender
      By:   /s/ Shannon Sweeney         Name:   Shannon Sweeney        Title:  
Vice President     

Signature Page to Amendment No. 1 to
Seventh Amended and Restated Credit Agreement
(CMS Energy Corporation)





--------------------------------------------------------------------------------



 



            UNION BANK OF CALIFORNIA, N.A., as a Lender
      By:   /s/ Bryan Read         Name:   Bryan Read        Title:   Vice
President        BARCLAYS BANK PLC, as a Lender
      By:           Name:           Title:           JPMORGAN CHASE BANK, N.A.,
as a Lender
      By:           Name:           Title:           WACHOVIA BANK, NATIONAL
ASSOCIATION, as a Lender
      By:           Name:           Title:        

Signature Page to Amendment No. 1 to
Seventh Amended and Restated Credit Agreement
(CMS Energy Corporation)





--------------------------------------------------------------------------------



 



            UNION BANK OF CALIFORNIA, N.A., as a Lender
      By:           Name:           Title:           BARCLAYS BANK PLC, as a
Lender
      By:   /s/ Sydney G. Dennis         Name:   Sydney G. Dennis       
Title:   Director        JPMORGAN CHASE BANK, N.A., as a Lender
      By:           Name:           Title:        

Signature Page to Amendment No. 1 to
Seventh Amended and Restated Credit Agreement
(CMS Energy Corporation)





--------------------------------------------------------------------------------



 



            UNION BANK OF CALIFORNIA, N.A., as a Lender
      By:           Name:           Title:           BARCLAYS BANK PLC, as a
Lender
      By:           Name:           Title:           JPMORGAN CHASE BANK, N.A.,
as a Lender
      By:   /s/ Michael DeForge         Name:   Michael DeForge        Title:  
Executive Director        WACHOVIA BANK, NATIONAL ASSOCIATION, as a Lender
      By:           Name:           Title:        

Signature Page to Amendment No. 1 to
Seventh Amended and Restated Credit Agreement
(CMS Energy Corporation)





--------------------------------------------------------------------------------



 



            UNION BANK OF CALIFORNIA, N.A., as a Lender
      By:           Name:           Title:           BARCLAYS BANK PLC, as a
Lender
      By:           Name:           Title:           JPMORDAN CHASE BANK, N.A.,
as a Lender
      By:           Name:           Title:           WACHOVIA BANK, NATIONAL
ASSOCIATION, as a Lender
      By:   /s/ FREDRICK W. PRICE         Name:   FREDRICK W. PRICE       
Title:   MANAGING DIRECTOR     

Signature Page to Amendment No. 1 to
Seventh Amended and Restated Credit Agreement
(CMS Energy Corporation)





--------------------------------------------------------------------------------



 



            MERRILL LYNCH BANK USA, as a Lender
      By:   /s/ Louis Alder         Name:   Louis Alder        Title:  
Director        BNP PARIBAS, as a Lender
      By:           Name:           Title:                 By:           Name:  
        Title:           SUNTRUST BANK, as a Lender
      By:           Name:           Title:           UBS LOAN FINANCE LLC, as a
Lender
      By:           Name:           Title:        

Signature Page to Amendment No. 1 to
Seventh Amended and Restated Credit Agreement
(CMS Energy Corporation)





--------------------------------------------------------------------------------



 



         

            MERRILL LYNCH BANK USA, as a Lender
      By:           Name:           Title:           BNP PARIBAS, as a Lender
      By:   /s/ FRANCIS J. DELANEY         Name:   FRANCIS J. DELANEY        
Title:   Managing Director              By:   /s/ DENIS O’MEARA         Name:  
DENIS O’MEARA        Title:   Managing Director        SUNTRUST BANK, as a
Lender
      By:           Name:           Title:         UBS LOAN FINANCE LLC, as a
Lender
      By:           Name:           Title:      

Signature Page to Amendment No. 1 to
Seventh Amended and Restated Credit Agreement
(CMS Energy Corporation)





--------------------------------------------------------------------------------



 



            MERRILL LYNCH BANK USA, as a Lender
      By:           Name:           Title:           BNP PARIBAS, as a Lender
      By:           Name:           Title:                 By:           Name:  
        Title:           SUNTRUST BANK, as a Lender
      By:   /s/ Yann Pirio         Name:   Yann Pirio        Title:   Vice
President        UBS LOAN FINANCE LLC, as a Lender
      By:           Name:           Title:        

Signature Page to Amendment No. 1 to
Seventh Amended and Restated Credit Agreement
(CMS Energy Corporation)





--------------------------------------------------------------------------------



 



            MERRILL LYNCH BANK USA, as a Lender
      By:           Name:           Title:           BNP PARIBAS, as a Lender
      By:           Name:           Title:                 By:           Name:  
        Title:           SUNTRUST BANK, as a Lender
      By:           Name:           Title:           UBS LOAN FINANCE LLC, as a
Lender
      By:   /s/ David B. Julie         Name:   David B. Julie         Title:  
Associate Director              By:   /s/ Irja R. Otsa         Name:   Irja R.
Otsa         Title:   Associate Director     

Signature Page to Amendment No. 1 to
Seventh Amended and Restated Credit Agreement
(CMS Energy Corporation)





--------------------------------------------------------------------------------



 



            DEUTSCHE BANK TRUST COMPANY AMERICAS, as a Lender
      By:   /s/ Illegible         Name:           Title:               By:   /s/
Scottye Lindsey         Name:   Scottye Lindsey        Title:   Director       
KEYBANK NATIONAL ASSOCIATION, as a Lender
      By:           Name:           Title:           COMERICA BANK, as a Lender
      By:           Name:           Title:           LASALLE BANK, NATIONAL
ASSOCIATION, as a Lender
      By:           Name:           Title:        

Signature Page to Amendment No. 1 to
Seventh Amended and Restated Credit Agreement
(CMS Energy Corporation)





--------------------------------------------------------------------------------



 



            DEUTSCHE BANK TRUST COMPANY AMERICAS, as
a Lender
      By:           Name:           Title:               By:           Name:    
      Title:           KEYBANK NATIONAL ASSOCIATION, as a Lender
      By:   /s/ Sherrie I. Manson         Name:   Sherrie I. Manson        
Title:   Senior Vice President        COMERICA BANK, as a Lender
      By:           Name:           Title:           LASALLE BANK, NATIONAL
ASSOCIATION, as a
Lender
      By:           Name:           Title:        

Signature Page to Amendment No. 1 to
Seventh Amended and Restated Credit Agreement
(CMS Energy Corporation)





--------------------------------------------------------------------------------



 



            DEUTSCHE BANK TRUST COMPANY AMERICAS, as a Lender
      By:           Name:           Title:               By:           Name:    
      Title:           KEYBANK NATIONAL ASSOCIATION, as a Lender
      By:           Name:           Title:           COMERICA BANK, as a Lender
      By:   /s/ BLAKE ARNETT         Name:   BLAKE ARNETT        Title:   VICE
PRESIDENT        LASALLE BANK, NATIONAL ASSOCIATION, as a Lender
      By:           Name:           Title:        

Signature Page to Amendment No. 1 to
Seventh Amended and Restated Credit Agreement
(CMS Energy Corporation)





--------------------------------------------------------------------------------



 



            DEUTSCHE BANK TRUST COMPANY AMERICAS, as a Lender
      By:           Name:           Title:           By:           Name:        
  Title:           KEYBANK NATIONAL ASSOCIATION, as a Lender
      By:           Name:           Title:           COMERICA BANK, as a Lender
      By:           Name:           Title:           LASALLE BANK MIDWEST, N.A.,
as a Lender
      By:   /s/ GREGORY E. CASTLE         Name:   GREGORY E. CASTLE       
Title:   FIRST VICE PRESIDENT     

Signature Page to Amendment No. 1 to
Seventh Amended and Restated Credit Agreement
(CMS Energy Corporation)





--------------------------------------------------------------------------------



 



            CREDIT SUISSE, CAYMAN ISLANDS BRANCH, as a Lender
      By:   /s/ Brian Caldwell         Name:   Brian Caldwell         Title:  
Director            By:   /s/ Laurence Lapeyre         Name:   Laurence Lapeyre
        Title:   Associate            FIFTH THIRD BANK, as a Lender 

    By:           Name:           Title:           WELLS FARGO BANK, NATIONAL
ASSOCIATION, as a Lender
      By:           Name:           Title:           THE BANK OF NOVA SCOTIA, as
a Lender
      By:           Name:           Title:           BAYERISCHE LANDESBANK, as a
Lender
      By:           Name:           Title:        

Signature Page to Amendment No. 1 to
Seventh Amended and Restated Credit Agreement
(CMS Energy Corporation)





--------------------------------------------------------------------------------



 



            CREDIT SUISSE, CAYMAN ISLANDS BRANCH, as a Lender
      By:           Name:           Title:           FIFTH THIRD BANK, as a
Lender
      By:   /s/ BRIAN JELINSKI         Name:   BRIAN JELINSKI         Title:  
AVP        WELLS FARGO BANK, NATIONAL ASSOCIATION, as a Lender
      By:           Name:           Title:           THE BANK OF NOVA SCOTIA, as
a Lender
      By:           Name:           Title:           BAYERISCHE LANDESBANK, as a
Lender
      By:           Name:           Title:        

Signature Page to Amendment No. 1 to
Seventh Amended and Restated Credit Agreement
(CMS Energy Corporation)





--------------------------------------------------------------------------------



 



            CREDIT SUISSE, CAYMAN ISLANDS BRANCH, as a Lender
      By:           Name:           Title:           FIFTH THIRD BANK, as a
Lender

      By:           Name:           Title:           WELLS FARGO BANK, NATIONAL
ASSOCIATION, as a Lender       By:           Name:           Title:          
THE BANK OF NOVA SCOTIA, as a Lender
      By:   /s/ Thane Rattew         Name:   Thane Rattew         Title:  
Managing Director        BAYERISCHE LANDESBANK, as a Lender
      By:           Name:           Title:        

Signature Page to Amendment No. 1 to
Seventh Amended and Restated Credit Agreement
(CMS Energy Corporation)





--------------------------------------------------------------------------------



 



            CREDIT SUISSE, CAYMAN ISLANDS BRANCH, as a Lender
      By:           Name:           Title:           FIFTH THIRD BANK, as a
Lender
      By:           Name:           Title:           WELLS FARGO BANK, NATIONAL
ASSOCIATION, as a Lender
      By:           Name:           Title:           THE BANK OF NOVA SCOTIA, as
a Lender
      By:           Name:           Title:           BAYERISCHE LANDESBANK, as a
Lender
      By:   /s/ John Gregory                    /s/ Nikolal von Mengden      
Name:   John Gregory               Nikolal von Mengden        Title:   First
Vice President     Senior Vice President     

Signature Page to Amendment No. 1 to
Seventh Amended and Restated Credit Agreement
(CMS Energy Corporation)





--------------------------------------------------------------------------------



 



            HUNTINGTON NAITONAL BANK, as a Lender
      By:   /s/ Patrick Barbour         Name:   Patrick Barbour        Title:  
Vice President        GOLDMAN SACHS CREDIT PARTNERS, L.P., as a
Lender
      By:           Name:           Title:           SUMITOMO MITSUI BANKING
CORP., as a Lender
      By:           Name:           Title:        

Signature Page to Amendment No. 1 to
Seventh Amended and Restated Credit Agreement
(CMS Energy Corporation)





--------------------------------------------------------------------------------



 



            HUNTINGTON NAITONAL BANK, as a Lender
      By:           Name:           Title:           GOLDMAN SACHS CREDIT
PARTNERS, L.P., as a Lender
      By:   /s/ Pedro Ramirez         Name:   Pedro Ramirez         Title:  
Authorized Signatory        SUMITOMO MITSUI BANKING CORP., as a Lender
      By:           Name:           Title:        

Signature Page to Amendment No. 1 to
Seventh Amended and Restated Credit Agreement
(CMS Energy Corporation)





--------------------------------------------------------------------------------



 



            SUMITOMO MITSUI BANKING CORP., as a Lender
      By:   /s/ Masakazu Hasegawa         Name:   Masakazu Hasegawa       
Title:   Joint General Manager     

Signature Page to Amendment No. 1 to
Seventh Amended and Restated Credit Agreement
(CMS Energy Corporation)

